

EXHIBIT 10.1




CREDIT AGREEMENT

Dated as of August 16, 2016

among
LEIDOS HOLDINGS, INC.,

LEIDOS, INC.,
as Borrower,
THE LENDERS PARTY HERETO
and
CITIBANK, N.A.,
as Administrative Agent, Secured Parties Collateral Agent and
Non-Notes Secured Parties Collateral Agent
____________________________________________________________
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents
CITIGROUP GLOBAL MARKETS INC.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC
GOLDMAN SACHS BANK USA,
THE BANK OF NOVA SCOTIA and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
and
GOLDMAN SACHS BANK USA,
as Documentation Agent













--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article I

DEFINITIONS AND ACCOUNTING TERMS
Section 1.01. Certain Defined Terms    1
Section 1.02. Computation of Time Periods    48
Section 1.03. Accounting Terms    48
Section 1.04. Terms Generally    49
Section 1.05. Certain Additional Currencies    49
Section 1.06. Effectuation of Transactions    50
Section 1.07. Pro Forma Calculations    50
Section 1.08. Classification of Loans and Borrowings    51
Article II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
Section 2.01. The Loans and Letters of Credit    52
Section 2.02. Making the Loans    53
Section 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit    54
Section 2.04. Fees    57
Section 2.05. Optional Termination or Reduction of the Commitments    58
Section 2.06. Repayment of Loans and Letter of Credit Drawings    58
Section 2.07. Interest on Loans    60
Section 2.08. Interest Rate Determination    60
Section 2.09. Optional Conversion of Loans    61
Section 2.10. Prepayments of Loans    61
Section 2.11. Increased Costs    64
Section 2.12. Illegality    65
Section 2.13. Payments and Computations    66
Section 2.14. Taxes    66
Section 2.15. Sharing of Payments, Etc    70
Section 2.16. Evidence of Debt    70
Section 2.17. Use of Proceeds    71
Section 2.18. Mitigation Obligations; Replacement of Lenders    71
Section 2.19. Cash Collateral    72
Section 2.20. Defaulting Lenders    73
Section 2.21. Specified Refinancing Debt    75
Section 2.22. Extension of Term Loans; Extension of Revolving Loans    77
Section 2.23. Incremental Facilities    80
Article III

CONDITIONS TO EFFECTIVENESS AND LENDING
Section 3.01. Conditions Precedent to Effectiveness    82
Section 3.02. Conditions Precedent to Each Revolving Credit Borrowing and
Issuance    85


i





--------------------------------------------------------------------------------





Article IV

REPRESENTATIONS AND WARRANTIES
Section 4.01. Organization; Authorization    86
Section 4.02. Powers    86
Section 4.03. No Conflicts    87
Section 4.04. Government Approvals    87
Section 4.05. Execution; Enforceability    87
Section 4.06. Financial Statements; No Material Adverse Effect    87
Section 4.07. Litigation    88
Section 4.08. Margin Securities    88
Section 4.09. Investment Company Act    88
Section 4.10. Disclosure    88
Section 4.11. Solvency    88
Section 4.12. Taxes    88
Section 4.13. Subsidiaries    88
Section 4.14. Environmental Matters    88
Section 4.15. Properties    89
Section 4.16. Anti-Corruption Laws and Sanctions    89
Section 4.17. ERISA    90
Section 4.18. Security Interest in Collateral    90
Section 4.19. Compliance with Agreements    91
Section 4.20. Insurance    91
Section 4.21. Labor Matters    91
Article V

AFFIRMATIVE COVENANTS OF THE LOAN PARTIES
Section 5.01. Compliance with Laws    92
Section 5.02. Payment of Taxes    92
Section 5.03. Maintenance of Insurance    92
Section 5.04. Preservation of Corporate Existence, Etc    93
Section 5.05. Visitation Rights    93
Section 5.06. Keeping of Books; Maintenance of Ratings    93
Section 5.07. Maintenance of Properties, Etc    93
Section 5.08. Reporting Requirements    94
Section 5.09. Use of Proceeds    95
Section 5.10. Regulatory Approvals    95
Section 5.11. Further Assurances    95
Section 5.12. Post-Closing Obligations    97
Article VI

NEGATIVE COVENANTS OF THE LOAN PARTIES
Section 6.01. Liens    97
Section 6.02. 2032/2033 Notes Principal Property    100


ii





--------------------------------------------------------------------------------





Section 6.03. Change in Fiscal Year; Change in Nature of Business    100
Section 6.04. Limitation on Sale and Lease-Back Transactions    100
Section 6.05. Hedge Agreements    100
Section 6.06. Restricted Payments    101
Section 6.07. Negative Pledge    102
Section 6.08. Investments, Loans and Advances    103
Section 6.09. Indebtedness    106
Section 6.10. Other Indebtedness and Agreements    111
Section 6.11. Fundamental Changes    112
Section 6.12. Dispositions    113
Section 6.13. Designation of Subsidiaries    115
Section 6.14. Transactions with Affiliates    115
Section 6.15. Financial Covenant    117
Article VII

EVENTS OF DEFAULT
Section 7.01. Events of Default    117
Section 7.02. Actions in Respect of the Letters of Credit upon Default    119
Section 7.03. Application of Funds    120
Section 7.04. Specified Collateral    121
Section 7.05. Secured Additional Letter of Credit Facility Obligations upon
Event of Default    121
Article VIII

THE AGENT
Section 8.01. Authorization and Authority    122
Section 8.02. Rights as a Lender    122
Section 8.03. Duties of Agent; Exculpatory Provisions    123
Section 8.04. Reliance by Agent    123
Section 8.05. Delegation of Duties    124
Section 8.06. Resignation of Agent    124
Section 8.07. Non-Reliance on Agent and Other Lenders    125
Section 8.08. No Other Duties, Etc    125
Section 8.09. Agent May File Proofs of Claim    125
Section 8.10. Collateral and Guaranty Matters    126
Section 8.11. Cash Management Banks, Hedge Banks, Secured Additional Letter of
Credit
Facility Providers and Secured Designated Indebtedness Holders    127
Article IX

MISCELLANEOUS
Section 9.01. Amendments, Etc    127
Section 9.02. Notices, Etc    129
Section 9.03. No Waiver; Remedies    131
Section 9.04. Costs and Expenses    131


iii





--------------------------------------------------------------------------------





Section 9.05. Right of Set-off    133
Section 9.06. Binding Effect    133
Section 9.07. Assignments and Participations    134
Section 9.08. Confidentiality    137
Section 9.09. Governing Law    138
Section 9.10. Execution in Counterparts    138
Section 9.11. Judgment    138
Section 9.12. Jurisdiction, Etc    138
Section 9.13. No Liability of the Issuing Banks    139
Section 9.14. Patriot Act Notice    139
Section 9.15. Other Relationships; No Fiduciary Duty    139
Section 9.16. Waiver of Jury Trial    140
Section 9.17. Interest Rate Limitation    140
Section 9.18. Intercreditor Agreement    140
Section 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    141


Schedules
Schedule I        –     Commitments
Schedule II         –     Subsidiary Guarantors
Schedule 1.01(a)     –     Mortgaged Property
Schedule 1.01(b)     –     Existing Contracts Prohibiting Subsidiary Guarantees
Schedule 4.13         –     Subsidiaries
Schedule 4.15     –         Intellectual Property
Schedule 4.20     –         Insurance
Schedule 5.12         –     Post-Closing Obligations
Schedule 6.01(c)         –     Existing Liens
Schedule 6.08(a)        Existing Investments
Schedule 6.09(i)     –     Existing Indebtedness
Schedule 6.10         –     Burdensome Agreements
Schedule 6.14        –    Transactions with Affiliates
Exhibits
Exhibit A-1        –     Form of Revolving Credit Note
Exhibit A-2        –     Form of Term Note
Exhibit B        –     Form of Notice of Borrowing
Exhibit C        –     Form of Assignment and Assumption
Exhibit D        –     Form of Tax Compliance Certificates
Exhibit E        –     Form of Guarantee and Collateral Agreement
Exhibit F-1        –     Form of Solvency Certificate - Holdings
Exhibit F-2        –     Form of Solvency Certificate - Borrower






iv





--------------------------------------------------------------------------------






This CREDIT AGREEMENT, dated as of August 16, 2016 (including the Schedules and
Exhibits hereto and as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), is entered into by and among
LEIDOS HOLDINGS, INC., a Delaware corporation (“Holdings”), LEIDOS, INC., a
Delaware corporation (the “Borrower”), the Lenders (as defined in Article I),
and CITIBANK, N.A. (“Citibank”), as administrative agent hereunder (in such
capacity, the “Administrative Agent”) and as Secured Parties Collateral Agent
and Non-Notes Secured Parties Collateral Agent hereunder and under the Security
and Guarantee Documents for the Lenders.
The Borrower has requested that (a) the Term Lenders (such term and each other
capitalized term used in this paragraph and the next paragraph and not otherwise
defined above shall have the meaning assigned to such term in Article I) extend
credit in the form of Term Loans on the Closing Date in an aggregate principal
amount not in excess of $690,000,000 and (b) each Revolving Credit Lender extend
credit in the form of Revolving Credit Loans and the Issuing Bank issue Letters
of Credit, in each case at any time and from time to time on and after the
Closing Date and prior to the Revolving Credit Facility Maturity Date such that
the aggregate Revolving Credit Exposure of all Revolving Credit Lenders will not
exceed $750,000,000 at any time, in each case without limiting Section 2.23;
provided, however, that (x) the aggregate principal amount of Revolving Credit
Loans made on the Closing Date (including any such Loans used to finance the
Transactions) shall not exceed $200,000,000 and (y) the aggregate principal
amount of Revolving Credit Loans made on the Closing Date that are used to
finance the Transactions shall not exceed $50,000,000.
The Lenders are willing to extend such credit to the Borrower, and each Issuing
Bank is willing to issue Letters of Credit for the account of Holdings, the
Borrower and the other Restricted Subsidiaries, in each case on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto,
intending to be legally bound, agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“2020 Notes” means Holdings’ 4.450% Notes due December 1, 2020.
“2020 Notes Documents” means the 2020/2040 Indenture, the global notes
evidencing the 2020 Notes and all other instruments, agreements or other
documents evidencing or governing the 2020 Notes or providing for any right in
respect thereof (in each case, as amended, amended and restated, supplemented or
otherwise modified from time to time to prior to the Closing Date and, after the
Closing Date, to the extent permitted hereunder).
“2020 Notes Holders” means the Persons from time to time holding 2020 Notes (but
excluding Holdings, the Borrower or any Affiliate thereof).
“2020/2040 Indenture” means the Indenture, dated as of December 20, 2010, among
Leidos Inc., Leidos Holdings, Inc. and The Bank of New York Mellon Trust
Company, N.A. (as amended, amended and restated, supplemented or otherwise
modified from time to time to prior to the Closing Date and, after the Closing
Date, to the extent permitted hereunder).







--------------------------------------------------------------------------------





“2032/2033 Notes Principal Property” has the meaning assigned to the term
“Principal Property” in the Indenture dated June 28, 2002, between Leidos, Inc.
and JPMorgan Chase Bank, as trustee, as supplemented by the First Supplemental
Indenture, dated October 13, 2006, by and among Leidos, Inc., Leidos Holdings,
Inc. and The Bank of New York Trust Company, N.A., as successor trustee to
JPMorgan Chase Bank.
“2040 Notes” means Holdings’ 5.950% Notes due December 1, 2040.
“2040 Notes Documents” means the 2020/2040 Indenture, the global notes
evidencing the 2040 Notes and all other instruments, agreements or other
documents evidencing or governing the 2040 Notes or providing for any right in
respect thereof (in each case, as amended, amended and restated, supplemented or
otherwise modified from time to time to prior to the Closing Date and, after the
Closing Date, to the extent permitted hereunder).
“2040 Notes Holders” means the Persons from time to time holding 2040 Notes (but
excluding Holdings, the Borrower or any Affiliate thereof).
“A Type Term Loans” has the meaning specified in Section 2.23(b).
“Acquired Business” means, collectively, Spinco and its subsidiaries.
“Acquired Entity” has the meaning specified in Section 6.08(j).
“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
January 26, 2016, by and among LMC, Spinco, Holdings and Spinco Merger Sub,
together with all schedules, exhibits and annexes thereto.
“Acquisition Agreement Representations” means such of the representations made
by or on behalf of the Acquired Business or LMC in the Acquisition Agreement as
are material to the interests of the Lenders or the Arrangers (in each case in
their capacities as such), it being agreed that such representations will be
deemed to be true and correct unless Holdings or any of its Affiliates has the
right to terminate its obligations under the Acquisition Agreement or decline to
consummate the Spinco Acquisition as a result of a breach of any such
representation in the Acquisition Agreement.
“Acquisition Transactions” means, collectively, (i) the Spinco Separation,
including the Spinco Internal Reorganization and the Spinco Transfer, in each
case pursuant to the Spinco Separation Agreement, (ii) the execution, delivery
and performance by Spinco and the other Spinco Loan Parties of the Spinco Loan
Documents to which they are a party and the initial funding under the Spinco
Facilities, (iii) the use by Spinco of the proceeds of the Spinco Facilities and
cash on hand to make the Spinco Special Cash Payment and to pay certain fees,
costs and expenses in connection with the Acquisition Transactions, (iv) the
making of the Spinco Distribution, (v) the payment by the Borrower of the
Borrower Special Dividend, (vi) the repayment in full of all Indebtedness for
borrowed money of the Acquired Business outstanding on the Closing Date (other
than the Spinco Facilities), (vii) the repayment in full of all Indebtedness
under the Existing Credit Agreement and the termination of all commitments
thereunder and (viii) the consummation of the Spinco Acquisition and the Spinco
Merger.
“Administrative Agent” has the meaning specified in the preamble hereto.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.


2





--------------------------------------------------------------------------------





“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent” means Citibank, N.A., in its capacity as Administrative Agent and each
Collateral Agent.
“Agent’s Account” means (a) the account of the Agent maintained by the Agent at
Citibank at its office at 1615 Brett Road, Building #3, New Castle, Delaware
19720, Attention: Bank Loan Syndications or (b) such other account of the Agent
as is designated in writing from time to time by the Agent to the Borrower and
the Lenders for such purpose.
“Agreement” has the meaning specified in the preamble hereto.
“Annual Compliance Certificate” has the meaning specified in Section 5.08(b).
“Anti-Corruption Laws” means all laws, treaties, rules and regulations of any
jurisdiction applicable to Holdings or any of the Subsidiaries or any of their
Affiliates concerning or relating to bribery or corruption (including the United
States Foreign Corrupt Practices Act of 1977, as amended).
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Loan.
“Applicable Margin” means (a) at any time prior to the date on which the
financial statements and accompanying Compliance Certificate for the first full
fiscal quarter of Holdings ending after the Closing Date are delivered pursuant
to Section 5.08(a) or (b), as applicable, (x) in the case of Eurocurrency Rate
Loans, 2.25% per annum and (y) in the case of Base Rate Loans, 1.25% per annum,
and (b) thereafter, the percentage per annum set forth in the table below under
the appropriate caption determined by reference to the Senior Secured Leverage
Ratio at the end of the most recent fiscal quarter of Holdings (subject to the
last paragraph of this definition):
Pricing Level
Senior Secured Leverage Ratio
Applicable Margin for Eurocurrency Rate Loans
Applicable Margin for Base Rate Loans
I
Less than 2.25 to 1.00
1.75%
0.75%
II
Greater than or equal to
2.25 to 1.00,
but less than
2.75 to 1.00
2.00%
1.00%
III
Greater than or equal to
2.75 to 1.00
2.25%
1.25%

The Applicable Margin shall be re-determined quarterly on the first Business Day
following the date of delivery to the Agent of the calculation of the Senior
Secured Leverage Ratio based on the financial statements and the accompanying
Compliance Certificate required to be delivered pursuant to Section 5.08(a) or
(b), as applicable. If the Agent has not received such financial statements and
the accompanying Compliance Certificate setting forth such calculation when due
pursuant to Section 5.08(a) or (b), as


3





--------------------------------------------------------------------------------





applicable, the Applicable Margin shall be determined as if Pricing Level III
shall have applied until the first Business Day after the date of delivery of
such financial statements and the accompanying Compliance Certificate setting
forth such calculation to Agent. At any time upon the occurrence and during the
continuance of any Event of Default, the Applicable Margin shall be set at
Pricing Level III. In the event that any financial statement or Compliance
Certificate delivered pursuant to Section 5.08(a) or (b), as applicable, is
shown to be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (a “Margin Applicable
Period”) than the Applicable Margin actually applied for such Margin Applicable
Period, then (i) the Borrower shall promptly upon becoming aware of any such
inaccuracy deliver to the Agent a corrected Compliance Certificate for such
Margin Applicable Period and (ii) the Borrower shall promptly pay to the Agent
the accrued additional amounts owing as a result of such increased Applicable
Margin for such Margin Applicable Period.
“Applicable Percentage” means (a) at any time prior to the date on which the
financial statements and accompanying Compliance Certificate for the first full
fiscal quarter of Holdings ending after the Closing Date are delivered pursuant
to Section 5.08(a) or (b), as applicable, 0.375% per annum, and (b) thereafter,
the percentage per annum set forth in the table below under the appropriate
caption determined by reference to the Senior Secured Leverage Ratio at the end
of the most recent fiscal quarter of Holdings (subject to the last paragraph of
this definition):
Pricing Level
Senior Secured Leverage Ratio
Applicable Percentage
I
Less than 2.75 to 1.00
0.250%
II
Greater than or equal to
2.75 to 1.00
0.375%



The Applicable Percentage shall be re-determined quarterly on the first Business
Day following the date of delivery to the Agent of the calculation of the Senior
Secured Leverage Ratio based on the financial statements and the accompanying
Compliance Certificate required to be delivered pursuant to Section 5.08(a) or
(b), as applicable. If the Agent has not received such financial statements and
the accompanying Compliance Certificate setting forth such calculation when due
pursuant to Section 5.08(a) or (b), as applicable, the Applicable Percentage
shall be determined as if Pricing Level II shall have applied until the first
Business Day after the date of delivery of such financial statements and the
accompanying Compliance Certificate setting forth such calculation to Agent. At
any time upon the occurrence and during the continuance of any Event of Default,
the Applicable Percentage shall be set at Pricing Level II. In the event that
any financial statement or Compliance Certificate delivered pursuant to Section
5.08(a) or (b), as applicable, is shown to be inaccurate, and such inaccuracy,
if corrected, would have led to the application of a higher Applicable
Percentage for any period (a “Percentage Applicable Period”) than the Applicable
Percentage actually applied for such Percentage Applicable Period, then (i) the
Borrower shall promptly upon becoming aware of any such inaccuracy deliver to
the Agent a corrected Compliance Certificate for such Percentage Applicable
Period and (ii) the Borrower shall promptly pay to the Agent the accrued
additional amounts owing as a result of such increased Applicable Percentage for
such Percentage Applicable Period.
“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility, the Revolving Credit Facility, any facility consisting of Extended
Revolving Credit Commitments, any facility consisting of Extended Term Loans,
any Specified Refinancing Debt or any Specified Incremental Term


4





--------------------------------------------------------------------------------





Facility, a Lender that has a Commitment with respect to such Facility or holds
a Term Loan, a Revolving Credit Loan, a Loan under Extended Revolving Credit
Commitments, an Extended Term Loan, a Specified Refinancing Term Loan, a
Specified Refinancing Revolving Loan or a Specified Incremental Term Loan,
respectively, at such time and (b) with respect to the Letter of Credit
Facility, (i) the Issuing Banks and (ii) if any Letters of Credit have been
issued hereunder, the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Citigroup Global Markets Inc., The Bank of Tokyo-Mitsubishi
UFJ, Ltd., Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan
Securities LLC, Goldman Sachs Bank USA, The Bank of Nova Scotia, Wells Fargo
Securities, LLC, PNC Capital Markets LLC, SunTrust Robinson Humphrey, Inc. and
U.S. Bank National Association.
“Asset Sale” means the Disposition (including by way of merger, casualty,
condemnation, other event of loss or otherwise) by Holdings or any of the
Restricted Subsidiaries to any Person other than a Loan Party of (a) any Equity
Interests of any Restricted Subsidiaries (other than directors’ qualifying
shares) or (b) any other assets (including, for the avoidance of doubt, sales of
receivables pursuant to any Permitted Receivables Facility) of Holdings or any
of the Restricted Subsidiaries, other than, in the case of either clause (a) or
(b), as applicable, (i) inventory, cash and Cash Equivalents Disposed of in the
Ordinary Course of Business of Holdings and the Restricted Subsidiaries,
(ii) Dispositions permitted by Sections 6.12(a)(i), (e), (g), (s), (t) and (v),
or (iii) assets Disposed of in transactions constituting Investments permitted
under Section 6.08 or Restricted Payments permitted under Section 6.06.
“Asset Swap” means a concurrent purchase and sale or exchange of Related
Business Assets (or assets which prior to their sale or exchange have ceased to
be Related Business Assets of Holdings or any of the Restricted Subsidiaries)
between Holdings or any of the Restricted Subsidiaries and another Person;
provided that Holdings or such Restricted Subsidiary, as the case may be,
receives consideration at least equal to the fair market value (such fair market
value to be determined on the date of the contractually agreeing to such
transaction) as determined in good faith by Holdings.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.
“Attributable Indebtedness” means, in respect of any sale and lease-back
transaction, at the time of determination, the present value of the total
obligations of the lessee for net rental payments during the remaining term of
the lease included in such sale and lease-back transaction, including any period
for which such lease has been extended or may, at the option of the lessor, be
extended. Such present value shall be calculated using a discount rate equal to
the rate of interest implicit in such transaction, determined in accordance with
GAAP.
“Available Amount” means, at any time of determination (any such time, the
applicable “Reference Time”), an amount equal to, without duplication:
(x) the sum of:
(i)    $35,000,000; plus


5





--------------------------------------------------------------------------------







(ii)    the Borrower’s Aggregate Excess Cash Flow Share; plus
(iii)    the Net Cash Proceeds of any Qualified Equity Issuance received by
Holdings after the Closing Date and prior to the Reference Time and at such time
Not Otherwise Applied; plus
(iv)    the Net Cash Proceeds of any Indebtedness of Holdings or any Restricted
Subsidiary owed or issued to any Person (other than Holdings or any Restricted
Subsidiary) that has been incurred or issued after the Closing Date and prior to
the Reference Time and subsequently exchanged or converted into a Qualified
Equity Issuance and at such time Not Otherwise Applied; plus
(v)    any Declined Amounts; plus
(vi)    the aggregate amount of cash and Cash Equivalents received by Holdings
or a Restricted Subsidiary from any sale of any Investment (other than to
Holdings or a Restricted Subsidiary) and cash and Cash Equivalent returns,
profits, distributions and similar amounts received by Holdings or a Restricted
Subsidiary on Investments, in each case (x) solely with respect to Investments
made in a Person that is not Holdings or a Restricted Subsidiary using the
Available Amount and (y) to the extent (1) not already included in Consolidated
Net Income, (2) not in excess of the original Investment made using the
Available Amount and (3) at such time Not Otherwise Applied; plus
(vii)    in the event that Holdings or the Borrower redesignates any
Unrestricted Subsidiary as a Restricted Subsidiary after the Closing Date
(which, for purposes hereof, shall be deemed to also include (A) the merger,
consolidation, liquidation or similar amalgamation of any Unrestricted
Subsidiary into Holdings, the Borrower or any other Restricted Subsidiary, so
long as Holdings, the Borrower or such Restricted Subsidiary is the surviving
Person, and (B) the transfer of all or substantially all of the assets of an
Unrestricted Subsidiary to Holdings, the Borrower or any Restricted Subsidiary),
the fair market value of the net Investment of Holdings and the Restricted
Subsidiaries in such Unrestricted Subsidiary at the time of such redesignation;
minus:
(y) all or any portion of the Available Amount that has been applied prior to
the Reference Time to make Investments, Restricted Payments, prepayments,
redemptions, purchases, defeasements or other satisfactions prior to the
scheduled maturity of any Junior Financings or for any other purpose permitted
hereunder.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(a)    the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;
(b)    ½ of one percent per annum above the Federal Funds Rate; and
(c)    the Intercontinental Exchange Benchmark Administration Ltd. (or the
successor thereto if it is no longer making such rates available) LIBOR Rate
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%
(for the avoidance of doubt, the One Month LIBOR for any day shall be based on
the rate appearing on Reuters LIBOR01 Page (or other commercially available
source providing such quotations as designated by the Agent from time to time)
at approximately 11:00 a.m. London time on such day and shall be adjusted for
any reserve requirements in accordance with the definition of Eurocurrency Rate,
mutatis mutandis), except if such day is not a Business Day or is not a day for
trading


6





--------------------------------------------------------------------------------





between banks in Dollar deposits in the London interbank market, then One Month
LIBOR for such day shall be equivalent to One Month LIBOR for the most recent
preceding day that is a Business Day for trading between banks in Dollar
deposits in the London interbank market; provided that in no event shall One
Month LIBOR be less than 0%.
“Base Rate Loan” means a Loan that bears interest as provided in Section
2.07(a)(i).
“Borrower” has the meaning specified in the preamble hereto.
“Borrower Notice” has the meaning assigned to such term in the definition of
“Real Estate Collateral Requirements”.
“Borrower’s Aggregate Excess Cash Flow Share” means, as of any Reference Time
and with respect to each fiscal year of Holdings for which an Annual Compliance
Certificate has been delivered as of such Reference Time (commencing with the
fiscal year ending on or about December 31, 2017), an aggregate amount (in no
event less than zero) equal to the sum, for each such fiscal year, of (i) the
Borrower’s Retained Percentage for such fiscal year multiplied by (ii) Excess
Cash Flow for such fiscal year.
“Borrower’s Retained Percentage” means, with respect to any fiscal year of
Holdings, (a) 100% minus (b) the Excess Cash Flow Percentage with respect to
such fiscal year.
“Borrower Special Dividend” means the special cash dividend to be paid by the
Borrower on or about the Closing Date to Holdings’ shareholders of record as of
August 15, 2016, in an aggregate amount not to exceed $1,029,210,261.
“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurocurrency Rate Loans, as to which a
single Interest Period is in effect, and may refer to a Revolving Credit
Borrowing, a Term Borrowing or an Incremental Term Borrowing, as the context may
require.
“Borrowing Minimum” means $5,000,000.
“Borrowing Multiple” means $1,000,000.
“Business Day” means any day of the year other than (x) any Saturday, (y) any
Sunday or (z) any other day on which banks are required or authorized by law to
close in New York City and, if the applicable Business Day relates to any
Eurocurrency Rate Loans, any day of the year other than a day on which banks are
not open for dealings in Dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of Holdings or any of the
Restricted Subsidiaries that are (or should be in accordance with GAAP) set
forth in a consolidated statement of cash flows of Holdings and the Restricted
Subsidiaries for such period prepared in accordance with GAAP, but excluding in
each case any such expenditure made to restore, replace or rebuild property
subject to any damage, loss, destruction or condemnation, to the extent such
expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.
“Capital Lease” has the meaning specified in the definition of Capital Lease
Obligations.


7





--------------------------------------------------------------------------------





“Capital Lease Obligations” means all monetary obligations of any Person under
any leasing or similar arrangement which, in accordance with GAAP, is classified
as a capital lease (“Capital Lease”).
“Captive Insurance Subsidiary” means any Subsidiary of Holdings that is subject
to regulation as an insurance company (or any Subsidiary thereof).
“Carryover Amount” has the meaning set forth in Section 6.06(e).
“Cash Collateral” has the meaning specified in the definition of Cash
Collateralize.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the Issuing Banks or Revolving Credit Lenders,
as collateral for L/C Obligations or obligations of Revolving Credit Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances in an amount equal to 103.0% of the Stated Amount thereof or, if the
Agent and each applicable Issuing Bank shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Agent and the applicable Issuing Bank
(such collateral and other credit support, including the proceeds thereof, “Cash
Collateral”).
“Cash Equivalents” means: (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of issuance thereof; (b) Investments
in commercial paper maturing within 365 days from the date of issuance thereof
and having, at such date of acquisition, a rating of at least A-2 from S&P or
P-2 from Moody’s (or, if at any time neither S&P nor Moody’s shall be rating
such obligations, an equivalent rating from another nationally recognized rating
agency); (c) Investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, the Agent or any domestic or foreign commercial bank that has a
combined capital and surplus of not less than $500,000,000 in the case of U.S.
banks and $100,000,000 (or the Equivalent in Dollars as of the date of
determination) in the case of Non-U.S. banks; (d) repurchase agreements with a
term of not more than 30 days for securities described in clauses (a) and (c)
above and entered into with a financial institution satisfying the criteria of
clause (c) above; (e) Investments in money market and similar funds having a
rating of at least P-2 or A-2 from Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized rating agency); (f) readily marketable
direct obligations with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, by any political subdivision or taxing
authority of any such state, commonwealth or territory having an investment
grade rating from either S&P or Moody’s (or the equivalent thereof); (g) readily
marketable direct obligations issued by any foreign government or any political
subdivision or public instrumentality thereof, in each case having an investment
grade rating from either Moody’s or S&P (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another
nationally recognized rating agency) with maturities of 12 months or less from
the date of acquisition; and (h) Investments with average maturities of 12
months or less from the date of acquisition in money market funds rated AA‑ (or
the equivalent thereof) or better by S&P or Aa3 (or the equivalent thereof) or
better by Moody’s (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another nationally recognized rating
agency); and (i) investment funds investing at least 95% of their assets in
securities of the types (including as to credit quality and maturity) described
in clauses (a) through (h) above. Solely, in the case of Investments by any
Foreign Subsidiary that is a Restricted Subsidiary, Cash Equivalents shall also
include investments of the type (including comparable quality), and maturity
described in


8





--------------------------------------------------------------------------------





clauses (a) through (f) and clauses (h) through (i) above of foreign obligors
(including investments that are denominated in currencies other than Dollars),
which Investments or obligors (or the parents of such obligors) have ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies and are Investments customarily utilized in such countries in which
such Foreign Subsidiary operates for short term cash management purposes.
“Cash Management Agreement” means any agreement to provide Cash Management
Services to any Loan Party.
“Cash Management Bank” means each provider of Cash Management Services, the
obligations under which constitute Secured Cash Management Obligations.
“Cash Management Services” means treasury management services (including
depository arrangements, controlled disbursements, zero balance arrangements,
cash sweeps, automated clearinghouse transactions, return items, overdrafts,
temporary advances, interstate depository network services, electronic funds
transfer, purchasing or debit card arrangements and other customary cash
management arrangements) provided to any Loan Party.
“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.
“CFC Holdco” means a Subsidiary substantially all of whose assets consist of the
Equity Interests and/or Indebtedness of one or more CFCs (directly or indirectly
through entities that are disregarded for United States federal tax purposes).
“Change in Control” means any of (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person (other than Holdings or any
direct or indirect wholly owned Domestic Restricted Subsidiary) of any Equity
Interest in the Borrower, (b) an event or series of events by which any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person or its subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person”
or “group” shall be deemed to have “beneficial ownership” of all Voting Stock
that such “person” or “group” has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock of Holdings (or other securities convertible into or
exchangeable for such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of Holdings (on a fully diluted basis) or (c)
there shall have occurred under any indenture or other instrument evidencing any
Material Indebtedness any “change in control” or like event (as set forth in the
indenture, agreement or other evidence of such Material Indebtedness) obligating
Holdings or any of the Restricted Subsidiaries to repurchase, redeem or repay
(or entitling the holders thereof to accelerate the final maturity of) all or
any part of the Indebtedness provided for therein.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking


9





--------------------------------------------------------------------------------





Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Citibank” has the meaning specified in the preamble hereto.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans, Term
Loans or Incremental Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Credit Commitment, a Letter of Credit
Commitment, a Term Commitment or an Incremental Commitment.
“Closing Date” has the meaning specified in Section 3.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all the “Collateral” as defined in any Security and Guarantee
Documents and shall also include the Mortgaged Properties (if any).
“Collateral Agent” means “Collateral Agent” as defined in Guarantee and
Collateral Agreement.
“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment,
a Term Commitment or an Incremental Commitment, as the context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), any successor statute, and any rule, regulation or order promulgated
thereunder, in each case as amended from time to time.
“Commodity Futures Trading Commission” means the U.S. Commodity Futures Trading
Commission.
“Comparable Successor Provision” has the meaning assigned to such term in
Section 6.09(a).
“Compliance Certificate” means a Quarterly Compliance Certificate or Annual
Compliance Certificate, as applicable.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Group” means Holdings and its Consolidated Subsidiaries.
“Consolidated Net Income” means, for Holdings for any period, the net income (or
loss) of Holdings and the Restricted Subsidiaries determined on a Consolidated
basis in accordance with GAAP, but excluding, without duplication, (a)
extraordinary, unusual or non-recurring gains and extraordinary, unusual or
non-recurring charges or losses (including extraordinary, unusual or
non-recurring costs of, and payments of, actual or prospective legal
settlements, fines, judgments or orders), (b) any amounts attributable to
Investments in any Unrestricted Subsidiary to the extent that such amounts have
not been distributed in cash


10





--------------------------------------------------------------------------------





to Holdings and the Restricted Subsidiaries during such applicable period, (c)
effects of adjustments in the consolidated financial statements of Holdings
pursuant to GAAP (including in the inventory, property and equipment, software,
goodwill, intangible assets, in-process research and development, deferred
revenue, deferred rent and debt line items thereof) resulting from the
application of recapitalization accounting or acquisition accounting, as the
case may be, in relation to the Transactions or any consummated recapitalization
or acquisition transaction or the amortization or write-off of any amounts
thereof, (d) any net income or loss (less all fees and expenses or charges
related thereto) attributable to the early extinguishment of Indebtedness (and
the termination of any associated Hedge Agreements or other derivative
instruments), (e) write-off or amortization made in such period of deferred
financing costs and premiums paid or other expenses incurred directly in
connection with any early extinguishment of Indebtedness; (f) accruals and
reserves that are established or adjusted within 12 months after the Closing
Date that are so required to be established or adjusted as a result of the
Transactions in accordance with GAAP or as a result of the adoption or
modification of accounting policies; (g) any gain or charge as a result of, or
in connection with, any Disposition outside the Ordinary Course of Business, (h)
any unrealized or realized net foreign currency translation gains or losses and
unrealized net foreign currency transaction gains or losses, in each case
impacting net income; (i) unrealized net losses, charges or expenses and
unrealized net gains in the fair market value of any arrangements under Hedge
Agreements; and (j) the income or loss of any Person accrued prior to the date
on which such Person becomes a Restricted Subsidiary or is merged into or
consolidated with Holdings or any Restricted Subsidiary or the date that such
other Person’s assets are acquired by Holdings or any Restricted Subsidiary
(except to the extent required for pro forma adjustments described in Section
1.07); provided that none of the foregoing clauses (a) through (i) shall exclude
any charges, accruals, reserves, expenses, costs or other items referred to in
clause (k) of the definition of EBITDA.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.08 or 2.09.
“Co-Syndication Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Bank of
America, N.A.
“Current Assets” means, at any time, the Consolidated current assets (other than
cash and Cash Equivalents) of Holdings and the Restricted Subsidiaries at such
time, but excluding the current portion of deferred tax assets.
“Current Liabilities” means, at any time, the Consolidated current liabilities
of Holdings and the Restricted Subsidiaries at such time, but excluding, without
duplication, (a) the current portion of any long term Indebtedness of Holdings
and the Restricted Subsidiaries, (b) outstanding Revolving Credit Loans and
Letters of Credit, (c) the current portion of interest of Holdings and the
Restricted Subsidiaries and (d) the current portion of current and deferred
income taxes of Holdings and the Restricted Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Declined Amounts” has the meaning specified in Section 2.10(b)(viii).


11





--------------------------------------------------------------------------------





“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Default Interest” has the meaning specified in Section 2.07(b).
“Defaulting Lender” means at any time, subject to Section 2.20(b), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan or make any other payment due
hereunder (each, a “funding obligation”) unless such Lender has notified the
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (iii) any Lender that has defaulted on its funding obligations under
other loan agreements or credit agreements generally under which it has
commitments to extend credit or that has notified, or whose Parent Company has
notified, the Agent or the Borrower in writing, or has stated publicly, that it
does not intend to comply with its funding obligations under loan agreements or
credit agreements generally, (iv) any Lender that has, for three or more
Business Days after written request of the Agent or the Borrower, failed to
confirm in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender will cease
to be a Defaulting Lender pursuant to this clause (iv) upon the Agent’s and the
Borrower’s receipt of such written confirmation), (v) any Lender or such
Lender’s Parent Company that has become the subject of a Bail-In Action (as
defined in Section 9.19), or (vi) any Lender with respect to which a Lender
Insolvency Event has occurred and is continuing with respect to such Lender or
its Parent Company; provided that a Lender Insolvency Event shall not be deemed
to occur with respect to a Lender or its Parent Company solely as a result of
the acquisition or maintenance of an ownership interest in such Lender or Parent
Company by a Governmental Authority or instrumentality thereof where such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Agent that a Lender
is a Defaulting Lender under any of clauses (i) through (vi) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.20(b)) upon notification of such
determination by the Agent to the Borrower and the Lenders.
“Designated Additional Letter of Credit Facility” means any letter of credit
facility or other similar arrangement with one or more Secured Additional Letter
of Credit Facility Providers, the purpose of which is to provide for the
issuance of one or more letters of credit for the account of Holdings or any of
the Subsidiaries, in each case including all agreements, instruments and
documents executed and delivered pursuant to or in connection with any of the
foregoing.
“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by Holdings,
the Borrower or any other Restricted Subsidiary in connection with a Disposition
made pursuant to Section 6.12(i) that is designated as “Designated Non-Cash
Consideration” hereunder pursuant to a certificate of a Financial Officer of
Holdings, setting forth the basis of such valuation (which amount will be deemed
to be no longer outstanding as Designated Non-Cash Consideration for purposes of
Section 6.12(i) in an amount equal to the fair market value of the portion of
such non-cash consideration converted by Holdings or any Restricted Subsidiary
to cash or Cash Equivalents within 90 days following the consummation of the
applicable Disposition).


12





--------------------------------------------------------------------------------





“Designated Representative” means (a) with respect to the 2020 Notes, the Person
then acting as the indenture trustee under the 2020 Notes Documents and (b) with
respect to the 2040 Notes, the Person then acting as the indenture trustee under
the 2040 Notes Documents.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any issuance of Equity Interests by a Subsidiary of such
Person), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other accrued and payable Obligations),
(b) is redeemable at the option of the holder thereof (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other accrued and payable
Obligations), in whole or in part, (c) provides for scheduled cash payments of
dividends or (d) is or becomes convertible into or exchangeable for Indebtedness
or any other Equity Interests that would constitute Disqualified Equity
Interests, in the case of clauses (a) through (d), prior to the date that is 91
days after the Latest Maturity Date. Notwithstanding the preceding sentence, (A)
if such Equity Interest is issued pursuant to any plan for the benefit of
directors, officers, employees, members of management, managers or consultants
or by any such plan to such directors, officers, employees, members of
management, managers or consultants, in each case in the Ordinary Course of
Business of Holdings or any Restricted Subsidiary, such Equity Interest shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by the issuer thereof in order to satisfy applicable statutory
or regulatory obligations, and (B) no Equity Interest held by any future,
present or former employee, director, officer, manager, member of management or
consultant (or their respective Affiliates or immediate family members) of
Holdings (or any Subsidiary) shall be considered a Disqualified Equity Interest
because such Equity Interest is redeemable or subject to repurchase pursuant to
any management equity subscription agreement, stock option, stock appreciation
right or other stock award agreement, stock ownership plan, put agreement,
stockholder agreement or similar agreement that may be in effect from time to
time.
“Documentation Agent” means Goldman Sachs Bank USA.
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
“Domestic Restricted Subsidiary” means any Restricted Subsidiary incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
“Early Termination Date” means the date that is 91 days prior to the scheduled
maturity date of the 2020 Notes.


13





--------------------------------------------------------------------------------





“EBITDA” means, for any period, an amount equal to the Consolidated Net Income
of Holdings and the Restricted Subsidiaries for such period plus, without
duplication and, (except in the case of clause (i) below) to the extent the
relevant item or amount is incorporated in the calculation of Consolidated Net
Income for such period,
(a) Interest Expense of Holdings and the Restricted Subsidiaries for such
period; plus
(b) the aggregate amount of Consolidated income and franchise taxes on or
measured by income of Holdings and the Restricted Subsidiaries for that period
whether or not payable during such period; plus
(c) Consolidated depreciation, amortization and all other noncash charges,
expenses or losses, including non-cash compensation and impairment charges of
Holdings and the Restricted Subsidiaries, for such period; minus
(d) any noncash income or gains (other than the accrual of revenue in the
Ordinary Course of Business); minus
(e) any gains attributable to the sale of assets by Holdings and the Restricted
Subsidiaries outside the Ordinary Course of Business; plus
(f) fees, costs, commissions and expenses incurred or paid during such period
related to the Transactions, including any reorganization expenses; plus
(g) transaction fees, costs, commissions and expenses incurred or paid during
such period related to any issuance of Equity Interests, incurrence of
Indebtedness (including any refinancing transaction or amendment, waiver or
modification of any Indebtedness), Permitted Acquisition, Investment or
Disposition (in each case whether or not consummated); plus
(h) to the extent deducted in the calculation of Consolidated Net Income, any
earn-out obligation expense incurred in connection with any Permitted
Acquisition or other permitted Investment made in compliance with Section
6.08(j); plus
(i) the amount of any fee, cost, expense or reserve to the extent actually
reimbursed or reimbursable by third parties pursuant to indemnification or
reimbursement provisions or similar agreements or insurance; provided that such
Person in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four fiscal quarters (it being understood
that to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating EBITDA for such fiscal
quarters); plus
(j) to the extent not otherwise included in the determination of Consolidated
Net Income for such period, the amount of any proceeds of any business
interruption insurance policy representing the earnings for such period that
such proceeds are intended to replace (whether or not then received) so long as
such Person in good faith expects to receive such proceeds within the next four
fiscal quarters (it being understood that to the extent not actually received
within such period such reimbursement amounts so added back but not so received
shall be deducted in calculating EBITDA for the fiscal quarter immediately
following such four fiscal quarter period); plus
(k) restructuring charges and related charges, accruals or reserves; and
business optimization expense and related charges or expenses, including costs
related to the opening, closure and/or consolidation


14





--------------------------------------------------------------------------------





of offices and facilities, retention charges, contract termination costs,
recruiting and signing bonuses and expenses, systems establishment costs,
conversion costs and consulting fees relating to the foregoing; provided that
the aggregate amount of adjustments from this clause (k) when combined with the
aggregate amount of adjustments from clause (l) below for such period, shall not
exceed an amount equal to 15% of EBITDA for the period of four consecutive
fiscal quarters most recently ended prior to the determination date (and such
determination shall be made prior to the making of, and without giving effect
to, any adjustments pursuant to this clause (k) and clause (l)); plus
(l)    the amount of (i) pro forma “run rate” cost savings, operating expense
reductions and synergies (net of actual amounts realized) related to the
Transactions that are reasonably identifiable, factually supportable and
projected by Holdings in good faith to result from actions that have been taken
or with respect to which substantial steps have been taken or are expected to be
taken (in the good faith determination of Holdings) and realized within 18
months after the Closing Date and (ii) pro forma “run rate” cost savings,
operating expense reductions and synergies (net of actual amounts realized)
related to Permitted Acquisitions and other Investments, Dispositions and other
Specified Transactions (including, for the avoidance of doubt, acquisitions
occurring prior to the Closing Date), cost savings initiatives and other similar
initiatives that are reasonably identifiable, factually supportable and
projected by Holdings in good faith to result from actions that have been taken
or with respect to which substantial steps have been taken or are expected to be
taken (in the good faith determination of such Person) and realized within 18
months after such acquisition or other Investment, Disposition or other
specified transaction, restructuring, cost savings initiative or other
initiative; provided that, the aggregate amount of adjustments from this clause
(l) in any four consecutive fiscal quarters when combined with the aggregate
amount of adjustments from clause (k) above for such period, shall not exceed an
amount equal to 15% of EBITDA for the period of four consecutive fiscal quarters
most recently ended prior to the determination date (and such determination
shall be made prior to the making of, and without giving effect to, any
adjustments pursuant to this clause (l) and clause (k)); minus
(m) any items of income or loss in respect of equity in the income or loss of
unconsolidated affiliates or minority interests in the income or loss of
Consolidated Subsidiaries in each case as determined in accordance with GAAP, it
being understood and agreed that any items of loss or expense would be added to
and any items of gain or income would be deducted from Consolidated Net Income
for the purpose of determining EBITDA.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 9.07(b)(iii)).
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree, or binding and
enforceable judicial or agency interpretation thereof, governing pollution or
protection of the environment or the use, handling, transportation, treatment,
storage, disposal, release, migration or discharge of, or human exposure to, any
hazardous or toxic material, substance or waste.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right (other than Indebtedness that is convertible into, or exchangeable for,
any such equity interests) entitling the holder thereof to purchase or otherwise
acquire any such equity interest.


15





--------------------------------------------------------------------------------





“Equivalent” (i) in Dollars of any other currency on any date, means the rate
quoted by the Agent or an Issuing Bank, as applicable, as the spot rate for the
purchase by such Person of Dollars with such currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made and (ii) in any currency (other than Dollars) of Dollars on any date, means
the rate quoted by the Agent or an Issuing Bank, as applicable, as the spot rate
for the purchase by such Person of such currency with Dollars through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided, in each case, that the Agent or such Issuing Bank
may obtain such spot rate from another financial institution designated by the
Agent or such Issuing Bank if the Person acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency;
provided, further, that such Issuing Bank may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in any currency other than Dollars.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under Section
414(b) or 414(c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) the occurrence of a “reportable event”, within the
meaning of Section 4043(c) of ERISA or the regulations issued thereunder with
respect to any Plan unless the 30-day notice requirement with respect to such
event has been waived; (b) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan pursuant to Section 4041(a)(2)
of ERISA (including any such notice with respect to a plan amendment referred to
in Section 4041(e) of ERISA and the incurrence by Holdings, the Borrower or any
of their ERISA Affiliates of any liability under Title IV of ERISA with respect
to the termination of any Plan); (d) any failure by any Plan to meet the minimum
funding standards (as defined in Section 412 of the Code or Section 302 of
ERISA) applicable to such Plan, in each instance, whether or not waived; (e) the
cessation of operations at a facility of Holdings, the Borrower or any of their
ERISA Affiliates in the circumstances described in Section 4062(e) of ERISA;
(f) the withdrawal by Holdings, the Borrower or any of their ERISA Affiliates
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA or the withdrawal or partial
withdrawal by Holdings, the Borrower or any of their ERISA Affiliates from a
Multiemployer Plan; (g) the receipt by Holdings, the Borrower or any of their
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
Holdings, the Borrower or any of their ERISA Affiliates of any notice,
concerning a determination that a Multiemployer Plan is, or is reasonably
expected to be, insolvent within the meaning of Title IV of ERISA or in
endangered or critical status within the meaning of Section 305 of ERISA or
Section 432 of the Code; (h) the conditions for the imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (i) a
determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 303 of ERISA); (j) the occurrence of a non-exempt
“prohibited transaction” (as defined in Section 4975 of the Code or Section 406
of ERISA) with respect to a Plan with respect to which Holdings, the Borrower or
any of their ERISA Affiliates is a “disqualified person” (within the meaning of
Section 4975 of the Code) or a “party in interest” (within the meaning of
Section 406 of ERISA) which results in liability to Holdings or any of the
Subsidiaries; or (k) the institution by the PBGC of proceedings to terminate a
Plan pursuant to


16





--------------------------------------------------------------------------------





Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.
“Escrow Debt” means Indebtedness incurred in connection with any transaction
permitted hereunder for so long as proceeds thereof have been deposited into an
escrow account on customary terms to secure such Indebtedness pending the
application of such proceeds to finance such transaction.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Loan comprising part of the same Borrowing, an interest rate per annum equal to
the rate per annum obtained by dividing (a) the LIBOR Rate (rounded upward to
the nearest whole multiple of 1/16 of 1% per annum) by (b) a percentage equal to
100% minus the Eurocurrency Rate Reserve Percentage for such Interest Period.
Notwithstanding the foregoing, the Eurocurrency Rate with respect to any
Interest Period shall be deemed to be 0.00% per annum if the Eurocurrency Rate
for such Interest Period determined pursuant to the preceding provisions of this
definition would otherwise be less than 0.00% per annum.
“Eurocurrency Rate Loan” means a Loan that bears interest as provided in Section
2.07(a)(ii).
“Eurocurrency Rate Reserve Percentage” for any Interest Period for each
Eurocurrency Rate Loan comprising part of the same Borrowing means the reserve
percentage applicable during such Interest Period under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Loans is determined) having a term equal
to such Interest Period.
“Events of Default” has the meaning specified in Section 7.01.
“Evidence of Flood Insurance” has the meaning assigned to such term in the
definition of “Real Estate Collateral Requirements”.
“Excess Cash Flow” means, for any fiscal year of Holdings, the sum (without
duplication) of:
(a)    (i) Consolidated Net Income of Holdings and the Restricted Subsidiaries;
(ii) the amount of all non-cash charges, expenses or losses (including
depreciation, amortization, non-cash compensation and impairment charges)
deducted in arriving at such Consolidated Net Income; and (iii) reductions to
noncash working capital of Holdings and the Restricted Subsidiaries for such
fiscal year (i.e., the absolute value of the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year;
provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in working capital shall exclude (A) any changes in Current Assets or
Current Liabilities solely as a result


17





--------------------------------------------------------------------------------





of acquisitions or Dispositions by Holdings and the Restricted Subsidiaries
during the applicable period and (B) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent);
minus
(b)    the sum (without duplication) of the following: (i) an amount equal to
the amount of all non-cash gains, credits or income included in arriving at
Consolidated Net Income; (ii) the principal portion of required and optional
repayments of Indebtedness (other than (x) optional repayments of the Loans
pursuant to Section 2.10(a) and the Spinco Facilities under Section 2.10(a) of
the Spinco Credit Agreement (or any comparable successor provision) and (y)
mandatory prepayments of Loans pursuant to Section 2.10(b) and the Spinco
Facilities under Section 2.10(b) of the Spinco Credit Agreement (or any
comparable successor provision)), in each case made in cash by Holdings or any
of the Restricted Subsidiaries during such period, but only to the extent that
the Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and
such prepayments do not occur in connection with a refinancing of all or any
portion of such Indebtedness, in each case to the extent not already deducted
from Consolidated Net Income; (iii) cash used for Capital Expenditures,
Permitted Acquisitions and other permitted Investments (and cash committed to be
used pursuant to binding contracts for Capital Expenditures, Investments and
acquisitions so long as (A) such amounts are contractually committed by the last
day of the fiscal year of the applicable Excess Cash Flow period, (B) such
amounts are utilized (and, for the avoidance of doubt, shall not be deducted
when used) during the fiscal year immediately following such Excess Cash Flow
period and (C) any amounts not utilized during such fiscal year immediately
following such Excess Cash Flow period shall be included in the calculation of
Excess Cash Flow for such fiscal year) and all Restricted Payments made in cash
during such period as permitted by Section 6.06 (other than solely to the extent
paid to Holdings or the Subsidiaries) and, in each case, (x) except to the
extent financed with long-term indebtedness and (y) to the extent not already
deducted from Consolidated Net Income; (iv) cash payments by Holdings and the
Restricted Subsidiaries during such period in respect of long-term liabilities
of Holdings and the Restricted Subsidiaries other than Indebtedness, in each
case to the extent not already deducted from Consolidated Net Income; (v) the
aggregate amount of expenditures actually made by Holdings and the Restricted
Subsidiaries in cash during such period (including expenditures for the payment
of financing fees and pension contributions) to the extent that such
expenditures are not expensed or deducted (or exceed the amount expensed or
deducted) in calculating Consolidated Net Income for such period; (vi) the
amount of cash taxes actually paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period; (vii) an amount equal to all expenses, charges and losses excluded in
calculating Consolidated Net Income under clauses (a) through (i) of the
definition thereof, in each case, to the extent paid in cash in such period; and
(viii) additions to noncash working capital for such fiscal year (i.e., the
increase, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such fiscal year). Expenditures shall be considered “un-financed”
for purposes of this definition unless paid with the proceeds of long-term
Indebtedness (other than revolving facilities including the Revolving Credit
Loans) or issuances of Equity Interests by Holdings.
“Excess Cash Flow Percentage” means 50.0% (or, if the Senior Secured Leverage
Ratio as of the last day of the applicable fiscal year shall have been (x) equal
to or less than 2.75 to 1.00 but greater than 2.00 to 1.00, 25%, or (y) equal to
or less than 2.00 to 1.00, 0%).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Property” means “Excluded Property” as defined in Guarantee and
Collateral Agreement.


18





--------------------------------------------------------------------------------





“Excluded Subsidiary” means (1) any Unrestricted Subsidiary or (2) any
Restricted Subsidiary (other than Spinco and any Restricted Subsidiary that is
not an “Excluded Subsidiary” under the Spinco Loan Documents) that is (a) a
Foreign Subsidiary, (b) any Domestic Restricted Subsidiary that is (i) a direct
or indirect subsidiary of a CFC or (ii) a CFC Holdco, (c) not wholly owned
directly by Holdings and/or one or more of its wholly owned Restricted
Subsidiaries, (d) prohibited from guaranteeing the Facilities by any contractual
obligation existing on the Closing Date (and such Restricted Subsidiary shall be
listed on Schedule 1.01(b) hereto) or, if acquired after the Closing Date, any
contractual obligation existing on the date such Restricted Subsidiary is
acquired (so long as such prohibition is not created in contemplation of the
Closing Date or such acquisition), (e) prohibited by applicable law from
guaranteeing the Facilities, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
unless, such consent, approval, license or authorization has been received, in
each case so long as the Agent shall have received a certification from
Holdings’ general counsel or a Responsible Officer of Holdings as to the
existence of such prohibition or consent, approval, license or authorization
requirement, (f) an Immaterial Subsidiary, (g) any special purpose
securitization vehicle (or similar entity) formed after the Closing Date, (h)
any Captive Insurance Subsidiary, (i) any not-for-profit Subsidiary, (j) any
Subsidiary with respect to which a guarantee of the Obligations would result in
material adverse Tax consequences as reasonably determined by the Borrower in
consultation with the Administrative Agent and (k) any other Subsidiary with
respect to which the Administrative Agent and the Borrower reasonably agree that
the burden or cost of providing a guarantee of the Obligations would outweigh
the benefits to be obtained by the Lenders therefrom.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation (a) if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Guarantor of, or the grant by such Guarantor of
a security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder, at the time the guarantee of, or grant of such security interest by,
such Guarantor becomes or would become effective with respect to such Swap
Obligation or (b) upon the designation as such in any agreement with respect to
such Swap Obligations between the relevant Guarantor and counterparty applicable
to such Swap Obligations, and agreed by the Agent; provided that if a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (x) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (y) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.14(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.


19





--------------------------------------------------------------------------------





“Existing Credit Agreement” means the Amended and Restated Four Year Credit
Agreement, dated as of March 11, 2011, among Holdings, as borrower, the
Borrower, as guarantor, and Citibank, N.A., as administrative agent, the
lenders, other agents and other parties party thereto from time to time (as
amended by Amendment No. 1, dated as of April 19, 2013, by Amendment No. 2,
dated as of October 17, 2014, by Amendment No. 3 dated as of January 27, 2016
and by Amendment No. 4 dated as of February 12, 2016, and as further amended,
amended and restated, supplemented or otherwise modified through the date
hereof).
“Existing Revolver Tranche” has the meaning given to such term in Section
2.22(b).
“Existing Term Loan Tranche” has the meaning given to such term in Section
2.22(a).
“Extended Revolving Credit Commitments” has the meaning given to such term in
Section 2.22(b).
“Extended Term Loans” has the meaning given to such term in Section 2.22(a).
“Extending Revolving Lender” has the meaning given to such term in Section
2.22(c).
“Extending Term Lender” has the meaning given to such term in Section 2.22(c).
“Extension Amendment” has the meaning given to such term in Section 2.22(d).
“Extension Election” has the meaning given to such term in Section 2.22(c).
“Extension Request” means a Term Loan Extension Request or a Revolver Extension
Request, as applicable.
“Facility” means the Revolving Credit Facility, the Letter of Credit Facility,
the Term Facility, any facility consisting of Specified Refinancing Revolving
Loans, any facility consisting of Specified Refinancing Term Loans, any facility
consisting of Extended Term Loans, any facility consisting of Extended Revolving
Credit Commitments or any Specified Incremental Term Facility, as the context
may require.
“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), (ii) any current or future
regulations or official interpretations thereof and (iii) any agreements entered
into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by it; provided that
in no event shall the Federal Funds Rate be less than 0% per annum for any day.
“Financial Covenant” means the covenant contained in Section 6.15 of this
Agreement.




20





--------------------------------------------------------------------------------





“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person (or any other officer
acting in substantially the same capacity as any of the foregoing).
“Fixed Amounts” has the meaning assigned to such term in Section 1.07.
“Flood Laws” has the meaning assigned to such term in the definition of “Real
Estate Collateral Requirements”.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
“Fronting Exposure” means, with respect to any Issuing Bank at any time there is
a Defaulting Lender, such Defaulting Lender’s Ratable Share of the outstanding
L/C Obligations with respect to Letters of Credit issued by such Issuing Bank
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” means, for Holdings and the Restricted Subsidiaries on a
Consolidated basis in accordance with GAAP and as of any date, an amount equal
to all Indebtedness of Holdings and the Restricted Subsidiaries for borrowed
money, all unreimbursed obligations in respect of drawn letters of credit that
have not been reimbursed within two (2) Business Days after the date of such
drawing, all Capital Lease Obligations and other purchase money Indebtedness and
(without duplication) all payment guarantees of any of the foregoing
obligations, in each case as of such date.
“GAAP” has the meaning specified in Section 1.03.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).
“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, dated as of the date hereof, and attached hereto as Exhibit E among
Holdings, the Borrower, the Subsidiary Guarantors and each Collateral Agent.
“Guarantors” means Holdings and each of the Subsidiary Guarantors.
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
wastes, radioactive materials, asbestos, polychlorinated biphenyls and radon gas
and (b) any other chemicals, materials, substances or wastes regulated as
hazardous or toxic or as a pollutant or contaminant under any Environmental Law.


21





--------------------------------------------------------------------------------





“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
“Hedge Bank” means each counterparty to any Hedge Agreement with a Loan Party,
the obligations under which constitute Secured Hedging Obligations.
“Holdings” has the meaning specified in the preamble hereto.
“Immaterial Subsidiary” means, at any date, unless otherwise designated by
Holdings in a written notice to the Agent or unless such Restricted Subsidiary
is a Loan Party on the Closing Date, any Restricted Subsidiary designated by
Holdings in a written notice to the Agent that, together with such Restricted
Subsidiary’s Consolidated subsidiaries, (a) does not, as of the end of the most
recently ended fiscal quarter of Holdings, have assets with a fair market value
in excess of 2.5% of Total Assets and (b) did not, for the most recently ended
quarter of Holdings, have revenues exceeding 2.5% of the total revenues of
Holdings and the Restricted Subsidiaries on a Consolidated basis; provided that
the aggregate assets or revenues of all Immaterial Subsidiaries, determined in
accordance with GAAP, as of the end of or for any fiscal quarter or fiscal year
of Holdings, may not exceed 5.0% of Total Assets or Consolidated revenues,
respectively, of Holdings and the Restricted Subsidiaries on a Consolidated
basis (and Holdings and the Borrower shall designate in writing to the Agent
from time to time as necessary the Restricted Subsidiaries that will cease to be
“Immaterial Subsidiaries” in order to comply with the foregoing limitation).
“Incremental Assumption Agreement” means an Incremental Assumption Agreement
among, and in form and substance reasonably satisfactory to, the Borrower, the
Agent and one or more Incremental Lenders.
“Incremental Commitment” means, with respect to any Lender, such Lender’s
Incremental Revolving Credit Commitment and Incremental Term Commitment.
“Incremental Equivalent Debt” has the meaning assigned to such term in Section
6.09(o).
“Incremental Facility Amount” means, at any time, the greater of (i) the excess,
if any, of (a) $1,200,000,000 over (b) the sum of (x) the aggregate amount of
all Incremental Term Commitments and Incremental Revolving Credit Commitments
established prior to such time pursuant to Section 2.23 and all Incremental
Equivalent Debt incurred prior to such time pursuant to Section 6.09(o) plus (y)
the aggregate amount of “Incremental Term Commitments” (under and as defined in
the Spinco Credit Agreement) established prior to such time pursuant to Section
2.23 of the Spinco Credit Agreement (or any comparable successor provision in
the case of a refinancing or other replacement thereof) and (without duplication
of clause (x) above) any Incremental Equivalent Debt (as defined in the Spinco
Credit Agreement) incurred prior to such time pursuant to Section 6.09(o) of the
Spinco Credit Agreement, and (ii) an unlimited amount, so long as, for the
purposes of this clause (ii), after giving pro forma effect to the incurrence or
issuance of any such Incremental Term Loans or Incremental Revolving Credit
Commitments or Incremental Equivalent Debt and the pro forma adjustments
described in Section 1.07, the Senior Secured Leverage Ratio (calculated as if
any Incremental Revolving Credit Commitment being incurred were fully drawn on
the effective date thereof) is equal to or less than 2.75 to 1.00.
“Incremental Lenders” means the Incremental Revolving Credit Lenders and the
Incremental Term Lenders.


22





--------------------------------------------------------------------------------





“Incremental Loans” means the Incremental Revolving Credit Loans and the
Incremental Term Loans.
“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.23, to make Revolving Credit Loans to the
Borrower.
“Incremental Revolving Credit Lender” means a Revolving Credit Lender with an
Incremental Revolving Credit Commitment.
“Incremental Revolving Credit Loans” means Revolving Credit Loans made by one or
more Lenders to the Borrower pursuant to an Incremental Revolving Credit
Commitment.
“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans.
“Incremental Term Commitment” means the commitment of any Lender, established
pursuant to Section 2.23, to make any Incremental Term Loan to the Borrower.
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
“Incremental Term Loans” means any Loan made by one or more Lenders to the
Borrower pursuant to Section 2.01(d), made in the form of (a) additional Term
Loans or (b) to the extent permitted by Section 2.23 and provided for in the
relevant Incremental Assumption Agreement, Specified Incremental Term Loans.
“Indebtedness” of any specified Person means, without duplication, (a) all
indebtedness in respect of borrowed money, (b) all obligations of such Person
evidenced by bonds, notes, debentures or similar instruments, (c) all
obligations of such Person in respect of letters of credit or other similar
instruments (including reimbursement agreements with respect thereto), (d) the
Indebtedness of any other Persons to the extent guaranteed by such Person, (e)
all obligations of such Person to pay the deferred and unpaid purchase price of
any property (including Capital Lease Obligations), but excluding trade accounts
payable or accrued liabilities arising in the Ordinary Course of Business, (f)
all obligations under any accounts receivable financings, (g) all Disqualified
Equity Interests of such Person, valued, as of the date of determination, at the
greater of (i) the maximum aggregate amount that would be payable upon maturity,
redemption, repayment or repurchase thereof (or of Disqualified Equity Interests
or Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests and (h) all indebtedness referred to in clauses (a) through (g)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.
Notwithstanding the foregoing, (x) in no event shall the term “Indebtedness” be
deemed to include letters of credit that secure performance, bonds that secure
performance, surety bonds or similar instruments that are issued in the Ordinary
Course of Business, and (y) solely for purposes of determining compliance with
Section 6.15, Indebtedness shall not include Escrow Debt until such time as the
proceeds of such Escrow Debt have been released from the applicable escrow
account. For purposes of clarity and avoidance of doubt, any joint and several
Tax liabilities arising by operation of consolidated return, fiscal unity or
similar provisions of applicable law shall not constitute Indebtedness for
purposes hereof.


23





--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 9.04(b).
“Information Memorandum” means the information memorandum, dated May 2016, used
by the Arrangers in connection with the syndication of the Facilities.
“Interest Expense” means, for Holdings for any period, the sum, without
duplication, of total Consolidated interest expense (including that portion
attributable to Capital Leases in conformity with GAAP) of Holdings and the
Restricted Subsidiaries.
“Interest Period” means, for each Eurocurrency Rate Loan comprising part of the
same Borrowing, the period commencing on the date of such Eurocurrency Rate Loan
or the date of the Conversion of any Base Rate Loan into such Eurocurrency Rate
Loan and ending on the last day of the period selected by the Borrower pursuant
to the provisions below and, thereafter, each subsequent period commencing on
the last day of the immediately preceding Interest Period and ending on the last
day of the period selected by the Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be one, two, three or six months, or
subject to clause (c) of this definition, twelve months (or, with respect to the
Interest Period commencing on the Closing Date, the period from the Closing Date
to August 31, 2016), as the Borrower may, upon notice received by the Agent not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:
(a)    (i) with respect to the Revolving Credit Facility, the Borrower may not
select any Interest Period that ends after the Revolving Credit Facility
Maturity Date and (ii) with respect to the Term Facility, the Borrower may not
select any Interest Period that ends after the Term Loan Maturity Date;
(b)    Interest Periods commencing on the same date for Eurocurrency Rate Loans
comprising part of the same Borrowing shall be of the same duration;
(c)    in the case of any Borrowing, the Borrower shall not be entitled to
select an Interest Period having a duration of twelve months unless, by 2:00
P.M. (New York City time) on the third Business Day prior to the first day of
such Interest Period, each Appropriate Lender notifies the Agent that such
Lender will be providing funding for such Borrowing with such Interest Period
(the failure of any Appropriate Lender to so respond by such time being deemed
for all purposes of this Agreement as an objection by such Lender to the
requested duration of such Interest Period); provided that, if any or all of the
Appropriate Lenders object to the requested duration of such Interest Period,
the duration of the Interest Period for such Borrowing shall be one, two, three
or six months, as specified by the Borrower in the applicable Notice of
Borrowing as the desired alternative to an Interest Period of twelve months;
(d)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and


24





--------------------------------------------------------------------------------





(e)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Rate Loan for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest maturity for
which a Screen Rate is available that is shorter than such Interest Period and
(b) the applicable Screen Rate for the shortest maturity for which a Screen Rate
is available that is longer than such Interest Period, in each case as of the
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (d) of the definition of
Indebtedness in respect of such Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or all or substantially
all of the property and assets of a business unit, line of business or division
of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested (measured at the time made),
without adjustment for subsequent increases or decreases in the value of such
Investment but giving effect to any returns or distributions of capital or
repayment of principal actually received in cash by such Person with respect
thereto.
“IP Rights” has the meaning specified in Section 4.15(b).
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit. “Issue” has a corresponding
meaning.
“Issuing Bank” means each of the banks and other institutions listed on
Schedule I hereto that are indicated thereon as providing a Letter of Credit
Commitment or any Eligible Assignee to which a portion of the Letter of Credit
Commitment hereunder has been assigned pursuant to Section 9.07, in each case
for so long as any such Person shall have a Letter of Credit Commitment.
“Junior Financing” has the meaning specified in Section 6.10(a).
“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent.
“L/C Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.


25





--------------------------------------------------------------------------------





“L/C Exposure” means, at any time the sum of (a) the aggregate Stated Amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all L/C Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.
“L/C Obligations” means, as of any date, the aggregate Stated Amount of
outstanding Letters of Credit and Revolving Credit Loans made by an Issuing Bank
in accordance with Section 2.03 that have not been funded by the Revolving
Credit Lenders. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Term Loan, Revolving Credit Loan,
Incremental Loan, Specified Refinancing Revolving Loan, Specified Refinancing
Term Loan, Extended Term Loan, Extended Revolving Credit Commitment, Refinancing
Note, Refinancing Junior Loan or Commitment hereunder at such time.
“Leidos/Spinco Intercreditor Agreement” means the Intercreditor Agreement, dated
as of the Closing Date, among Holdings, the Borrower, Spinco, each Collateral
Agent and each “Collateral Agent” (as defined in the Spinco Credit Agreement).
“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (b) such Lender or its Parent Company has
become the subject of a proceeding under any Debtor Relief Law, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment.
“Lenders” means each lender that has a Commitment hereunder with respect to any
Facility, each lender that holds a Term Loan, Revolving Credit Loan or any
Specified Incremental Term Loan, each Issuing Bank, each Lender that becomes a
party hereto pursuant to Section 2.23 and each Person that shall become a party
hereto pursuant to Section 9.07.
“Letter of Credit” has the meaning specified in Section 2.01(c).
“Letter of Credit Agreement” has the meaning specified in Section 2.03(a)(i).
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
Holdings, the Borrower and the other Restricted Subsidiaries in (a) the Dollar
amount set forth opposite the Issuing Bank’s name on Schedule I hereto under the
caption “Letter of Credit Commitment” or (b) if such Issuing Bank has entered
into one or more Assignment and Assumptions, the Dollar amount set forth for
such Issuing Bank in the Register maintained by the Agent pursuant to Section
9.07(c) as such Issuing Bank’s “Letter of Credit Commitment”, in each case as
such amount may be reduced prior to such time pursuant to Section 2.05.
“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $250,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such


26





--------------------------------------------------------------------------------





time pursuant to Section 2.05. The Letter of Credit Facility is a sub-facility
of the Revolving Credit Facility and not in addition to the Revolving Credit
Facility.
“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) the amount equal to the Funded Debt on such date, to (b) EBITDA for the most
recently ended Test Period.
“LIBOR Rate” means, for any Interest Period for each Eurocurrency Rate Loan
comprising part of the same Borrowing, an interest rate per annum equal to the
Intercontinental Exchange Benchmark Administration Ltd. (or the successor
thereto if it is no longer making such rates available) LIBOR Rate (“ICE
LIBOR”), as published by Reuters (currently Reuters LIBOR01 page) (or any other
commercially available source providing quotations of ICE LIBOR as designated by
the Agent from time to time) (the “Screen Rate”) at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period, for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period. If such rate is not
available at such time for any reason, then the LIBOR Rate for such Interest
Period, as applicable, shall be a rate per annum equal to the Interpolated
Screen Rate.
“Lien” means (a) with respect to any asset, (i) any mortgage, deed of trust,
lien (statutory or other), pledge, hypothecation, assignment, deposit
arrangement, encumbrance, license, charge preference, priority or other security
interest or preferential arrangement of any kind or nature whatsoever in or on
such asset (including any conditional sale or other title retention agreement,
Capital Lease, any easement, right of way or other encumbrance on title to real
property) and (ii) the interest of a vendor or a lessor under any conditional
sale agreement, Capital Lease or title retention agreement (or any financing
lease having substantially the same effect as any of the foregoing) relating to
such asset (it being agreed, for purposes of clarity, that in no event shall an
operating lease be deemed to constitute a Lien) and (b) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
“Limited Condition Acquisition” means any Permitted Acquisition or permitted
Investment in any assets, business or Person, in each case the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing.
“LMC” means Lockheed Martin Corporation, a Maryland corporation.
“Loan” means a Revolving Credit Loan, a Term Loan, an Extended Term Loan, an
advance of revolving credit under Extended Revolving Credit Commitments, a
Specified Refinancing Revolving Loan or a Specified Refinancing Term Loan and/or
an Incremental Loan, as the context may require.
“Loan Document Obligations” means (a) the due and punctual payment by the Loan
Parties of (i) the principal of and interest (including any interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding) on each of the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Borrower under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide Cash
Collateral, and (iii) all other monetary obligations of any Loan Party to the
Agent, any of the Lenders, any Issuing Bank or any other Secured Parties (other
than for avoidance of doubt, each Cash Management Bank, each Hedge Bank, each
Secured Additional Letter of Credit Facility Provider, each Secured Designated
Indebtedness Holder and the Designated Representative, in each case in its
capacity as such) pursuant to any Loan Document, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, indirect, absolute,
contingent, fixed, due or


27





--------------------------------------------------------------------------------





to become due, now existing or hereafter arising or otherwise (including
monetary obligations incurred after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding), and (b) the due and punctual performance of
all other obligations of the Borrower or any other Loan Party under or pursuant
to this Agreement and each of the other Loan Documents.
“Loan Documents” means this Agreement, each Note, if any, each L/C Related
Document, any Incremental Assumption Agreement, any Extension Amendment, each of
the Security and Guarantee Documents and any other agreement, instrument or
document agreed in writing by the Agent and the Borrower to be a Loan Document.
“Loan Parties” means Holdings, the Borrower and each of the Subsidiary
Guarantors.
“Margin Applicable Period” has the meaning specified in the definition of
Applicable Margin.
“Market Intercreditor Agreement” means an intercreditor agreement the terms of
which are consistent with market terms governing security arrangements for the
sharing and/or subordination of liens or arrangements relating to the
distribution of proceeds of collateral, as applicable, at the time the
intercreditor agreement is proposed to be established in light of the types of
Indebtedness subject thereto.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations and financial condition of Holdings and the Restricted
Subsidiaries, taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any Note or any of the other Loan Documents or
(c) the ability of the Loan Parties (taken as a whole) to perform their payment
obligations under this Agreement or any Note or any of the other Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans) in an
aggregate principal amount equal to or greater than $100,000,000.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Agent and the Issuing Banks in their reasonable discretion.
“Modification” has the meaning specified in Section 3.01(e).
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Mortgage” means mortgages, deeds of trust, assignments of leases and rents
modifications and other security documents delivered pursuant to Section 3.01(n)
and (o), each in form and substance reasonably acceptable to the applicable
Collateral Agent (taking into account the requirements of the law of the
jurisdiction in which such Mortgage is to be recorded).
“Mortgaged Properties” means initially, the owned real property of the Loan
Parties specified on Schedule 1.01(a), and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.11 or Section 5.12(a), but in any event shall
exclude all 2032/2033 Notes Principal Property (except as provided in Section
6.02).


28





--------------------------------------------------------------------------------





“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than Holdings and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.
“Net Cash Proceeds” means (a) with respect to any Asset Sale or other
Disposition, the cash and Cash Equivalent proceeds (including casualty insurance
settlements and condemnation awards and cash and Cash Equivalent proceeds
subsequently received (as and when received) in respect of noncash consideration
initially received) from such Asset Sale or other Disposition, net of (1) all
fees and out-of-pocket expenses (including (A) broker’s fees, investment banking
fees, collection expenses, commissions, legal fees and other customary
transaction expenses and (B) transfer and similar Taxes and Holdings’ and the
Borrower’s good faith estimate of income Taxes paid or payable in connection
with such sale), (2) amounts provided as a reserve by Holdings and the
Restricted Subsidiaries, against any contingent liabilities or purchase price
adjustment associated with such Asset Sale or other Disposition (provided that,
to the extent and at the time any such amounts are released from such reserve,
such amounts shall constitute Net Cash Proceeds) in each case, as determined
reasonably and in good faith by a Financial Officer of Holdings, and (3) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness which is secured by the asset sold in such Asset Sale or other
Disposition and which is required to be repaid with such proceeds (other than
any such Indebtedness assumed by the purchaser of such asset and any such
Indebtedness that is so secured by a lien ranking equal or junior in priority to
any lien thereon securing the Obligations); provided, however, that, with
respect to any Asset Sale, if (x) Holdings shall deliver a certificate of a
Financial Officer to the Agent at the time of receipt thereof setting forth
Holdings’ and the Borrower’s intent to reinvest such proceeds in productive
assets of a kind then used or usable in the business of Holdings and the
Restricted Subsidiaries within 12 months of receipt of such proceeds and (y) no
Default or Event of Default shall have occurred and shall be continuing at the
time of such certificate or at the proposed time of the application of such
proceeds, such proceeds shall not constitute Net Cash Proceeds except to the
extent (A) not so used (or committed to be used) at the end of such 12-month
period or (B) if committed to be used within such 12-month period, not so used
within 180 days after the end of such 12-month period, at which time such
proceeds shall be deemed to be Net Cash Proceeds and (b) with respect to any
issuance or incurrence of any Indebtedness for borrowed money or the issuance of
any Equity Interests, the cash and Cash Equivalent proceeds thereof, net of all
Taxes and reasonable and customary fees, underwriting discounts, commissions,
costs and other expenses incurred in connection therewith.
“NFIP” has the meaning assigned to such term in the definition of “Real Estate
Collateral Requirements”.
“Non-Approving Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


29





--------------------------------------------------------------------------------





“Non-Notes Secured Parties Collateral Agent” means “Non-Notes Secured Parties
Collateral Agent” as defined in Guarantee and Collateral Agreement.
“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or of the Available Amount that is proposed to be applied to a
particular use or transaction, that such amount (a) was not required to prepay
Loans under Section 2.10(b) and (b) has not previously been (and is not
simultaneously being) applied to anything other than such particular use or
transaction.
“Note” means a Revolving Credit Note or Term Note, as the context may require.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Notice of Issuance” has the meaning specified in Section 2.03(a)(i).
“Notice of Renewal” has the meaning specified in Section 2.01(c)(ii).
“Obligations” means each of the (a) Loan Document Obligations, (b) Secured Cash
Management Obligations, (c) Secured Hedging Obligations, (d) Secured Designated
Indebtedness Obligations and (e) Secured Additional Letter of Credit Facility
Obligations (provided that the aggregate amount of Secured Additional Letter of
Credit Facility Obligations (determined in accordance with Section 6.09(f))
included in “Obligations” at any time shall not exceed $100,000,000; provided,
further, that in the event that the sum of the aggregate amount of Secured
Additional Letter of Credit Facility Obligations exceeds $100,000,000, the
portion of the Secured Additional Letter of Credit Facility Obligations included
in “Obligations” shall be determined based on the chronological order of the
initial issuance date of the letters of credit giving rise to such Secured
Additional Letter of Credit Facility Obligation); provided that the Obligations,
with respect to any Guarantor, shall not include any Excluded Swap Obligations;
and provided, further, that (i) Secured Cash Management Obligations, Secured
Hedging Obligations, Secured Additional Letter of Credit Facility Obligations
and Secured Designated Indebtedness Obligations shall be secured and guaranteed
(other than Secured Designated Indebtedness Obligations, which shall not be
guaranteed) pursuant to the Security and Guarantee Documents only to the extent
that, and for so long as, the Loan Document Obligations are so secured and
guaranteed; (ii) any release of collateral or Guarantors effected in the manner
permitted by any of the Loan Documents shall not require the consent of any Cash
Management Bank, Hedge Bank, Secured Additional Letter of Credit Facility
Provider or Secured Designated Indebtedness Holder (or any Designated
Representative) (in each case, in its capacity as such); and (iii) each class of
Secured Designated Indebtedness Obligations shall be secured pursuant to the
Security and Guarantee Documents only for so long as, and solely to the extent
that, it is necessary to avoid a default under the Secured Designated
Indebtedness Documents applicable to such class.
“OID” has the meaning specified in Section 2.23.
“One Month LIBOR” has the meaning assigned to such term in the definition of
“Base Rate”.
“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business.
“Other Applicable Indebtedness” has the meaning specified in Section 2.10(b)(v).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than


30





--------------------------------------------------------------------------------





connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan
Document or Loan).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the Voting Stock of such Lender.
“Participant” has the meaning specified in Section 9.07(d).
“Participant Register” has the meaning specified in Section 9.07(d).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended.
“Payment Office” means such office of Citibank as shall be from time to time
selected by the Agent and notified by the Agent to the Borrower and the Lenders.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Percentage Applicable Period” has the meaning specified in the definition of
“Applicable Percentage.”
“Perfection Certificate” means the Perfection Certificate substantially in the
form of Exhibit B to the Guarantee and Collateral Agreement.
“Permitted Acquisition” has the meaning specified in Section 6.08(j); provided
that, for the avoidance of doubt, the Spinco Acquisition shall be a Permitted
Acquisition hereunder.
“Permitted Liens” means each of the following:
(a)    Liens for taxes, assessments and governmental charges or levies to the
extent that any such tax, assessment, government charge or levy is not overdue
for a period of more than 30 days or is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained;
(b)    Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s, landlord’s and repairmen’s Liens and other similar Liens arising in
the Ordinary Course of Business securing obligations that are not overdue for a
period of more than 60 days or, if more than 60 days overdue, are (x)


31





--------------------------------------------------------------------------------





unfiled and no other action has been taken to enforce such Lien or (y) being
contested in good faith and by appropriate proceedings diligently conducted and
as to which appropriate reserves are being maintained;
(c)    (i) Liens securing pension obligations that arise in the Ordinary Course
of Business and (ii) pledges and deposits made in the Ordinary Course of
Business (A) in connection with workers’ compensation, health, disability or
other employee benefits, unemployment insurance and other social security laws
or regulations, property, casualty or liability insurance or premiums related
thereto or self-insurance obligations or (B) to secure letters of credit, bank
guarantees or similar instruments posted to support payment of items set forth
in the foregoing clause (A); provided that such letters of credit, bank
guarantees or instruments are issued in compliance with Section 6.09;
(d)    Liens securing the performance of, or granted in lieu of, contracts with
trade creditors, other similar contracts (other than in respect of debt for
borrowed money), leases, bids, statutory obligations, customs, surety, stay,
appeal and performance bonds, performance and completion guarantees and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case incurred in the Ordinary Course of
Business and deposits securing letters of credit, bank guarantees or similar
instruments posted to support payment of the items set forth above in this
clause (d); provided that such letters of credit (other than the Letters of
Credit), bank guarantees or similar instruments are issued in compliance with
Section 6.09;
(e)    easements, rights of way and other encumbrances on title to or
imperfections in real property that do not, in the aggregate, materially
interfere with the Ordinary Course of Business of Holdings and the Restricted
Subsidiaries with respect to the subject property;
(f)    Liens securing reimbursement obligations with respect to trade letters of
credit entered into in the Ordinary Course of Business of Holdings and the
Restricted Subsidiaries that encumber documents and other assets relating to
such letters of credit and the products and proceeds thereof;
(g)    Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of Holdings or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the Ordinary Course of Business of Holdings or any of the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of Holdings or any of the Restricted Subsidiaries in the
Ordinary Course of Business of Holdings and the Restricted Subsidiaries;
(h)    Liens arising from filing UCC (or similar law of any jurisdiction)
financing statements or similar precautionary public filings, registrations or
agreements in foreign jurisdictions by lessors, consignors and bailors regarding
leases and consignment or bailee arrangements permitted or not prohibited by any
of the Loan Documents and Liens securing liabilities in respect of
indemnification obligations thereunder as long as each such Lien only encumbers
the assets that are the subject of the related lease (or contained in such
leasehold) or consignment or bailee, and other similar precautionary statements,
filings or agreements;
(i)    Liens arising by virtue of the rendition, entry or issuance against
Holdings or any of the Restricted Subsidiaries, or any property of Holdings or
any of the Restricted Subsidiaries, of any judgment, writ, order, or decree to
the extent the rendition, entry, issuance or continued existence of such
judgment, writ, order or decree (or any event or circumstance relating thereto)
has not resulted in the occurrence of an Event of Default hereunder.


32





--------------------------------------------------------------------------------





(j)    any interest or title (and any encumbrances on such interest or title) of
a lessor, sublessor, licensor or sublicensor or secured by a lessor’s,
sublessor’s, licensor’s or sublicensor’s interest under any lease or license
agreement permitted or not prohibited by any of the Loan Documents and any
leases, subleases, licenses or sublicenses granted in the Ordinary Course of
Business;
(k)    Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code or other similar provisions of applicable laws on items in the
course of collection, (ii) in favor of a banking institution arising as a matter
of law encumbering deposits or other funds maintained with financial
institutions (including the right of set-off), (iii) arising in connection with
pooled deposit or sweep accounts, cash netting, deposit accounts or similar
arrangements of Holdings or any Restricted Subsidiary and consisting of the
right to apply the funds held therein to satisfy overdraft or similar
obligations incurred in the Ordinary Course of Business of such Person, (iv)
encumbering reasonable customary initial deposits and margin deposits and (v)
granted in the Ordinary Course of Business by Holdings or any Restricted
Subsidiary to any bank with whom it maintains accounts to the extent required by
the relevant bank’s (or custodian’s or trustee’s, as applicable) standard terms
and conditions, in each case, which are within the general parameters customary
in the banking industry;
(l)    Liens in favor of a commodity, brokerage or security intermediary who
holds a commodity, brokerage or, as applicable, a security account on behalf of
Holdings or a Restricted Subsidiary; provided such Lien encumbers only the
related account and the property held therein;
(m)    Liens (i) in favor of customs and revenue authorities arising as a matter
of law in the Ordinary Course of Business to secure payment of customs duties
that are not overdue by more than thirty (30) days or, if more than thirty (30)
days overdue, are being contested in good faith by appropriate proceedings and
for which adequate reserves have been provided in accordance with GAAP and (ii)
on specific items of inventory or other goods and proceeds thereof of any Person
securing such Person’s obligations in respect of bankers’ acceptances or letters
of credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or such other goods in the
Ordinary Course of Business;
(n)    Liens on any cash earnest money deposits made by Holdings or any of the
Restricted Subsidiaries in connection with any Permitted Acquisition or any
other Investment permitted hereunder; and
(o)    Liens on repurchase agreements constituting Cash Equivalents.
“Permitted Receivables Facility” means any program for the transfer by Holdings
or any of the Subsidiaries (other than a Receivables Subsidiary), to any
third-party buyer, purchaser or lender of interests in accounts receivable, so
long as the aggregate outstanding principal amount of Indebtedness incurred
pursuant to such program shall not exceed $100,000,000 at any one time; provided
that (a) no portion of the Indebtedness or any other obligation (contingent or
otherwise) under such Permitted Receivables Facility shall be guaranteed by
Holdings or any of the Restricted Subsidiaries (other than the Receivables
Subsidiary), (b) there shall be no recourse or obligation to Holdings or any of
the Restricted Subsidiaries (other than the Receivables Subsidiary) whatsoever
other than pursuant to representations, warranties, covenants and indemnities
entered into in the Ordinary Course of Business in connection with such
Permitted Receivables Facility that in the reasonable opinion of Holdings are
customary for securitization transactions and (c) neither Holdings nor any of
the Restricted Subsidiaries (other than the Receivables Subsidiary) shall have
provided, either directly or indirectly, any other credit support of any kind in
connection with such Permitted Receivables Facility, other than as set forth in
clause (b) of this definition.


33





--------------------------------------------------------------------------------





“Permitted Refinancing” means with respect to any Indebtedness of any Person,
any modification, refinancing, refunding, renewal, replacement, exchange or
extension (collectively, a “Refinancing”) of such Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so Refinanced except by an amount equal to accrued and
unpaid interest and a premium thereon plus other amounts paid, and commissions,
fees and expenses incurred, in connection with such Refinancing and by an amount
equal to any existing commitments unutilized thereunder; (b) such Refinancing
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being Refinanced; provided,
however, that with respect to any Refinancing of any 2020 Notes, the
Indebtedness incurred in such Refinancing shall in no event mature or require
principal payments prior to the day after the date that is seven years after the
Closing Date (except pursuant to customary asset sale and change of control
provisions); (c) if the Indebtedness being Refinanced is subordinated in right
of payment to the Obligations, such Refinancing is subordinated in right of
payment to the Obligations on terms, taken as a whole, as favorable (as
determined by the Borrower in good faith) in all material respects to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced; (d) if the Indebtedness being Refinanced is (or would have been
required to be) secured by any Collateral of a Loan Party (whether equally and
ratably with, or junior to, the Liens in favor of the Secured Parties or
otherwise), such Refinancing (i) may be secured by such Collateral: provided
that such Refinancing may not have security in any case more extensive than that
which applied to the Indebtedness being Refinanced and (ii) complies with
applicable requirements under the Leidos/Spinco Intercreditor Agreement;
provided, further, that any Refinancing of the 2020 Notes or the 2040 Notes
shall be unsecured; (e) the terms and conditions of such Refinancing shall be
either (x) (taken as a whole) no more favorable to the lenders providing such
Refinancing than, those applicable to the Indebtedness being Refinanced (except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date) or (y) customary for similar types of Indebtedness in light of
then-prevailing market conditions (it being understood and agreed that such
Indebtedness shall not include any financial maintenance covenants (unless such
Indebtedness being Refinanced had the benefit of financial maintenance
covenants) and that any negative covenants shall be incurrence-based) (except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date); provided that a certificate of a Responsible Officer of the
Borrower delivered to the Agent at least five (5) Business Days prior to the
incurrence of such Refinancing, together with a reasonably detailed description
of material terms and conditions of such Refinancing, or drafts of the
documentation related thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement in this
clause (e) shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees); and
(f) no such Refinancing shall have obligors or contingent obligors that were not
obligors or contingent obligors in respect of such Indebtedness being
Refinanced.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Phase Is” has the meaning assigned to such term in the definition of “Real
Estate Collateral Requirements”.
“Plan” means a Single Employer Plan and a Multiple Employer Plan.
“Platform” has the meaning specified in Section 9.02(d)(i).


34





--------------------------------------------------------------------------------





“Prepayment Amount” has the meaning specified in Section 2.10(b)(vii).
“Prepayment Date” has the meaning specified in Section 2.10(b)(vii).
“Primary Currency” has the meaning specified in Section 9.11(b).
“Qualified Equity Issuance” means any issuance of Equity Interests (other than
any Disqualified Equity Interests) by Holdings (but excluding any issuances of
Equity Interests to any Subsidiary).
“Quarterly Compliance Certificate” has the meaning specified in Section 5.08(a).
“Ratable Share” of any amount means (a) with respect to any Term Lender at any
time, the percentage of the Term Facility represented by the principal amount of
such Term Lender’s Term Loans at such time and (b) with respect to any Revolving
Credit Lender at any time, the percentage of the Revolving Credit Facility
represented by such Revolving Credit Lender’s Revolving Credit Commitment at
such time. If the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and the obligation of the Issuing Banks to Issue Letters of Credit
have been terminated pursuant to Section 7.01, or if the Revolving Credit
Commitments have expired, then the Ratable Share of each Revolving Credit Lender
in respect of the Revolving Credit Facility shall be determined based on the
Ratable Share of such Revolving Credit Lender in respect of the Revolving Credit
Facility most recently in effect, giving effect to any subsequent assignments.
“Ratio-Based Amounts” has the meaning assigned to such terms in Section 1.07.
“Real Estate Collateral Requirements” means the requirement that on the Closing
Date (subject to the last paragraph of Section 3.01), with respect to the
Mortgaged Properties listed on Schedule 1.01(a) and thereafter as required by
Section 5.11, the applicable Collateral Agent shall have received a Mortgage for
each Mortgaged Property in form and substance reasonably acceptable to such
Collateral Agent and suitable for recording or filing, together with the
following documents: (a) a fully paid policy of title insurance (or “pro forma”
or marked up commitment having the same effect of a title insurance policy) (i)
in a form reasonably acceptable to such Collateral Agent insuring the Lien of
the Mortgage encumbering such property as a valid first priority Lien, (ii) in
an amount reasonably satisfactory to such Collateral Agent and otherwise
reflective of the fair market value of the real property subject to the
Mortgage, (iii) issued by Stewart Title Insurance Company or such other
nationally recognized title insurance company reasonably satisfactory to such
Collateral Agent (the “Title Company”) and (iv) that includes such endorsements
or affirmative insurance required by such Collateral Agent and available in the
applicable jurisdiction (including endorsements on matters relating to usury,
first loss, last dollar, zoning, revolving credit, doing business, variable
rate, address, separate tax lot, subdivision, tie in or cluster, contiguity,
access and so-called comprehensive coverage over covenants and restrictions),
(b) with respect to any property located in any jurisdiction in which a zoning
endorsement is not available (or for which a zoning endorsement is not available
at a premium that is not excessive), if requested by such Collateral Agent, a
zoning compliance letter from the applicable municipality or a zoning report
from Planning and Zoning Resource Corporation (or another person acceptable to
such Collateral Agent), in each case reasonably satisfactory to such Collateral
Agent, (c) upon the request of such Collateral Agent, a survey certified to such
Collateral Agent and the Title Company in form and substance reasonably
satisfactory to such Collateral Agent, (d) upon the request of such Collateral
Agent, an appraisal complying with the requirements of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, by a third-party
appraiser selected by such Collateral Agent, (e) if requested by such Collateral
Agent, an opinion of local counsel reasonably acceptable to such Collateral
Agent and in form and substance satisfactory to such Collateral Agent, (f) no
later than ten Business Days prior to the delivery of the Mortgage, the
following documents and instruments, in order to comply with the


35





--------------------------------------------------------------------------------





National Flood Insurance Reform Act of 1994, Flood Disaster Protection Act of
1973, Biggert-Waters Flood Insurance Act of 2012 and National Flood Insurance
Act of 1968 and related legislation (including the regulations of the Board of
Governors of the Federal Reserve System) (including any substitution therefor
and, if applicable, any regulations promulgated thereunder, “Flood Laws”): (1) a
completed Life of Loan standard flood hazard determination form, (2) if the
improvement(s) to the improved real property is located in a special flood
hazard area, a notification to Holdings or the Borrower or such Subsidiary as
holds title to the real property in question (“Borrower Notice”) and, if
applicable, notification to the Borrower that flood insurance coverage under the
National Flood Insurance Program (“NFIP”) is not available because the community
does not participate in the NFIP, (3) documentation evidencing receipt by
Holdings, the Borrower or such Subsidiary as holds title to the real property of
the Borrower Notice and (4) if the Borrower Notice is required to be given and
flood insurance is available in the community in which the property is located,
a copy of the flood insurance policy, Holdings or the Borrower’s application for
a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance satisfactory to such Collateral Agent and in compliance with Flood
Laws (any of the foregoing being “Evidence of Flood Insurance”), (g) upon the
reasonable request of such Collateral Agent, Phase I environmental site
assessment reports prepared in accordance with the current ASTM E1527 standard
(“Phase Is”) (to the extent not already provided) and reliance letters for such
Phase Is (which Phase Is and reliance letters shall be in form and substance
reasonably acceptable to such Collateral Agent) and any other existing,
non-privileged environmental documentation as such Collateral Agent shall
reasonably request and (h) such other instruments and documents (including
consulting engineers’ reports and lien searches) as such Collateral Agent shall
reasonably request.
“Receivables Subsidiary” means a special purpose entity established as a
“bankruptcy remote” Subsidiary for the sole purpose of acquiring accounts
receivable under any Permitted Receivables Facility, which shall engage in no
operations or activities other than those related to such Permitted Receivables
Facility.
“Recipient” means (a) the Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.
“Reference Time” has the meaning assigned to such term in the definition of
“Available Amount”.
“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Borrower, the Agent and the Lenders
providing Specified Refinancing Debt, effecting the incurrence of such Specified
Refinancing Debt in accordance with Section 2.21.
“Refinancing Junior Loans” means loans under credit or loan agreements that are
(a) senior or subordinated and unsecured or (b) secured by the Collateral of the
Loan Parties on a junior basis to the Facilities, incurred in respect of a
refinancing of outstanding Indebtedness of the Borrower under the Facilities;
provided that, (i) if such Refinancing Junior Loans shall be secured by a
security interest in the Collateral, then such Refinancing Junior Loans shall be
issued subject to a Market Intercreditor Agreement that is reasonably
satisfactory to the Agent; (ii) no Refinancing Junior Loans shall mature prior
to the final maturity date of the Indebtedness being refinanced, or have a
Weighted Average Life to Maturity that is less than the Weighted Average Life to
Maturity of the Indebtedness being refinanced thereby; (iii) the borrower of the
Refinancing Junior Loans shall be the Borrower with respect to the Indebtedness
being refinanced; (iv) such Refinancing Junior Loans shall subject to clause
(ii) above have pricing (including interest, fees and premiums), optional
prepayment and optional redemption terms as may be agreed to by the Borrower and
the lenders party thereto; (v) the other terms and conditions (excluding those
referenced in clauses (ii) and (iv) above) of such Refinancing Junior Loans
shall either (x) be substantially identical to, or (taken as


36





--------------------------------------------------------------------------------





a whole) no more favorable to the lenders providing such Refinancing Junior
Loans than, those applicable to the Loans being refinanced or replaced (except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date) or (y) customary for similar types of Indebtedness in light of
then-prevailing market conditions (it being understood and agreed that such
Indebtedness shall not include any financial maintenance covenants and that any
negative covenants shall be incurrence-based) (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date); provided
that a certificate of a Responsible Officer of the Borrower delivered to the
Agent at least five (5) Business Days prior to the incurrence of such
Refinancing Junior Loans, together with a reasonably detailed description of
material terms and conditions of such Indebtedness or drafts of the
documentation related thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement in clause
(v) shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Agent notifies the Borrower within such five
(5) Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees); (vi) the
Refinancing Junior Loans may not have (x) obligors or contingent obligors that
were not obligors or contingent obligors with respect to the applicable Loans
being so refinanced or (y) security in any case more extensive than that which
applied to the applicable Loans being so refinanced; (vii) the principal amount
(or accreted value, if applicable) thereof does not exceed the principal amount
(or accreted value, if applicable) of the Indebtedness being refinanced except
by an amount equal to accrued and unpaid interest and a premium thereon plus
other amounts paid, and commissions, fees and expenses incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (viii) the Net Cash Proceeds of such Refinancing
Junior Loans shall be applied, substantially concurrently with the incurrence
thereof, to the pro rata prepayment of outstanding Loans under the applicable
Class of Loans being so refinanced in accordance with Section 2.10.
“Refinancing Notes” means one or more series of (a) senior unsecured notes or
(b) senior secured notes secured by the Collateral of the Loan Parties (x) on an
equal and ratable basis with the Facilities or (y) on a junior basis to the
Facilities (to the extent then secured by such Collateral) in each case issued
in respect of a refinancing of outstanding Indebtedness of the Borrower under
the Facilities; provided that, (i) if such Refinancing Notes shall be secured by
a security interest in the Collateral, then such Refinancing Notes shall be
issued subject to a Market Intercreditor Agreement that is reasonably
satisfactory to the Agent; (ii) no Refinancing Notes shall mature prior to the
date that is after the final maturity date of, or have a Weighted Average Life
to Maturity that is less than the Weighted Average Life to Maturity of, in each
case, the Indebtedness being refinanced; (iii) no Refinancing Notes shall be
subject to any amortization prior to the final maturity thereof, or be subject
to any mandatory redemption or prepayment provisions or rights (except customary
assets sale or change of control provisions); (iv) subject to clause (iii), such
Refinancing Notes shall have pricing (including interest, fees and premiums),
optional prepayment and optional redemption terms as may be agreed to by the
Borrower and the lenders party thereto; (v) the other terms and conditions
(excluding those referenced in clauses (ii), (iii) and (iv) above) of such
Refinancing Notes shall be either (x) substantially identical to, or (taken as a
whole) no more favorable to the lenders providing such Refinancing Notes than,
those applicable to the Loans or commitments being refinanced or replaced
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date) or (y) customary for similar types of Indebtedness in
light of then-prevailing market conditions (it being understood and agreed that
such Indebtedness shall not include any financial maintenance covenants and that
any negative covenants shall be incurrence-based) (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date); provided
that a certificate of a Responsible Officer of the Borrower delivered to the
Agent at least five (5) Business Days prior to the incurrence of such
Refinancing Notes, together with a reasonably detailed description of material
terms and conditions of such Refinancing Notes or drafts of the documentation
related thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement in this clause (v)
shall be conclusive evidence that such terms


37





--------------------------------------------------------------------------------





and conditions satisfy the foregoing requirement unless the Agent notifies the
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees); (vi) the Refinancing Notes shall not have security in any case more
extensive than that which applied to the applicable Indebtedness being so
refinanced and shall not have obligors or contingent obligors that were not
obligors or contingent obligors in respect of such Indebtedness being
refinanced; (vii) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness being refinanced except by an amount equal to accrued and
unpaid interest and a premium thereon plus other amounts paid, and commissions,
fees and expenses incurred, in connection with such refinancing and by an amount
equal to any existing commitments unutilized thereunder and (viii) the Net Cash
Proceeds of such Refinancing Notes shall be applied, substantially concurrently
with the incurrence thereof, to the pro rata prepayment of outstanding Loans
under the applicable Class of Loans being so refinanced in accordance with
Section 2.10.
“Refinancing Notes Indentures” means, collectively, the indentures or other
similar agreements pursuant to which any Refinancing Notes are issued, together
with all instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but only to the extent permitted under the terms of the Loan
Documents.
“Register” has the meaning specified in Section 9.07(c).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.
“Related Business” has the meaning specified in Section 6.03.
“Related Business Assets” means any property, plant, equipment or other assets
(excluding assets that are qualified as current assets under GAAP) to be used or
useful by Holdings or a Restricted Subsidiary in a Related Business or capital
expenditures relating thereto.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys, consultants and representatives
of such Person and of such Person’s Affiliates.
“Removal Effective Date” has the meaning specified in Section 8.06(b).
“Required Lenders” means at any time Lenders owed or holding at least a majority
in interest of the sum of the (a) aggregate principal amount of all Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in Letters of Credit
being deemed “held” by such Revolving Credit Lender for purposes of this
definition), (b) the aggregate principal amount of the Term Facility and (c) the
aggregate unused amount of the Commitments; provided that the Total Revolving
Credit Outstandings of, the Loans owed to or Commitments held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in Letters of Credit
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate Unused Revolving Credit Commitments; provided that
the Unused Revolving Credit


38





--------------------------------------------------------------------------------





Commitment of, and the portion of the Total Revolving Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Credit Lenders.
“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall in each case be
excluded for purposes of making a determination of Required Term Lenders.
“Resignation Effective Date” has the meaning specified in Section 8.06(a).
“Responsible Officer” of any Person means any executive officer or Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement.
“Restricted Debt Payment” has the meaning specified in Section 6.10(b).
“Restricted Payments” has the meaning specified in Section 6.06.
“Restricted Subsidiary” means any Subsidiary (it being agreed that, at all times
prior to the consummation of the Spinco Acquisition, “Subsidiaries” shall be
determined as if the Spinco Acquisition had been consummated immediately prior
to the initial funding of the Loans hereunder) that is not an Unrestricted
Subsidiary.
“Revolver Extension Request” has the meaning given to such term in Section
2.22(b).
“Revolver Extension Series” has the meaning given to such term in Section
2.22(b).
“Revolving Credit Borrowing” means a Borrowing consisting of simultaneous
Revolving Credit Loans of the same Type made by each of the Revolving Credit
Lenders.
“Revolving Credit Borrowing Minimum” means $5,000,000.
“Revolving Credit Borrowing Multiple” means $1,000,000.
“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment” or (b) if such Lender has entered into an
Assignment and Assumption, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(c), as such Lender’s
“Revolving Credit Commitment”, as such amount may be reduced pursuant to Section
2.05 or increased pursuant to Section 2.21. The aggregate amount of the Lenders’
Revolving Credit Commitments as of the Closing Date is $750,000,000. Unless the
context shall otherwise require, the term “Revolving Credit Commitments” shall
include any Incremental Revolving Credit Commitments, any Extended Revolving
Credit Commitments and any revolving commitments under any Specified Refinancing
Debt.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Credit
Loans of such Lender, plus the aggregate amount at such time of such Lender’s
L/C Exposure.


39





--------------------------------------------------------------------------------





“Revolving Credit Facility” means, at any time, (a) on or prior to the Revolving
Credit Facility Maturity Date, the aggregate amount of the Revolving Credit
Commitments at such time and (b) thereafter, the sum of the aggregate principal
amount of the Revolving Credit Loans outstanding at such time plus the Stated
Amount of all Letters of Credit outstanding at such time.
“Revolving Credit Facility Maturity Date” means (I) except as provided in clause
(II) below, the earlier of (a)(x) if any of the 2020 Notes have not been
refinanced in a Permitted Refinancing or otherwise repaid (other than in
connection with a refinancing thereof that is not a Permitted Refinancing) prior
to the Early Termination Date, the Early Termination Date or (y) if all of the
2020 Notes have been refinanced in a Permitted Refinancing or repaid (other than
in connection with a refinancing thereof that is not a Permitted Refinancing)
prior to the Early Termination Date, the fifth anniversary of the Closing Date
and (b) the date of termination in whole of the Revolving Credit Commitments
pursuant to Section 2.05 or 7.01, or (II) solely with respect to any Extended
Revolving Credit Commitments, the final maturity date and/or commitment
termination date applicable thereto as specified in the applicable Revolver
Extension Request accepted by the respective Lender or Lenders.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or a Revolving Credit Loan at such time.
“Revolving Credit Loan” means an advance by a Revolving Credit Lender to the
Borrower as part of a Revolving Credit Borrowing and refers to a Base Rate Loan
or a Eurocurrency Rate Loan (each of which shall be a “Type” of Revolving Credit
Loan). Unless the context shall otherwise require, the term “Revolving Credit
Loan” shall include any Incremental Revolving Credit Loans, any Loans under
Extended Revolving Credit Commitments and any Specified Refinancing Revolving
Loan.
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender and its registered assigns, delivered pursuant to a
request made under Section 2.16 in substantially the form of Exhibit A-1 hereto.
“S&P” means Standard & Poor’s Ratings Group, a division of S&P Global Inc., and
any successor to its rating agency business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person owned 50% or more by or
Controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
“Sanctions” means economic or financial sanctions imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.
“Screen Rate” has the meaning assigned to such term in the definition of “LIBOR
Rate”.
“SEC” means the Securities and Exchange Commission.


40





--------------------------------------------------------------------------------





“Secured Additional Letter of Credit Facility Obligations” means the due and
punctual payment and performance of any and all obligations of each Loan Party
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Designated Additional
Letter of Credit Facilities that (a) are owed to the Agent, the Arrangers or an
Affiliate of any of the foregoing, or to any Person that, at the time such
obligations were incurred, was the Agent, an Arranger or an Affiliate of any of
the foregoing, (b) were owed on the Closing Date to a Person that was a Lender
or an Affiliate of a Lender as of the Closing Date or (c) are owed to a Person
that was a Lender or an Affiliate of a Lender at the time such obligations were
incurred.
“Secured Additional Letter of Credit Facility Provider” means each issuer of
letters of credit or similar credit under a Designated Additional Letter of
Credit Facility the obligations under which constitute Secured Additional Letter
of Credit Facility Obligations.
“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of each Loan Party (whether absolute or
contingent and however and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) arising in respect of Cash Management Services that (a) are owed to
the Agent, the Arrangers or an Affiliate of any of the foregoing, or to any
Person that, at the time such obligations were incurred, was the Agent, an
Arranger or an Affiliate of any of the foregoing, (b) were owed on the Closing
Date to a Person that was a Lender or an Affiliate of a Lender as of the Closing
Date or (c) are owed to a Person that was a Lender or an Affiliate of a Lender
at the time such obligations were incurred.
“Secured Designated Indebtedness Documents” means the 2020 Notes Documents and
the 2040 Notes Documents.
“Secured Designated Indebtedness Holders” means the 2020 Notes Holders and the
2040 Notes Holders.
“Secured Designated Indebtedness Obligations” means (a) with respect to the 2020
Notes, the obligations in respect of the 2020 Notes required to be equally and
ratably secured with the other Obligations under Section 3.06 of the 2020/2040
Indenture and (b) with respect to the 2040 Notes, the obligations in respect of
the 2040 Notes required to be equally and ratably secured with the other
Obligations under Section 3.06 of the 2020/2040 Indenture.
“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of each Loan Party (whether absolute or contingent
and however and whenever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor))
arising in respect of Hedge Agreements that (a) are owed to the Agent, the
Arrangers or an Affiliate of any of the foregoing, or to any Person that, at the
time such obligations were incurred, was the Agent, an Arranger or an Affiliate
of any of the foregoing, (b) were owed on the Closing Date to a Person that was
a Lender or an Affiliate of a Lender as of the Closing Date or (c) are owed to a
Person that was a Lender or an Affiliate of a Lender at the time such
obligations were incurred; provided that Secured Hedging Obligations shall not
include any Excluded Swap Obligations.
“Secured Parties” means (a) each of the Lenders, (b) the Agent, (c) each
Collateral Agent, (d) each Issuing Bank, (e) each Cash Management Bank, (f) each
Hedge Bank, (g) each Secured Designated Indebtedness Holder and the Designated
Representative thereof, (h) each Secured Additional Letter of Credit Facility
Provider, (i) the beneficiaries of each indemnification obligation undertaken by
any Loan Party under any Loan Document and (j) the successors and assigns of
each of the foregoing.


41





--------------------------------------------------------------------------------





“Secured Parties Collateral Agent” means “Secured Parties Collateral Agent” as
defined in Guarantee and Collateral Agreement.
“Securities Act” means the Securities Act of 1933, as amended.
“Security and Guarantee Documents” means each and any of the Leidos/Spinco
Intercreditor Agreement, the Mortgages, the Guarantee and Collateral Agreement,
the Perfection Certificate, security agreements, and/or other instruments and
documents executed and delivered on or after the Closing Date in connection with
securing and/or guaranteeing the Facilities.
“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Total
Senior Secured Debt on such date to (b) EBITDA for the most recently ended Test
Period.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than Holdings and the ERISA Affiliates
or (b) was so maintained and in respect of which Holdings or any ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the present assets of such Person is greater than the
total amount of liabilities (subordinated, contingent or otherwise) of such
Person, (b) the present fair salable value of the assets of such Person is
greater than the total amount that will be required to pay the probable
liability of such Person on the sum of its debts and other liabilities
(subordinated, contingent or otherwise) as they become absolute and matured, (c)
such Person has not incurred, does not intend to, and does not believe that it
will, incur debts or liabilities (subordinated, contingent or otherwise) beyond
such Person’s ability to pay such debts and liabilities as they become due
(whether at maturity or otherwise) and (d) such Person does not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are now conducted and are proposed to be conducted.
The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Collateral” means all the “Specified Collateral” as defined in the
Guarantee and Collateral Agreement.
“Specified Incremental Term Commitments” has the meaning specified in Section
2.23.
“Specified Incremental Term Facility” means, at any time, the aggregate
principal amount of any Specified Incremental Term Loans outstanding at such
time.
“Specified Incremental Term Loans” has the meaning specified in Section 2.23.
“Specified Refinancing Debt” has the meaning given to such term in Section
2.21(a).
“Specified Refinancing Revolving Loans” means Specified Refinancing Debt
constituting revolving loans.
“Specified Refinancing Term Loans” means Specified Refinancing Debt constituting
Term Loans.


42





--------------------------------------------------------------------------------





“Specified Representations” means the representations and warranties set forth
in Sections 4.01 (with respect to the organizational existence of the Loan
Parties only), 4.02, 4.03 (solely as it relates to the execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party and
excluding clauses (a), (c) and (d)), 4.05, 4.08, 4.09, 4.11, 4.16(b) (excluding
reference to “anti-terrorism”), 4.16(c)(i) and 4.18.
“Specified Transactions” means (a) the Spinco Acquisition and (b)(i) any
Investment that results in a Person becoming a Restricted Subsidiary, (ii) any
Permitted Acquisition, or any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person,
whether by merger, consolidation, amalgamation or otherwise, (iii) any
Disposition that results in a Restricted Subsidiary ceasing to be a Restricted
Subsidiary, (iv) any Disposition of a business unit, line of business or
division of Holdings or any of the Restricted Subsidiaries, in each case whether
by merger, consolidation, amalgamation or otherwise, (v) any designation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, (vi) any
incurrence or repayment of Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility in the Ordinary Course of Business
for working capital purposes) and (vii) any other transaction that by the terms
of this Agreement requires any financial ratio or test to be determined on a
“pro forma basis” or to be given “pro forma effect”.
“Spinco” means Abacus Innovations Corporation, a Delaware corporation.
“Spinco Acquisition” means the acquisition by Holdings of 100% of the equity
interests of Spinco through the Spinco Merger pursuant to the Acquisition
Agreement.
“Spinco Business” has the meaning assigned to such term in the Spinco Separation
Agreement.
“Spinco Credit Agreement” means the Credit Agreement, dated as of the Closing
Date, among Holdings, Spinco, the lenders from time to time party thereto and
Citibank, N.A., as administrative agent and collateral agent thereunder,
together with all schedules, exhibits and annexes thereto (as amended, amended
and restated, replaced, supplemented or otherwise modified from time to time, in
each case to the extent not prohibited hereunder and not in violation of the
Leidos/Spinco Intercreditor Agreement).
“Spinco Distribution” means the disposition by LMC of all of the outstanding
equity of Spinco to LMC stockholders pursuant to the Spinco Separation
Agreement.
“Spinco Facilities” means, collectively, the three-year senior secured term loan
“A” facility in an initial aggregate principal amount of $400,000,000, the
five-year senior secured term loan “A” facility in an initial aggregate
principal amount of $310,000,000 and the senior secured term loan “B” facility
in an initial aggregate principal amount of $1,131,450,000, in each case
obtained by Spinco pursuant to the Spinco Credit Agreement.
“Spinco Internal Reorganization” has the meaning assigned to the term “Internal
Reorganization” in the Spinco Separation Agreement.
“Spinco Loan Documents” has the meaning assigned to the term “Loan Documents” in
the Spinco Credit Agreement.
“Spinco Loan Parties” has the meaning assigned to the term “Loan Parties” in the
Spinco Credit Agreement.


43





--------------------------------------------------------------------------------





“Spinco Loans” has the meaning assigned to the term “Loans” under the Spinco
Credit Agreement.
“Spinco Material Adverse Effect” means any event, circumstance, change in or
effect on the Spinco Business that, individually or in the aggregate, is or
would reasonably be expected to be materially adverse to the business, results
of operations or the financial condition of the Spinco Business, taken as a
whole; provided, however, that none of the following, either alone or in
combination, shall be deemed to constitute a “Spinco Material Adverse Effect,”
or taken into account in determining whether there has been a “Spinco Material
Adverse Effect”: (a) events, circumstances, changes or effects that generally
affect the industries or segments thereof in which the Spinco Business operates,
including legal and regulatory changes; (b) general business, economic or
political conditions (or changes therein); (c) events, circumstances, changes or
effects affecting the financial, credit or securities markets in the United
States or in any other country or region in the world, including changes in
interest rates or foreign exchange rates; (d) events, circumstances, changes or
effects arising out of, or attributable to, the announcement of the execution
of, or the consummation of the transactions contemplated by, the Acquisition
Agreement or any other Transaction Document (as defined in the Acquisition
Agreement) (including the Internal Reorganization, the Distribution and the
Merger) (in each case, as defined in the Acquisition Agreement), the identity of
Holdings, including with respect to employees, customers, distributors,
suppliers, financing sources, landlords, licensors, licensees, sub-licensees or
co-promotion partners (provided that this clause (d) shall not apply with
respect to the matters described in Sections 4.05 and 4.06 of the Acquisition
Agreement); (e) events, circumstances, changes or effects arising out of, or
attributable to, strikes, slowdowns, lockouts or work stoppages (pending or
threatened); (f) events, circumstances, changes or effects arising out of, or
attributable to, acts of armed hostility, sabotage, terrorism or war (whether or
not declared), including any escalation or worsening thereof; (g) events,
circumstances, changes or effects arising out of, or attributable to,
earthquakes, hurricanes, tsunamis, tornadoes, floods or other natural disasters,
weather-related conditions, explosions or fires, or any force majeure events in
any country or region in the world; (h) events, circumstances, changes or
effects arising out of, or attributable to, changes (or proposed changes) or
modifications in GAAP, other applicable accounting standards or Applicable Law
(as defined in the Acquisition Agreement) or the interpretation or enforcement
thereof; or (i) events, circumstances, changes or effects arising out of, or
attributable to, (1) the failure by the Spinco Business to meet any internal or
other estimates, expectations, forecasts, plans, projections or budgets for any
period or (2) any change in LMC’s stock price or trading volume (it being
understood in the case of each of clauses (1) and (2) that, the underlying cause
of, or factors contributing to, such failure or change may be taken into account
in determining whether a Spinco Material Adverse Effect has occurred); except,
in the case of clauses (a), (b), (c), (e), (f), (g) or (h) to the extent that
such event, circumstance, change or effect has a disproportionate effect on the
Spinco Business, taken as a whole, as compared with other participants in the
industries in which the Spinco Business operates.
“Spinco Merger” means the merger of the Spinco Merger Sub with and into Spinco
pursuant to the Acquisition Agreement.
“Spinco Merger Sub” means Lion Merger Co., a Delaware corporation and direct,
wholly owned subsidiary of Holdings.
“Spinco Separation” has the meaning assigned to the term “Separation” in the
Spinco Separation Agreement.
“Spinco Separation Agreement” means the Separation Agreement, dated as of
January 26, 2016, by and between LMC and Spinco, together with all schedules,
exhibits and annexes thereto.


44





--------------------------------------------------------------------------------





“Spinco Special Cash Payment” means the special cash payment by Spinco to LMC
pursuant to the Spinco Separation Agreement in an aggregate amount not to exceed
$1,800,000,000.
“Spinco Transfer” has the meaning assigned to such term in the Spinco Separation
Agreement.
“Stated Amount” of a Letter of Credit at any time means the maximum amount that
may be drawn under such Letter of Credit at such time; provided, however, that
(x) with respect to any Letter of Credit that, by its terms or the terms of any
L/C Related Document, provides for one or more automatic increases in the
maximum amount that may be drawn thereunder, the stated amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time and (y) the stated amount of any Letter of
Credit denominated in any currency other than Dollars shall be determined by
reference to the Equivalent thereof in Dollars most recently determined as of
such time (such Equivalent in Dollars being determined on the date of delivery
of the applicable Notice of Issuance and thereafter re-determined upon any
renewal, extension or amendment of such Letter of Credit and at any other time
at the discretion of the Agent).
“Subject Loans” has the meaning assigned to such term in Section 2.10(b)(v).
“Subject Proceeds” has the meaning assigned to such term in Section 2.10(b)(v).
“Subsidiary” means any subsidiary of Holdings.
“subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, entity, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture, limited liability company or entity, or (c) the beneficial
interest in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
subsidiaries or by one or more of such Person’s other subsidiaries.
“Subsidiary Guarantors” means each Domestic Restricted Subsidiary (other than
the Borrower) listed on Schedule II (such Domestic Restricted Subsidiaries not
to include any Excluded Subsidiary) and each other Domestic Restricted
Subsidiary (other than the Borrower) that is or becomes a party to any of the
Security and Guarantee Documents (such Domestic Restricted Subsidiaries not to
include any Excluded Subsidiary), unless and until released as a Subsidiary
Guarantor pursuant to the terms hereof or of the Security and Guarantee
Documents.
“Swap” has the meaning assigned to such term in Section 1a(47) of the Commodity
Exchange Act.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a Swap.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


45





--------------------------------------------------------------------------------





“Term Borrowing” means a portion of the Term Loans (as to which each Term Lender
has a ratable part) that (a) bears interest by reference to the Base Rate or
(b) bears interest by reference to the Eurocurrency Rate and has a single
Interest Period.
“Term Commitment” means, as to any Lender, the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto as such Lender’s “Term Commitment”. The
Term Commitment of each Lender shall automatically terminate upon the earliest
to occur of (w) the consummation of the Acquisition Transactions without the
funding of any Term Loans, (x) the funding by such Lender of the Term Loans
required to be funded by it hereunder on the Closing Date, (y) January 26, 2017
and (z) the date the Acquisition Agreement is terminated.
“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans outstanding at such time.
“Term Lender” means, at any time, any Lender with a Term Commitment or an
outstanding Term Loan at such time.
“Term Loan” means an advance by a Term Lender to the Borrower under the Term
Facility and refers to a Base Rate Loan or a Eurocurrency Rate Loan (each of
which shall be a “Type” of Term Loan). Unless the context shall otherwise
require, “Term Loans” shall include any Incremental Term Loans (other than
Specified Incremental Term Loans), Specified Refinancing Term Loans and Extended
Term Loans. The aggregate principal amount of Term Loans as of the Closing Date
is $690,000,000.
“Term Loan Extension Request” has the meaning given to such term in Section
2.22(a).
“Term Loan Extension Series” has the meaning given to such term in Section
2.22(a).
“Term Loan Maturity Date” means (I) except as otherwise provided in clause (II)
below, (x) if any of the 2020 Notes have not been refinanced in a Permitted
Refinancing or otherwise repaid (other than in connection with a refinancing
thereof that is not a Permitted Refinancing) prior to the Early Termination
Date, the Early Termination Date or (y) if all of the 2020 Notes have been
refinanced in a Permitted Refinancing or otherwise repaid (other than in
connection with a refinancing thereof that is not a Permitted Refinancing) prior
to the Early Termination Date, the fifth anniversary of the Closing Date or (II)
solely with respect to any applicable Extended Term Loans, the final maturity
date applicable thereto as specified in the applicable Term Loan Extension
Request accepted by the respective Lender or Lenders.
“Term Note” means a promissory note of the Borrower payable to any Term Lender
and its registered assigns, delivered pursuant to a request made under Section
2.16 in substantially the form of Exhibit A-2 hereto.
“Test Period” has the meaning specified in Section 1.07(b).
“Title Company” has the meaning specified in the definition of “Real Estate
Collateral Requirements.”
“Total Assets” means the total assets of Holdings and the Restricted
Subsidiaries, determined on a Consolidated basis in accordance with GAAP, as
shown on the Consolidated balance sheet of Holdings for the most recently
completed fiscal quarter for which financial statements have been delivered
pursuant to Section 5.08(a) or (b), as applicable (after taking into account the
adjustments required to remove the effects of any Unrestricted Subsidiaries
pursuant to Section 5.08).


46





--------------------------------------------------------------------------------





“Total Revolving Credit Outstandings” means the aggregate outstanding amount of
all Revolving Credit Loans and Letters of Credit.
“Total Senior Secured Debt” means, at any time and without duplication, the
aggregate amount of the total Funded Debt of Holdings and the Restricted
Subsidiaries that is secured by a Lien on any asset or property of Holdings or
any of the Restricted Subsidiaries, as of such time.
“Transactions” means collectively, (a) the consummation of the Acquisition
Transactions, (b) the execution, delivery and performance by the Loan Parties of
the Loan Documents to which they are a party and the initial funding of the
Loans hereunder, and (c) the payment of all fees, costs and expenses incurred or
payable by Holdings or any of the Restricted Subsidiaries in connection with the
foregoing.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For the purposes hereof, the term “Rate” means the Base
Rate or the Eurocurrency Rate.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Unfunded Loans/Participations” means (a) with respect to the Agent, the
aggregate amount, if any (i) made available to the Borrower on the assumption
that each Lender has made such Lender’s share of the applicable Borrowing
available to the Agent as contemplated by Section 2.02(d) and (ii) with respect
to which a corresponding amount shall not in fact have been returned to the
Agent by the Borrower or made available to the Agent by any such Lender and (b)
with respect to any Issuing Bank, the aggregate amount, if any, of amounts drawn
under Letters of Credit in respect of which a Revolving Credit Lender shall have
failed to make Revolving Credit Loans to reimburse such Issuing Bank pursuant to
Section 2.03(c).
“Uniform Commercial Code” and “UCC” have the meanings assigned to such terms in
the Guarantee and Collateral Agreement.
“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to Issue Letters of Credit for the account
of Holdings, the Borrower or the other Restricted Subsidiaries in an amount
equal to the excess of (a) the amount of its Letter of Credit Commitment over
(b) the aggregate Stated Amount of all Letters of Credit issued by such Issuing
Bank.
“Unrestricted Subsidiary” means (i) any Subsidiary (other than the Borrower or
Spinco) designated as such in accordance with Section 6.13 and (ii) any
Subsidiary of such designated Subsidiary; provided that in order to continue to
qualify as an Unrestricted Subsidiary, (A) at no time shall any creditor of any
such Subsidiary have any claim (whether pursuant to a guarantee, by operation of
law or otherwise) against Holdings or any Restricted Subsidiary in respect of
any Indebtedness or other obligation of any such Subsidiary and (B) at no time
shall Holdings, the Borrower or any other Restricted Subsidiary have any direct
or indirect obligation to subscribe for additional Equity Interests of such
Subsidiary.
“Unused Revolving Credit Commitment” means, with respect to each Revolving
Credit Lender at any time, (a) such Lender’s Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Revolving
Credit Loans made by such Lender (in its capacity as a Revolving Credit Lender)
and outstanding at such time, plus (ii) such Lender’s Ratable Share of (A) the
aggregate Stated Amount at such time of all the Letters of Credit outstanding at
such time and (B) the


47





--------------------------------------------------------------------------------





aggregate principal amount of all Revolving Credit Loans made by each Issuing
Bank pursuant to Section 2.03(c) that have not been ratably funded by such
Lender and outstanding at such time.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(B)(iii).
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right to vote
has been suspended by the happening of such a contingency.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing: (a)
the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by (b) the then outstanding
principal amount of such Indebtedness.
“Withholding Agent” means any Loan Party and the Agent.
“Yearly Limit” means the meaning assigned to such term in Section 6.06(f).
“Yield Differential” has the meaning assigned to such term in Section 2.23(b).
SECTION 1.02.    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding” and the word “through” means “to and including”.
SECTION 1.03.    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as in effect in the United States from time to time (“GAAP”);
provided that (a) if there is any change in GAAP from such principles applied in
the preparation of the audited financial statements referred to in Section 4.06
(“Initial GAAP”) that is material in respect of the calculation of compliance
with the covenant set forth in Section 6.15 and/or any other leverage ratio or
financial test used herein, the Borrower shall give prompt notice of such change
to the Agent and the Lenders, (b) if Holdings or the Borrower notifies the Agent
that Holdings or the Borrower requests an amendment of any provision hereof to
eliminate the effect of any change in GAAP (or the application thereof) from
Initial GAAP (or if the Agent or the Required Lenders request an amendment of
any provision hereof for such purpose), regardless of whether such notice is
given before or after such change in GAAP (or the application thereof), then the
Agent and the Borrower shall negotiate in good faith to amend such ratio,
basket, requirement or other provision to preserve the original intent thereof
in light of such change in GAAP or the application thereof (subject to the
approval of the Required Lenders not to be unreasonably withheld, conditioned or
delayed); provided, however, that such provision shall be applied on the basis
of generally accepted accounting principles as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision is amended in accordance herewith. Notwithstanding
any changes in GAAP after the Closing Date, any lease of Holdings or any
Subsidiary that would be characterized as an operating lease under GAAP in
effect on the Closing Date, whether such lease is entered into before or after
the Closing Date, shall not constitute Indebtedness


48





--------------------------------------------------------------------------------





or a Capital Lease under this Agreement or any other Loan Document as a result
of such changes in GAAP. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 133 and 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
Holdings or any Subsidiary at “fair value”, as defined therein.
SECTION 1.04.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. For
purposes of determining compliance at any time with Sections 6.01, 6.06, 6.08,
6.09, 6.10(b), 6.12 and 6.14, in the event that any Indebtedness, Lien,
Restricted Payment, Restricted Debt Payment, Investment, Disposition or
Affiliate transaction, as applicable, meets the criteria of more than one of the
categories of transactions or items permitted pursuant to any clause of such
Sections 6.01, 6.06, 6.08, 6.09, 6.10(b), 6.12 and 6.14 or the definition of
Permitted Lien, the Borrower, in its sole discretion, may, from time to time,
classify or reclassify such transaction or item (or portion thereof) and will
only be required to include the amount and type of such transaction (or portion
thereof) in any one category, in each case to the extent compliant therewith at
the time of such classification or reclassification. It is understood and agreed
that any Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
Investment, Disposition or Affiliate transaction need not be permitted solely by
reference to one category of permitted Indebtedness, Lien, Restricted Payment,
Restricted Debt Payment, Investment, Disposition or Affiliate transaction under
Sections 6.01, 6.06, 6.08, 6.09, 6.10(b), 6.12 and 6.14 or the definition of
Permitted Lien, respectively, but may instead be permitted in part under any
combination of categories available under the applicable covenant (or
definition) (it being understood that compliance with each such section is
separately required).
SECTION 1.05.    Certain Additional Currencies. The Borrower may from time to
time request that Letters of Credit be issued in a currency other than Dollars;
provided that (a) such requested currency is a lawful currency that is readily
available and freely transferable and convertible into Dollars and (b) such
request shall be subject to the prior approval in writing of the Agent and the
applicable Issuing Bank.
SECTION 1.06.    Effectuation of Transactions. Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, to the
extent that any Lender extends the maturity date of, or replaces, renews or
refinances, any of its then-existing Loans with Incremental Loans, Specified
Refinancing Term Loans, Specified Refinancing Revolving Loans, Extended Term
Loans, advances of revolving credit under Extended Revolving Credit Commitments
or loans incurred under a new


49





--------------------------------------------------------------------------------





credit facility, in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in immediately available funds”, “in Cash”, “in Dollars” or any other
similar requirement.
SECTION 1.07.    Pro Forma Calculations. (a) Notwithstanding anything to the
contrary herein, the Leverage Ratio and the Senior Secured Leverage Ratio shall
be calculated in the manner prescribed by this Section 1.07; provided that when
calculating any such ratio for the purpose of (i) the definition of Applicable
Margin or Applicable Percentage, (ii) any mandatory prepayment under Section
2.10(b)(iii) or (iii) actual compliance with the Financial Covenant, the events
set forth in clauses (b), (c) and (d) below that occurred subsequent to the end
of the applicable Test Period shall not be given pro forma effect.
(a)    For purposes of calculating the Leverage Ratio and the Senior Secured
Leverage Ratio, all Specified Transactions (and the incurrence or repayment of
any Indebtedness by Holdings or any of the Restricted Subsidiaries and the
granting or terminating of any Liens in connection therewith) that have been
consummated (i) during the applicable period of four consecutive fiscal quarters
for which such financial ratio is being determined (the “Test Period”) or
(ii) subsequent to such Test Period and prior to or substantially simultaneously
with the event for which the calculation of any such ratio is made shall be
calculated on a pro forma basis assuming that all such Specified Transactions
(and any increase or decrease in EBITDA and the component financial definitions
used therein attributable to any Specified Transaction) had occurred on the
first day of the applicable Test Period.
(b)    If pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith based upon reasonable assumptions
(and certified in writing) by a Financial Officer of Holdings and include only
those adjustments that are (A) directly attributable to the Specified
Transactions with respect to which such adjustments are to be made,
(B) factually supportable and reasonably identifiable (in the good faith
determination of a Financial Officer of Holdings) (and, for the avoidance of
doubt, the adjustments referred to above (and subject to the requirements
specified therein) may include adjustments that reflect cost savings, operating
expense reductions, and synergies as described in clause (l) of the definition
of “EBITDA”). For the avoidance of doubt, all pro forma adjustments shall be
consistent with, and subject to, the caps and limits set forth in the applicable
definitions herein. To the extent compliance with the Financial Covenant is
being tested prior to the first test date under the Financial Covenant, in order
to determine permissibility of any action by Holdings or the Restricted
Subsidiaries, such compliance shall be tested against the applicable ratio for
such first test date.
(c)    In the event that Holdings or any of the Restricted Subsidiaries incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included directly or
indirectly in the calculation of the Leverage Ratio or the Senior Secured
Leverage Ratio (other than Indebtedness incurred or repaid under any revolving
credit facility (including the Revolving Credit Facility) in the Ordinary Course
of Business for working capital purposes) subsequent to the end of the
applicable Test Period and prior to or substantially simultaneously with the
event for which the calculation of any such ratio is made, then the Leverage
Ratio and/or the Senior Secured Leverage Ratio shall be calculated giving pro
forma effect to such incurrence or repayment of Indebtedness, to the extent
required, as if the same had occurred on the last day of the applicable Test
Period.
(d)    Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (i) compliance with any financial ratio or test
(including any Leverage Ratio test, any Senior Secured Leverage Ratio test or
the amount of Total Assets or the amount of EBITDA) or (ii) the absence of a
Default or Event of Default (or any type of Default or Event of Default) as a
condition to the


50





--------------------------------------------------------------------------------





making of any Limited Condition Acquisition or incurrence of Indebtedness in
connection therewith, the determination of whether the relevant condition is
satisfied may be made, at the election of the Borrower, at the time of (or on
the basis of the financial statements for the most recently ended Test Period at
the time of) either (x) the execution of the definitive agreement with respect
to such Limited Condition Acquisition or (y) the consummation of the Limited
Condition Acquisition and related incurrence of Indebtedness, in each case,
after giving effect to the relevant Limited Condition Acquisition and related
incurrence of Indebtedness, on a pro forma basis; provided that notwithstanding
the foregoing, the absence of an Event of Default under Section 7.01(a) or (e)
shall be a condition to the consummation of any such Limited Condition
Acquisition and incurrence of Indebtedness. If the Borrower has made such an
election to test at the time of the execution of the definitive agreement with
respect to such Limited Condition Acquisition, then, in connection with any
subsequent calculation of any ratio or test on or following the relevant
determination date, and prior to the earlier of (x) the date on which such
Limited Condition Acquisition is consummated or (y) the date that the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
test shall be calculated on (A) a pro forma basis assuming such Limited
Condition Acquisition or any transactions in connection therewith (including any
incurrence of Indebtedness, Liens and the use of proceeds thereof) has been
consummated, and also on (B) a standalone basis without giving effect to such
Limited Condition Acquisition and any such transactions in connection therewith.
In addition, if the proceeds of an Incremental Commitment are to be used to
finance a Limited Condition Acquisition, then at the option of the Borrower and
subject to the agreement of the lenders providing such financing, the
commitments in respect thereof may be subject to customary “SunGard”
conditionality.
(e)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio (any such amounts, the “Fixed Amounts”) substantially concurrently with
any such amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement that requires compliance with a
financial ratio (including Section 6.15 hereof, any Senior Secured Leverage
Ratio test or any Leverage Ratio test) (any such amounts, the “Ratio-Based
Amounts”), it is understood and agreed that the Fixed Amounts shall be
disregarded in the calculation of the financial ratio or test applicable to any
substantially concurrent utilization of the Ratio-Based Amounts; provided that
the foregoing shall not apply to Restricted Payments. Notwithstanding anything
to the contrary herein, with respect to any amounts incurred or transactions
entered into (or consummated) in reliance on a provision of this Agreement that
requires compliance with a financial ratio or test, at all times prior to the
first delivery of financial statements pursuant to Section 5.08(a) or (b),
compliance shall be determined based on the pro forma consolidated financial
statements of Holdings delivered pursuant to Section 3.01(j) hereof.
SECTION 1.08.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”) or by Type (e.g., a “Eurocurrency Rate Loan”) or by Class and Type
(e.g., a “Eurocurrency Rate Revolving Credit Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Credit Borrowing”) or by
Type (e.g., a “Eurocurrency Rate Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Rate Revolving Credit Borrowing”).


51





--------------------------------------------------------------------------------





ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
SECTION 2.01.    The Loans and Letters of Credit. (a) The Term Loans. Subject to
the terms and conditions set forth herein, each Term Lender severally (and not
jointly) agrees to make a single loan to the Borrower on the Closing Date in
Dollars in an amount not to exceed such Lender’s Term Commitment. Amounts
borrowed in respect of the Term Loans and repaid or prepaid may not be
reborrowed. The initial Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective initial
Term Commitments.
(b)    The Revolving Credit Loans. Each Revolving Credit Lender severally (and
not jointly) agrees, on the terms and conditions hereinafter set forth, to make
Revolving Credit Loans in Dollars to the Borrower from time to time on any
Business Day during the period from the Closing Date until the Revolving Credit
Facility Maturity Date in an amount not to exceed such Revolving Credit Lender’s
Unused Revolving Credit Commitment; provided that in no event shall (x) the
aggregate principal amount of Revolving Credit Loans made on the Closing Date
(including any such advances used to finance the Transactions) exceed
$200,000,000 and (y) the aggregate principal amount of Revolving Credit Loans
made on the Closing Date that are used to finance the Transactions exceed
$50,000,000. Each Revolving Credit Borrowing shall be in an amount not less than
the Revolving Credit Borrowing Minimum or the Revolving Credit Borrowing
Multiple in excess thereof and shall consist of Revolving Credit Loans of the
same Type made on the same day by the Revolving Credit Lenders ratably according
to their respective Revolving Credit Commitments. Within the limits of each
Lender’s Revolving Credit Commitment, the Borrower may borrow under this Section
2.01(b), prepay pursuant to Section 2.10 and reborrow under this Section
2.01(b).
(c)    Letters of Credit. (i) Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Agreement, to issue Letters of Credit
(which shall not, unless otherwise agreed by the applicable Issuing Bank, be
trade or commercial letters of credit) (each, a “Letter of Credit”) denominated
in Dollars (or, subject to Section 1.05, any other currency) for the account of
Holdings, the Borrower and the other Restricted Subsidiaries from time to time
on any Business Day during the period from the Closing Date until 5 Business
Days before the Revolving Credit Facility Maturity Date in an aggregate Stated
Amount (i) for all Letters of Credit issued by each Issuing Bank not to exceed
at any time the lesser of (x) the Letter of Credit Facility at such time and (y)
such Issuing Bank’s Letter of Credit Commitment at such time, (ii) for each such
Letter of Credit not to exceed an amount equal to the Unused Revolving Credit
Commitments of the Lenders at such time and (iii) for all Letters of Credit
issued by all Issuing Banks not to exceed at any time the Letter of Credit
Facility. Within the limits referred to above, the Borrower may from time to
time request the issuance of Letters of Credit under this Section 2.01(c).
(ii)    No Letter of Credit shall have an expiration date (including all rights
of the Borrower or the beneficiary to require renewal) later than the earlier of
(x) 5 Business Days before the Revolving Credit Facility Maturity Date and (y)
one year after the date of Issuance thereof (or such longer period agreed to by
the applicable Issuing Bank in its sole discretion which in no event shall
extend beyond the date referred to in clause (x) above), but may by its terms be
renewable annually automatically or upon written notice (a “Notice of Renewal”)
given to the applicable Issuing Bank and the Agent on or prior to any date for
Notice of Renewal set forth in such Letter of Credit but in any event at least
three Business Days prior to the date of the expiration of such Letter of Credit
(or such shorter period as the Issuing Bank shall agree); provided, that the
terms of each Letter of Credit that is automatically renewable annually
(“Auto-Extension Letter of Credit”) shall permit the applicable Issuing Bank to
prevent any such extension at least once in each 12-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the


52





--------------------------------------------------------------------------------





beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such 12-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable Issuing Bank, the Borrower
shall not be required to make a specific request to such Issuing Bank for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the applicable
Issuing Bank to permit the extension of such Letter of Credit at any time to an
expiry date not later than five Business Days before the Revolving Credit
Facility Maturity Date; provided, however, that such Issuing Bank shall not
permit any such extension if (A) such Issuing Bank has reasonably determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit (as extended) under the terms hereof, or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date from the Agent,
any Lender or the Borrower that one or more of the applicable conditions
specified in Section 3.02 is not then satisfied, and in each such case directing
such Issuing Bank not to permit such extension.
(d)    Each Lender having an Incremental Term Commitment, severally and not
jointly, hereby agrees, subject to the terms and conditions and relying upon the
representations and warranties set forth herein and in the applicable
Incremental Assumption Agreement, to make Incremental Term Loans to the
Borrower, in an aggregate principal amount not to exceed its Incremental Term
Commitment. Amounts paid or prepaid in respect of Incremental Term Loans may not
be reborrowed.
SECTION 2.02.    Making the Loans. (a) Except as otherwise provided in Section
2.03(c), each Borrowing shall be made on notice, given not later than (x) noon
(New York City time) on the third Business Day (in the case of the proposed
Borrowing to be made on the Closing Date, 9:00 A.M. (New York City time) one
Business Day (or such shorter period as is approved by the Agent)) prior to the
date of the proposed Borrowing in the case of a Borrowing consisting of
Eurocurrency Rate Loans or (y) noon (New York City time) on the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Loans, by
the Borrower to the Agent, which shall give to each Appropriate Lender prompt
notice thereof by fax or e-mail. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed immediately in writing, or fax in
substantially the form of Exhibit B hereto (or in such other form as may be
acceptable to the Agent), specifying therein the requested (i) date and Facility
of such Borrowing, (ii) Type of Loans comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurocurrency Rate Loans, initial Interest Period. Each Appropriate Lender shall
(1) before noon (New York City time) on the date of such Borrowing, in the case
of a Borrowing consisting of Eurocurrency Rate Loans and (2) before 2:00 P.M.
(New York City time) on the date of such Borrowing, in the case of a Borrowing
consisting of Base Rate Loans, make available for the account of its Applicable
Lending Office to the Agent at the applicable Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
at the Agent’s address referred to in Section 9.02 or at the applicable Payment
Office, as the case may be.
(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurocurrency Rate Loans for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Loans shall then be
suspended pursuant to Section 2.08 or 2.12, and (ii) the Eurocurrency Rate Loans
may not be outstanding as part of more than six separate Term Borrowings and ten
separate Revolving Credit Borrowings.
(c)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Loans, the Borrower shall
indemnify each Appropriate Lender against any loss, cost or expense incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing


53





--------------------------------------------------------------------------------





for such Borrowing the applicable conditions set forth herein, including any
loss (including loss of margin), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Loan to be made by such Lender as part of such Borrowing when such
Loan, as a result of such failure, is not made on such date.
(d)    Unless the Agent shall have received notice from an Appropriate Lender
prior to the time of any Borrowing that such Lender will not make available to
the Agent such Lender’s ratable portion of such Borrowing, the Agent may assume
that such Lender has made such portion available to the Agent on the date of
such Borrowing in accordance with subsection (a) of this Section 2.02 and the
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Agent, such Lender and
the Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the higher of (A) the
interest rate applicable at the time to the Loans comprising such Borrowing and
(B) the cost of funds incurred by the Agent in respect of such amount and (ii)
in the case of such Lender, the Federal Funds Rate. If such Lender shall repay
to the Agent such corresponding amount, such amount so repaid shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.
(e)    The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 9.04(c) are several and not joint. The failure of
any Appropriate Lender to make any Loan or to make any payment under Section
9.04(c) on any date required hereunder shall not relieve any other Appropriate
Lender of its corresponding obligation to do so on such date and no Lender shall
be responsible for the failure of any other Lender to make its Loan or to make
its payment under Section 9.04(c).
SECTION 2.03.    Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than noon (New York City time) on the third Business Day
prior to the date of the proposed Issuance of such Letter of Credit (or on such
shorter notice as the applicable Issuing Bank may agree), by the Borrower to any
Issuing Bank, and such Issuing Bank shall give the Agent, prompt notice thereof.
Each such notice by the Borrower of an Issuance of a Letter of Credit (a “Notice
of Issuance”) shall, if required by the applicable Issuing Bank, be accompanied
by a letter of credit application, appropriately completed and signed by a
Responsible Officer (or designee thereof) of the Borrower and may be sent by
fax, by United States mail, by overnight courier, by electronic transmission
using the system provided by such Issuing Bank, by personal delivery or by any
other means acceptable to such Issuing Bank, specifying therein the requested
(A) date of such Issuance (which shall be a Business Day), (B) Stated Amount of
such Letter of Credit, (C) expiration date of such Letter of Credit, (D) name
and address of the beneficiary of such Letter of Credit and (E) form of such
Letter of Credit. Each Letter of Credit shall be issued pursuant to such form of
an application and agreement for issuance or amendment of a letter of credit as
is used from time to time by such Issuing Bank (a “Letter of Credit Agreement”).
If the requested form of such Letter of Credit is acceptable to such Issuing
Bank in its reasonable discretion (it being understood and agreed that any such
form shall have only explicit documentary conditions to draw and shall not
include discretionary conditions), such Issuing Bank shall, unless such Issuing
Bank has received written notice from any Lender or the Agent, at least one
Business Day prior to the requested date of Issuance of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 3.02 shall
not then be satisfied, then, subject to the terms and conditions hereof, on the
requested date, Issue a Letter of Credit for the account of Holdings, the
Borrower or the applicable Restricted Subsidiary, as applicable, in each case in
accordance with such Issuing Bank’s usual and customary business practices.
Additionally, the Borrower shall furnish to the applicable Issuing Bank and the
Agent such other documents and information pertaining to such requested Letter
of Credit Issuance as such Issuing Bank or


54





--------------------------------------------------------------------------------





the Agent may reasonably require. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern. Notwithstanding anything to the
contrary in this Agreement, the Issuing Banks may send a Letter of Credit or
conduct any communication to or from the beneficiary of such Letter of Credit
via the Society for Worldwide Interbank Financial Telecommunication message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(ii) The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
non-compliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given as aforesaid.
(b)    Participations. By the Issuance of a Letter of Credit (including an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Revolving Credit Lenders, such Issuing Bank hereby grants to each Revolving
Credit Lender, and each Revolving Credit Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Ratable Share of the Stated Amount of such Letter of Credit. The Borrower hereby
agrees to each such participation. In consideration and in furtherance of the
foregoing, each Revolving Credit Lender hereby absolutely and unconditionally
agrees to pay in Dollars to the Agent, for the account of such Issuing Bank,
such Lender’s Ratable Share of each drawing (or the Ratable Share of the
Equivalent in Dollars of any such drawing under a Letter of Credit denominated
in a currency other than Dollars) made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the Borrower on the date required under
Section 2.03(c), or of any reimbursement payment thereafter required to be
refunded to the Borrower for any reason, which amount will be advanced, and
deemed to be a Revolving Credit Loan to the Borrower hereunder, regardless of
the satisfaction of the conditions set forth in Section 3.02. Each Revolving
Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender further acknowledges and agrees that
its participation in each Letter of Credit will be automatically adjusted to
reflect such Lender’s Ratable Share of the Stated Amount of such Letter of
Credit at each time such Lender’s Revolving Credit Commitment is amended
pursuant to an assignment in accordance with Section 9.07 or otherwise pursuant
to this Agreement and at each time the Stated Amount of such Letter of Credit is
adjusted in accordance with the terms hereof.
(c)    Drawing and Reimbursement. (i) The payment by an Issuing Bank of a draft
drawn under any Letter of Credit which is not reimbursed by the Borrower on the
date made shall constitute for all purposes of this Agreement the making by any
such Issuing Bank of a Revolving Credit Loan, which shall be a Base Rate Loan,
in the amount of such draft (or the Equivalent in Dollars of any such draft for
a Letter of Credit denominated in a currency other than Dollars), without regard
to whether the making of such a Loan would exceed such Issuing Bank’s Unused
Revolving Credit Commitment. Each Issuing Bank shall give prompt notice of each
drawing under any Letter of Credit issued by it to the Borrower and the Agent.
The Borrower shall reimburse such Issuing Bank no later than 1:00 P.M. (New York
City time) on the first Business Day following any such drawing, which
reimbursement shall be through the Agent and (x) in Dollars (in the case of a
drawing under a Letter of Credit denominated in Dollars) or (y) in the
applicable currency (in the case of a drawing under a Letter of Credit
denominated in a currency other than Dollars), unless in the case of this clause
(y) such Issuing Bank (at its sole option) notifies the Borrower that it shall
require reimbursement in Dollars (and the amount equal to the Equivalent in
Dollars of the amount of such


55





--------------------------------------------------------------------------------





drawing), in which case such reimbursement shall be in Dollars. If the Borrower
fails to so reimburse the applicable Issuing Bank by such time, the Agent shall
promptly notify each Revolving Credit Lender of the amount of the unreimbursed
drawing, and the amount of such Lender’s Ratable Share in Dollars thereof (or
Ratable Share of the Equivalent in Dollars of any such drawing under a Letter of
Credit denominated in a currency other than Dollars). Each Revolving Credit
Lender acknowledges and agrees that its obligation to make Revolving Credit
Loans pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to the applicable Issuing
Bank. Each Revolving Credit Lender agrees to fund its Ratable Share in Dollars
of an outstanding Revolving Credit Loan made by an Issuing Bank as aforesaid on
(i) the Business Day on which demand therefor is made by such Issuing Bank;
provided that notice of such demand is given not later than 1:00 P.M. (New York
City time) on such Business Day, or (ii) the first Business Day next succeeding
such demand if notice of such demand is given after such time. If and to the
extent that any Revolving Credit Lender shall not have so made the amount of
such Loan available to the applicable Issuing Bank, such Lender agrees to pay to
the Agent forthwith on demand such amount (together with interest thereon for
each day from the date of demand by any such Issuing Bank until the date such
amount is paid to the Agent, at the higher of the Federal Funds Rate and a rate
determined by such Issuing Bank in accordance with banking industry rules on
interbank compensation). A certificate of an Issuing Bank submitted to any
Revolving Credit Lender (through the Agent) with respect to any amounts owing
under this Section 2.03(c) shall be conclusive absent manifest error. If such
Lender shall pay to the Agent such amount for the account of any such Issuing
Bank on any Business Day, such amount so paid in respect of principal shall
constitute a Revolving Credit Loan made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the
Revolving Credit Loan made by such Issuing Bank shall be reduced by such amount
on such Business Day.
(ii)    If any payment received by the Agent for the account of an Issuing Bank
pursuant to Section 2.03(c)(i) is required to be returned because it is
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Issuing Bank in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any proceeding under any Debtor Relief Law or otherwise, each Revolving
Credit Lender shall pay to the Agent for the account of such Issuing Bank its
Ratable Share in Dollars thereof on demand of the Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the greater of (1) the Federal Funds Rate and (2)
an overnight rate determined by the Agent or such Issuing Bank, as the case may
be, in accordance with banking industry rules on interbank compensation. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the obligations and the termination of this Agreement.
(d)    Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the
Agent (with a copy to the Borrower), on the first Business Day of each week a
written report summarizing Issuance and expiration dates of trade Letters of
Credit issued by such Issuing Bank during the preceding week and drawings during
such week under all trade Letters of Credit issued by such Issuing Bank, (ii) to
the Agent (with a copy to the Borrower), on the first Business Day of each month
a written report summarizing Issuance and expiration dates of Letters of Credit
Issued by such Issuing Bank during the preceding month and drawings during such
month under all Letters of Credit Issued by such Issuing Bank and (iii) to the
Agent (with a copy to the Borrower), on the first Business Day of each calendar
quarter a written report setting forth (A) the average daily aggregate Stated
Amount and (B) the amount available to be drawn, in each case, during the
preceding calendar quarter of all Letters of Credit Issued by such Issuing Bank.
The Agent shall


56





--------------------------------------------------------------------------------





give to each Revolving Credit Lender prompt notice of each report delivered to
it pursuant to this Section 2.03(d).
(e)    Failure to Make Loans. The failure of any Revolving Credit Lender to make
the Revolving Credit Loan to be made by it on the date specified in Section
2.03(c) shall not relieve any other Revolving Credit Lender of its obligation
hereunder to make its Revolving Credit Loan on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Loan to be made by such other Lender on such date.
(f)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Banks and the Borrower when a Letter of Credit
is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each trade Letter of
Credit. Notwithstanding the foregoing, no Issuing Bank shall be responsible to
the Borrower for, and no Issuing Bank’s rights and remedies against the Borrower
shall be impaired by, any action or inaction of such Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including any order of a
jurisdiction where such Issuing Bank or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(g)    Letters of Credit Issued for Others. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, Holdings or a Restricted Subsidiary (other than the
Borrower), the Borrower shall be obligated to reimburse the applicable Issuing
Bank hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Holdings and the other Restricted Subsidiaries inures to the benefit
of the Borrower, and that the Borrower’s business derives substantial benefits
from the businesses of Holdings and the other Restricted Subsidiaries.
SECTION 2.04.    Fees. (a) Commitment Fee. The Borrower agrees to pay to the
Agent for the account of each Revolving Credit Lender a commitment fee for the
period from and including the Closing Date and until the Revolving Credit
Facility Maturity Date, at a rate per annum equal to the Applicable Percentage
(as in effect from time to time) of the aggregate daily amount of the Unused
Revolving Credit Commitment of such Lender payable in arrears quarterly on the
last day of each March, June, September and December, commencing September 30,
2016, and on the Revolving Credit Facility Maturity Date (in respect of the
quarterly period (or portion thereof) then ending).
(b)    Letter of Credit Fees. (i) The Borrower shall pay to the Agent for the
account of each Revolving Credit Lender a letter of credit fee on such Lender’s
Ratable Share of the average daily aggregate Stated Amount of all Letters of
Credit at a rate per annum equal to the Applicable Margin for Eurocurrency Rate
Loans under the Revolving Credit Facility (as in effect from time to time),
payable in arrears quarterly on the last day of each March, June, September and
December, commencing with the quarter ending September 30, 2016, and on the
Revolving Credit Facility Maturity Date (in respect of the quarterly period (or
portion thereof) then ending); provided that for purposes of the foregoing the
Applicable Margin shall be 2% above the Applicable Margin otherwise applicable
if the Borrower is required to pay Default Interest pursuant to Section 2.07(b).
(ii)    The Borrower shall pay directly to each Issuing Bank for its own account
a fronting fee at a rate equal to 0.125% per annum, computed on the daily
aggregate Stated Amount of each Letter of


57





--------------------------------------------------------------------------------





Credit issued by such Issuing Bank, payable in arrears quarterly on the last day
of each of March, June, September and December, commencing with the quarter
ending September 30, 2016, and on the Revolving Credit Facility Maturity Date
(in respect of the quarterly period (or portion thereof) then ending). In
addition, the Borrower shall pay directly to each Issuing Bank, for its own
account, such other commissions, issuance fees, transfer fees and other fees and
charges in connection with the Issuance or administration of each Letter of
Credit as the Borrower and such Issuing Bank shall agree.
(c)    Agent’s Fees. The Borrower shall pay to the Agent for its own account
such fees as may from time to time be agreed between the Borrower and the Agent.
SECTION 2.05.    Optional Termination or Reduction of the Commitments. The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the unused
Term Commitments (if any), Unused Revolving Credit Commitments or the Unissued
Letter of Credit Commitments of the Lenders; provided that each partial
reduction shall be in the aggregate amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof. Once terminated, a commitment may not be
reinstated.
SECTION 2.06.    Repayment of Loans and Letter of Credit Drawings. (a) Revolving
Credit Loans. The Borrower shall repay to the Agent for the ratable account of
the Revolving Credit Lenders on the Revolving Credit Facility Maturity Date the
aggregate principal amount of the Revolving Credit Loans made to it and then
outstanding.
(b)    Letter of Credit Drawings. The obligations of the Borrower under any
Letter of Credit Agreement and any other agreement or instrument relating to any
Letter of Credit issued for the account of Holdings, the Borrower or any other
Restricted Subsidiary shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement, such Letter of Credit
Agreement and such other agreement or instrument under all circumstances,
including the following circumstances (it being understood and agreed that any
such payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire as a result of
the payment by the applicable Issuing Bank or any Revolving Credit Lender of any
draft or the reimbursement by the Borrower thereof):
(i)    any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of Holdings, the Borrower or any other
Restricted Subsidiary in respect of any L/C Related Document or any other
amendment or waiver of or any consent to departure from all or any of the L/C
Related Documents;
(iii)    the existence of any claim, set-off, defense or other right that
Holdings, the Borrower or any other Restricted Subsidiary may have at any time
against any beneficiary or any transferee of a Letter of Credit (or any Persons
for which any such beneficiary or any such transferee may be acting), any
Issuing Bank, the Agent, any Lender or any other Person, whether in connection
with the transactions contemplated by the L/C Related Documents or any unrelated
transaction;
(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;


58





--------------------------------------------------------------------------------





(v)    payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;
(vi)    any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of Holdings, the Borrower or any other
Restricted Subsidiary in respect of the L/C Related Documents;
(vii)    waiver by any Issuing Bank of any requirement that exists for such
Issuing Bank’s protection and not the protection of Holdings, the Borrower or
any other Restricted Subsidiary or any waiver by such Issuing Bank which does
not in fact materially prejudice Holdings, the Borrower or any other Restricted
Subsidiary;
(viii)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(ix)    any payment made by any Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable; or
(x)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Holdings, the Borrower or
any other Restricted Subsidiary.
(c)    Term Loans. The Borrower shall repay to the Agent for the ratable benefit
of the Term Lenders the aggregate principal amount of the Term Loans outstanding
on the following dates in an amount (subject to reduction, if applicable, as a
result of the application of prepayments in the manner required by Section
2.10(b)(vi)) equal to the percentage set forth below opposite such dates of the
aggregate principal amount of the Term Loans made on the Closing Date (which is
acknowledged as being $690,000,000); provided that all Term Loans outstanding on
the Term Loan Maturity Date shall be payable in full on the Term Loan Maturity
Date (including, for the avoidance of doubt, if the Term Loan Maturity Date is
the Early Termination Date):


Date
Repayment
Percentage
March 31, 2017
1.250
%
June 30, 2017
1.250
%
September 30, 2017
1.250
%
December 31, 2017
1.250
%
March 31, 2018
1.250
%
June 30, 2018
1.250
%
September 30, 2018
1.250
%
December 31, 2018
1.250
%
March 31, 2019, and the last day of each subsequent calendar quarter ending
thereafter and prior to the fifth anniversary of the Closing Date
2.50
%



59





--------------------------------------------------------------------------------







SECTION 2.07.    Interest on Loans. (a) Scheduled Interest. Subject to Section
2.07(b), the Borrower shall pay interest on the unpaid principal amount of each
Loan made to it and owing to each applicable Lender from the date of such Loan
until such principal amount shall be paid in full, at the following rates per
annum:
(i)    Base Rate Loans. During such periods as such Loan is a Base Rate Loan, a
rate per annum equal to the sum of (x) the Base Rate in effect from time to time
for such Loan plus (y) the Applicable Margin in effect from time to time for
such Loan, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate Loan
shall be Converted or paid in full.
(ii)    Eurocurrency Rate Loans. During such periods as such Loan is a
Eurocurrency Rate Loan, a rate per annum equal at all times during each Interest
Period for such Loan to the sum of (x) the Eurocurrency Rate for such Interest
Period for such Loan plus (y) the Applicable Margin in effect from time to time
for such Loan, payable in arrears on the last day of such Interest Period and,
if such Interest Period has a duration of more than three months, on each day
that occurs during such Interest Period every three months from the first day of
such Interest Period and on the date such Eurocurrency Rate Loan shall be
Converted or paid in full.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 7.01(a), including as a result of the
acceleration of the Loans pursuant to Section 7.01, the Borrower shall be
required to pay interest (“Default Interest”) on (i) the overdue and unpaid
principal amount of each Loan, payable in arrears on the dates referred to in
clause (a)(i) or (a)(ii) of this Section 2.07 and on the demand of the Agent, at
a rate per annum equal to 2% per annum above the rate per annum required to be
paid on such Loan pursuant to clause (a)(i) or (a)(ii) of this Section 2.07, and
(ii) to the fullest extent permitted by law, the amount of any interest, fee or
any other amount payable hereunder that is not paid when due, from the date such
amount was due until such amount shall be paid in full, payable in arrears on
demand of the Agent, at a rate per annum equal to 2% per annum above the rate
per annum required to be paid on Base Rate Loans pursuant to clause (a)(i) of
this Section 2.07.
SECTION 2.08.    Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a)(i) or (ii).
(b)    If, with respect to any Eurocurrency Rate Loans, the Required Revolving
Credit Lenders or the Required Term Lenders, as applicable, notify the Agent
that (i) they are unable to obtain matching deposits in the London interbank
market at or about 11:00 A.M. (London time) on the second Business Day before
the making of a Borrowing in sufficient amounts to fund their respective Loans
as a part of such Borrowing during its Interest Period or (ii) the Eurocurrency
Rate for any Interest Period for such Loans will not adequately reflect the cost
to such Lenders of making, funding or maintaining their respective Eurocurrency
Rate Loans for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (A) the Borrower will, on the last day of
the then existing Interest Period therefor, either (x) prepay such Eurocurrency
Rate Loans or (y) Convert such Loans into Base Rate Loans and (B) the obligation
of the Appropriate Lenders to make, or to Convert Loans into, Eurocurrency Rate
Loans shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.


60





--------------------------------------------------------------------------------





(c)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Loans in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Appropriate Lenders and such Loans will
automatically, on the last day of the then existing Interest Period therefor,
continue as Eurocurrency Rate Loans with an Interest Period of one month.
(d)    [Reserved.]
(e)    Upon the occurrence and during the continuance of any Event of Default
under Section 7.01, (i) each Eurocurrency Rate Loan will, upon request of the
Required Lenders to the Agent, on the last day of the then existing Interest
Period therefor, be Converted into Base Rate Loans and (ii) the obligation of
the Lenders to make, or to Convert Loans into, Eurocurrency Rate Loans shall, if
so requested by the Required Lenders, be suspended.
(f)    If no Screen Rate or Interpolated Screen Rate is available, then:
(i)    the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Loans;
(ii)    each such Eurocurrency Rate Loan will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Loan; and
(iii)    the obligation of the Lenders to make Eurocurrency Rate Loans or to
Convert Loans into Eurocurrency Rate Loans shall be suspended until the Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
SECTION 2.09.    Optional Conversion of Loans. The Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.08 and 2.12, Convert all Loans of one
Type comprising the same Borrowing into Loans of the other Type; provided,
however, that any Conversion of Eurocurrency Rate Loans into Base Rate Loans
shall be made only on the last day of an Interest Period for such Eurocurrency
Rate Loans, any Conversion of Base Rate Loans into Eurocurrency Rate Loans shall
be in an amount not less than the Borrowing Minimum and no Conversion of any
Loans shall result in more separate Borrowings than permitted under Section
2.02(b). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Loans to be
Converted, and (iii) if such Conversion is into Eurocurrency Rate Loans, the
duration of the initial Interest Period for each such Loan. Each notice of
Conversion shall be irrevocable and binding on the Borrower.
SECTION 2.10.    Prepayments of Loans. (a) Optional. The Borrower may, upon
notice at least three Business Days prior to the date of such prepayment, in the
case of Eurocurrency Rate Loans, and not later than noon (New York City time) on
the date of such prepayment, in the case of Base Rate Loans, to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall (subject to the last sentence of this
Section 2.10(a)), prepay the outstanding principal amount of the Loans
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment of Loans shall be in an
aggregate principal amount of not less than the Borrowing Minimum or a Borrowing
Multiple in excess thereof and (y) in the event of any such prepayment of a
Eurocurrency Rate Loan, the Borrower shall be obligated to reimburse the Lenders
in respect thereof pursuant to Section 9.04 (if applicable). Any prepayments
pursuant to this Section 2.10(a) may be made with


61





--------------------------------------------------------------------------------





respect to one or more Facilities as may be determined by the Borrower and shall
not be required to be made ratably across the Facilities. Any prepayment with
respect to the Term Facility shall be applied to the remaining amortization
payments thereunder as directed by the Borrower. Notwithstanding anything to the
contrary contained in this Agreement, the Borrower may state that any notice of
prepayment under this Section 2.10(a) is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Agent on or prior to the specified effective
date) if such condition is not satisfied.
(b)    Mandatory. (i) If, on any date, the sum of (A) the aggregate principal
amount of all Revolving Credit Loans plus (B) the aggregate Stated Amount of all
Letters of Credit then outstanding exceeds the aggregate Revolving Credit
Commitments of the Revolving Credit Lenders on such date, the Borrower shall, as
soon as practicable and in any event within two Business Days after receipt of
notice thereof from the Agent, prepay the outstanding principal amount of any
Revolving Credit Loans owing by the Borrower in an aggregate amount sufficient
to reduce such sum to an amount not to exceed 100% of the aggregate Revolving
Credit Commitments of the Revolving Credit Lenders on such date; provided that
if the Borrower has Cash Collateralized Letters of Credit in accordance with
Section 2.20(a), the Stated Amount of the outstanding Letters of Credit shall be
deemed to have been reduced by the amount of such Cash Collateral. The Agent
shall give prompt notice of any prepayment required under this Section
2.10(b)(i) to the Borrower and the Revolving Credit Lenders, and shall provide
prompt notice to the Borrower of any such notice of required prepayment received
by it from any Revolving Credit Lender.
(ii)    Each prepayment of Loans made pursuant to this Section 2.10(b) shall be
made together with any accrued and unpaid interest to the date of such
prepayment on the principal amounts prepaid and, in the case of any prepayment
of a Eurocurrency Rate Loan on a date other than the last day of an Interest
Period or at its maturity, any additional amounts which the Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to Section
9.04.
(iii)    No later than three Business Days after the date on which the financial
statements with respect to each fiscal year are required to be delivered
pursuant to Section 5.08(b) (commencing with the fiscal year of Holdings ending
on or about December 31, 2017), the Borrower shall (subject to Section
2.10(b)(ix) below) prepay outstanding Term Loans and Spinco Loans in accordance
with Section 2.10(b)(vi) in an aggregate principal amount equal to the excess,
if any, of (A) the Excess Cash Flow Percentage of Excess Cash Flow for such
fiscal year then ended minus (B) any optional prepayments of Term Loans and any
optional prepayments of the Revolving Credit Loans (but solely to the extent
accompanied by a corresponding permanent reduction of the Revolving Credit
Commitments) pursuant to Section 2.10(a) and Spinco Loans pursuant to Section
2.10(a) (or any comparable successor provision) of the Spinco Credit Agreement,
in each case made during such fiscal year, or in the immediately following
fiscal year but before the making of any prepayment required in respect of such
fiscal year pursuant to this Section 2.10(b)(iii), but in each case only to the
extent that (i) such prepayments do not occur in connection with a refinancing
of all or any portion of such Term Loans, Revolving Credit Loans or Spinco Loans
and (ii) such prepayment was not previously applied to reduce the amount of any
prepayment required by this Section 2.10(b)(iii) in respect of a prior fiscal
year.
(iv)    In the event that Holdings or any of the Restricted Subsidiaries shall
receive Net Cash Proceeds from the issuance or incurrence of (A) any
Indebtedness for borrowed money of Holdings or any of the Restricted
Subsidiaries (other than any cash proceeds from the issuance of Indebtedness for
borrowed money permitted under each of this Agreement and the Spinco Credit
Agreement), the Borrower shall, substantially simultaneously with (and in any
event not later than the third Business Day next following) the receipt of such
Net Cash Proceeds by Holdings or any such Restricted Subsidiary, apply an amount
equal


62





--------------------------------------------------------------------------------





to 100% of such Net Cash Proceeds to prepay outstanding Term Loans and Spinco
Loans in accordance with Section 2.10(b)(vi) or (B) any Refinancing Notes, any
Specified Refinancing Term Loans, any Specified Refinancing Revolving Loans or
any Refinancing Junior Loans, the Borrower shall prepay an aggregate principal
amount of the Class of Term Loans and/or Revolving Credit Loans refinanced in
such issuance or incurrence by an amount equal to 100% of such Net Cash Proceeds
immediately upon receipt thereof by the Borrower or such Restricted Subsidiary.
(v)    Not later than the third Business Day following the receipt of Net Cash
Proceeds in respect of any Asset Sale, which proceeds are in excess of
$7,500,000 in a single transaction or series of related transactions, the
Borrower shall (subject to Section 2.10(b)(ix) below) apply 100% of the Net Cash
Proceeds received with respect thereto (the “Subject Proceeds”) to prepay
outstanding Term Loans and Spinco Loans in accordance with Section 2.10(b)(vi)
(collectively, the “Subject Loans”), and if, at the time that any such
prepayment would be required hereunder, the Borrower or any of the Restricted
Subsidiaries is required (pursuant to the terms of the documentation governing
such other Indebtedness) to repay or repurchase any other Indebtedness (or offer
to repay or repurchase such Indebtedness) that is secured pursuant to an
intercreditor agreement on a pari passu basis with the Loan Document Obligations
with the Subject Proceeds (such Indebtedness required to be so repaid or
repurchased (or offered to be repaid or repurchased), the “Other Applicable
Indebtedness”), then the relevant Person may apply the Subject Proceeds on a pro
rata basis to the prepayment of the Subject Loans and to the repurchase or
repayment of the Other Applicable Indebtedness (determined on the basis of the
aggregate outstanding principal amount of the Subject Loans and the Other
Applicable Indebtedness (or accreted amount if such Other Applicable
Indebtedness is issued with original issue discount) at such time; it being
understood that (1) subject to the foregoing, the portion of the Subject
Proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of the Subject Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
the Subject Proceeds shall be allocated to the Subject Loans in accordance with
the terms hereof), and the amount of the prepayment of the Subject Loans that
would have otherwise been required pursuant to this Section 2.10(b)(v) shall be
reduced accordingly and (2) to the extent the holders of the Other Applicable
Indebtedness decline to have such Indebtedness prepaid or repurchased, the
declined amount shall promptly (and in any event within three Business Days
after the date of such rejection) be applied to prepay the Subject Loans in
accordance with the terms hereof. Notwithstanding the foregoing, any prepayments
otherwise required to be made pursuant to the above provisions of this clause
(v) shall not be required to be made in respect of the first $100,000,000 of Net
Cash Proceeds received by the Borrower in respect of Asset Sales after the
Closing Date; provided that this sentence shall not apply with respect to any
Net Cash Proceeds received by the Borrower in respect an Asset Sale if all or
any portion thereof are applied to prepay or repurchase any Spinco Loans and/or
any Other Applicable Indebtedness.
(vi)    Mandatory prepayments of outstanding Term Loans under this Section
2.10(b) (other than Section 2.10(b)(iv)(B)) shall be (A) allocated as among the
Term Loans and Spinco Loans, pro rata, based upon the then outstanding principal
amounts of the Term Loans and Spinco Loans, and (B) in the case of Term Loans,
shall be applied pro rata to the remaining scheduled installments of principal
due in respect of the Term Loans under Section 2.06(c).
(vii)    The Borrower shall deliver to the Agent, at the time of each prepayment
required under Sections 2.10(b)(iii), (iv) and (v) above, (i) a certificate
signed by a Financial Officer of Holdings setting forth in reasonable detail the
calculation of the amount of such prepayment (the “Prepayment Amount”) and (ii)
at least three Business Days’ prior written notice of such prepayment. Each
notice of prepayment shall specify the prepayment date (the “Prepayment Date”),
the Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid. The Agent shall promptly advise the Appropriate
Lenders of any notice given (and the contents thereof) pursuant to this Section
2.10(b).


63





--------------------------------------------------------------------------------





(viii)    With respect to any prepayment of Term Loans pursuant to Section
2.10(b)(iii) or (v) the Borrower may elect, at its option, to allow the Term
Lenders to decline to accept the applicable prepayment. In addition to the
notice requirements in Section 2.10(b)(vii), each such notice of any event
giving rise to a prepayment under Section 2.10(b)(iii) or (v) shall also specify
whether or not the Borrower has elected to give the Term Lenders the option to
decline such prepayment. If the Borrower has elected to allow the Term Lenders
to decline to accept such prepayment, any Appropriate Lender may decline to
accept all (but not less than all) of its share of any such prepayment (any such
Lender, a “Declining Lender”) by providing written notice to the Agent no later
than one Business Day after the date of such Appropriate Lender’s receipt of
notice from the Agent regarding such prepayment. If any Appropriate Lender does
not give a notice to the Agent on or prior to such date informing the Agent that
it declines to accept the applicable prepayment, then such Lender will be deemed
to have accepted such prepayment. On any Prepayment Date, an amount equal to the
Prepayment Amount minus the portion thereof allocable to Declining Lenders, in
each case for such Prepayment Date, shall be paid to the Agent by the Borrower
and applied by the Agent in accordance with Section 2.10(b)(vi) (other than Term
Loans owing to Declining Lenders). Any amounts that would otherwise have been
applied to prepay Term Loans owing to Declining Lenders shall be retained by the
Borrower (such amounts, “Declined Leidos Amounts” and together with any Declined
Spinco Amounts (as defined in the Spinco Credit Agreement), “Declined Amounts”).
(ix)    Notwithstanding any other provisions of this Section 2.10(b), to the
extent that any or all of the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary (a “Foreign Disposition”) gives rise to a prepayment event pursuant
to Section 2.10(b)(v), or Excess Cash Flow giving rise to a prepayment event
pursuant to Section 2.10(b)(iii) (solely to the extent related to Excess Cash
Flow generated by Foreign Subsidiaries), are or is prohibited, restricted or
delayed by applicable local law from being repatriated to the United States, (A)
the portion of such Net Cash Proceeds or Excess Cash Flow so affected will not
be required to be applied to prepay Term Loans at the times provided in this
Section 2.10(b) but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States (and Holdings and the Borrower hereby agree to use
commercially reasonable efforts to cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow is permitted under the applicable local
law, such repatriation will be immediately effected and such repatriated Net
Cash Proceeds or Excess Cash Flow will be promptly (and in any event not later
than two Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans pursuant to this Section 2.10(b) to the extent provided herein and (B) to
the extent that Holdings and the Borrower have determined in good faith (and
after use of commercially reasonable efforts to mitigate any such material
adverse tax cost consequences) that repatriation of any or all of the Net Cash
Proceeds of any Foreign Disposition, or Excess Cash Flow (solely to the extent
related to Excess Cash Flow generated by Foreign Subsidiaries) would have a
material adverse tax cost consequence with respect to such Net Cash Proceeds or
Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so affected may be
retained by the applicable Foreign Subsidiary; provided that, in the case of
this clause (B), on or before the date on which any Net Cash Proceeds or Excess
Cash Flow so retained would otherwise have been required to be applied to
prepayments pursuant to this Section 2.10(b), (x) the Borrowers shall apply an
amount equal to such Net Cash Proceeds or Excess Cash Flow to such prepayments
as if such Net Cash Proceeds or Excess Cash Flow had been received by the
Borrower rather than such Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Cash Proceeds
or Excess Cash Flow had been repatriated or (y) such Net Cash Proceeds or Excess
Cash Flow are applied to the repayment of Indebtedness of a Foreign Subsidiary.
SECTION 2.11.    Increased Costs. (a) If any Change in Law shall:


64





--------------------------------------------------------------------------------





(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement, Loans or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Adequacy. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
Parent Company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s Parent Company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender to a
level below that which such Lender or such Lender’s Parent Company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s Parent Company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s Parent Company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its Parent Company
as specified in paragraph (a) or (b) of this Section 2.11 and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.11 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.11 for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
SECTION 2.12.    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender under any Facility shall notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations


65





--------------------------------------------------------------------------------





hereunder to make Eurocurrency Rate Loans or to fund or maintain Eurocurrency
Rate Loans, (a) each Eurocurrency Rate Loan will automatically, upon such
demand, be Converted into a Base Rate Loan and (b) the obligation of the
Appropriate Lenders to make Eurocurrency Rate Loans or to Convert Loans into
Eurocurrency Rate Loans shall be suspended until the Agent shall notify the
Borrower and the Appropriate Lenders that the circumstances causing such
suspension no longer exist.
SECTION 2.13.    Payments and Computations. (a) The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 1:00 P.M. (New York City time) on the day when due in Dollars (or, in
the case of reimbursement of a draft drawn under a Letter of Credit, in
accordance with and in the currency required under Section 2.03(c)) to the Agent
at the applicable Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.04(b)(ii), 2.04(c), 2.11, 2.14 or 9.04) to the applicable
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
(b)    [Reserved.]
(c)    All computations of interest based on Citibank’s base rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurocurrency Rate, the Federal Funds
Rate or One Month LIBOR and of fees and Letter of Credit fees shall be made by
the Agent on the basis of a year of 360 days, in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest, fees or commissions are payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
(d)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(e)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to any Lender hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each applicable Lender
on such due date an amount equal to the amount then due such Lender. If and to
the extent the Borrower shall not have so made such payment in full to the
Agent, each applicable Lender shall repay to the Agent forthwith on demand such
amount distributed to such Lender together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Agent, at the Federal Funds Rate.


66





--------------------------------------------------------------------------------





SECTION 2.14.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.14) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.14) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender,
setting forth in reasonable detail the calculation of the amount being
requested, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.07(d) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.14,
such Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(f)    Status of Recipients. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit


67





--------------------------------------------------------------------------------





such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation by any Lender (other than such documentation
set forth in Sections 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W‑8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if


68





--------------------------------------------------------------------------------





the Foreign Lender is a partnership and one or more direct or indirect partners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-4 on behalf of each such direct or indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
The Agent and each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make


69





--------------------------------------------------------------------------------





available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
(i)    Interpretation. For purposes of this Section 2.14, the term “applicable
law” includes FATCA.
SECTION 2.15.    Sharing of Payments, Etc. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).
Each of Holdings and the Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against
Holdings and the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of Holdings
and the Borrower in the amount of such participation.
SECTION 2.16.    Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder in respect of Loans. The Borrower
agrees that upon notice by any Lender to the Borrower (with a copy of such
notice to the Agent) to the effect that a Note is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Loans owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender a Note payable to such Lender
(or its registered assigns) in a principal amount up to (x) in the case of a
Term Note, the sum of the then-applicable Commitment of such Lender and the
applicable Loans owing to such Lender and (y) in the case of a Revolving Credit
Note, the applicable Commitment of such Lender.


70





--------------------------------------------------------------------------------





(b)    The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Loans comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender’s share thereof.
(c)    Entries made in good faith by each Lender in its account or accounts
pursuant to section (a) above shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to such Lender under this Agreement, absent manifest error; provided,
however, that the failure of such Lender to make an entry, or any finding that
an entry is incorrect, in such account or accounts shall not limit or otherwise
affect the obligations of the Borrower under this Agreement; and provided,
further, that in the event of any conflict between the Register and the Lender’s
account or accounts, the Register shall govern.
SECTION 2.17.    Use of Proceeds.
(a)    Revolving Credit Loans. Subject to Section 5.09, the proceeds of the
Revolving Credit Loans shall be available (and the Borrower agrees that it shall
use such proceeds) solely for working capital and general corporate purposes of
Holdings and the Restricted Subsidiaries; provided that Revolving Credit Loans
made on the Closing Date in an aggregate principal amount not to exceed
$50,000,000 may be used to finance the Transactions.
(b)    Subject to Section 5.09, the proceeds of the Term Loans made on the
Closing Date shall be available (and the Borrower agrees that it shall use such
proceeds) solely to finance the Transactions.
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.11 or 2.14, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.11, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.14 and, in each case, such Lender has declined or
is unable to designate a different Applicable Lending Office in accordance with
Section 2.18(a), or if any Lender is a Defaulting Lender or a Non-Approving
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.07), all of its interests, rights (other than
its existing rights to payments pursuant to Section 2.11 or Section 2.14) and
obligations under this Agreement and the related Loan Documents to an


71





--------------------------------------------------------------------------------





Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 9.07;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit (if
any), accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 9.04(f)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
(c)    A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 2.19.    Cash Collateral. At any time that there shall exist a
Defaulting Lender under the Revolving Credit Facility, within two Business Days
following the written request of the Agent or any Issuing Bank (with a copy to
the Agent) the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to any reallocation pursuant to Section 2.20(a) and any Cash Collateral provided
by such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the Agent, for
the benefit of the Issuing Banks, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of L/C Obligations, to be
applied pursuant to clause (b) below. If at any time the Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Agent and the Issuing Banks as herein provided or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Agent, pay or provide to the Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.19 or Section 2.20 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


72





--------------------------------------------------------------------------------





(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.19
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Agent and each Issuing Bank that there exists
excess Cash Collateral; provided that, subject to Section 2.20, the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.
SECTION 2.20.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
9.05 shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.19; fourth, as the Borrower may
request (so long as no Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; fifth, if so determined by the
Agent and the Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Banks’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.19; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or the Issuing Banks against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the applicable Lenders pro rata in accordance with the Commitments under
the applicable Facility without giving effect to Section 2.20(a)(iv). Any
payments, prepayments


73





--------------------------------------------------------------------------------





or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.20(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. (A) No Defaulting Lender under the Revolving Credit
Facility shall be entitled to receive a commitment fee pursuant to Section
2.04(a) for any period during which such Lender is a Defaulting Lender.
(B)    Each Defaulting Lender under the Revolving Credit Facility shall be
entitled to receive letter of credit fees for any period during which such
Lender is a Defaulting Lender only to the extent allocable to its Ratable Share
of the Stated Amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.19.
(C)    With respect to any commitment fee or letter of credit fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of a Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders under the Revolving Credit Facility
in accordance with their respective Ratable Shares under the Revolving Credit
Facility (calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in Section
3.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender under the Revolving Credit Facility
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 9.19, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral. If and for so long as the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, Cash Collateralize the Issuing Banks’ Fronting Exposure in accordance
with the procedures set forth in Section 2.19.
(b)    Defaulting Lender Cure. If the Borrower, the Agent and each Issuing Bank
agree in writing that a Lender is no longer a Defaulting Lender, the Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders under the applicable Facility or take such other actions as the
Agent may determine to be necessary to cause the Loans under the applicable
Facility and


74





--------------------------------------------------------------------------------





funded and unfunded participations in Letters of Credit to be held pro rata by
the Appropriate Lenders in accordance with the Commitments under the applicable
Facility (without giving effect to Section 2.20(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Lender’s having been a Defaulting Lender.
(c)    New Letters of Credit. So long as any Revolving Credit Lender is a
Defaulting Lender, no Issuing Bank shall be required to Issue or increase any
Letter of Credit unless (i) it is satisfied that the related Fronting Exposure
will be 100% covered by the Revolving Credit Commitments of the Non-Defaulting
Lenders (including by allocating participating interests in any such newly
issued or increased Letter of Credit among Non-Defaulting Lenders in a manner
consistent with Section 2.20(a)(iv) (and Defaulting Lenders shall not
participate therein)) or (ii) Cash Collateral will be provided by the Borrower
in accordance with Section 2.19.
SECTION 2.21.    Specified Refinancing Debt.
(a)    The Borrower may, from time to time, add one or more new term loan
facilities and new revolving credit facilities to the Agreement (“Specified
Refinancing Debt”) pursuant to procedures reasonably specified by the Agent and
reasonably acceptable to the Borrower, to refinance (i) all or any portion of
any Class of Term Loans then outstanding under this Agreement and (ii) all or
any portion of any Class of Revolving Credit Loans (and the unused Revolving
Credit Commitments with respect to such Class of Revolving Credit Loans) then in
effect under this Agreement, in each case pursuant to a Refinancing Amendment
(it being agreed that in no event shall more than two Classes of Revolving
Credit Commitments be outstanding at any time under this Agreement); provided
that such Specified Refinancing Debt: (i) shall rank pari passu in right of
payment with the other Obligations and Commitments hereunder; (ii) will not have
obligors or contingent obligors that were not obligors or contingent obligors in
respect of the Facilities; (iii) will be (x) unsecured or (y) secured by the
Collateral on a pari passu basis with the Obligations (or on a junior lien basis
pursuant to a Market Intercreditor Agreement that is reasonably satisfactory to
the Agent); (iv) shall have such pricing and optional prepayment terms as may be
agreed by the Borrower and the applicable Lenders thereof (and for the avoidance
of doubt, clause (1)(B) of the proviso to Section 2.23(b) shall not apply);
(v)(x) to the extent constituting revolving credit facilities, will not have a
maturity date (or have mandatory commitment reductions or amortization) that is
prior to the Revolving Credit Facility Maturity Date of the Revolving Credit
Commitment being refinanced and (y) to the extent constituting Term Facilities,
will have a maturity date that is not prior to the date that is the scheduled
maturity date of, and will have a Weighted Average Life to Maturity that is not
shorter than the Weighted Average Life to Maturity of, the Loans being
refinanced; (vi) any Specified Refinancing Term Loans shall share ratably in any
prepayments of Term Loans pursuant to Section 2.10(b) (or otherwise provide for
more favorable prepayment treatment for the then outstanding Classes of Term
Loans other than Specified Refinancing Term Loans); (vii) each Revolving Credit
Borrowing (including any deemed Revolving Credit Borrowings made pursuant to
Section 2.03) shall be allocated pro rata among the Classes of Revolving Credit
Commitments (it being agreed that, notwithstanding the foregoing, the Agent may,
in its reasonable discretion, take such actions as it deems advisable to
allocate Letters of Credit and participations therein between any revolving
credit facilities); (viii) subject to clauses (iv), (v) and (vi) above, will
have terms and conditions (other than pricing and optional prepayment and
optional redemption terms) that are either (x) substantially similar to, or
(when taken as a whole) no more favorable to the lenders providing such
Specified Refinancing Debt than, those applicable to the Loans or Commitments
being refinanced (except for covenants or other provisions applicable


75





--------------------------------------------------------------------------------





only to periods after the Latest Maturity Date) or (y) customary for similar
types of Indebtedness in light of then-prevailing market conditions; provided
that a certificate of a Responsible Officer of the Borrower delivered to the
Agent at least five (5) Business Days prior to the incurrence of such Specified
Refinancing Debt, together with a reasonably detailed description of material
terms and conditions of such Specified Refinancing Debt or drafts of the
documentation related thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement in this
clause (viii) shall be conclusive evidence that such terms and conditions
satisfy the foregoing requirements unless the Agent notifies the Borrower within
such five (5) Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees); and
(ix) the Net Cash Proceeds of such Specified Refinancing Debt shall be applied,
substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Loans being so refinanced, in each case pursuant to
Section 2.05 and 2.10, as applicable; provided, however, that such Specified
Refinancing Debt (x) may provide for any additional or different financial or
other covenants or other provisions that are agreed among the Borrower and the
lenders thereof and applicable only during periods after the Latest Maturity
Date of any of the Loans (and Commitments) that remain outstanding after giving
effect to such Specified Refinancing Debt or the date on which all
non-refinanced Obligations are paid in full and (y) shall not have a principal
or commitment amount (or accreted value) greater than the Loans being refinanced
(plus accrued interest, fees (including original issue discount and upfront
fees), discounts, premiums or expenses payable in connection therewith).
(b)    The Borrower shall make any request for Specified Refinancing Debt
pursuant to a written notice to the Agent specifying in reasonable detail the
proposed terms thereof. Any proposed Specified Refinancing Debt may be provided
by existing Lenders (it being understood that existing Lenders have no
obligation to provide such proposed Specified Refinancing Debt) or, subject to
the approval of the Agent and, with respect to Revolving Credit Commitments, the
Issuing Banks (in each case, which approval shall not be unreasonably withheld,
conditioned or delayed), Eligible Assignees in such respective amounts as the
Borrower may elect.
(c)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in clause
(a) above and Section 3.02, and, to the extent reasonably requested by the
Agent, receipt by the Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements, including any supplements or
amendments to the Security and Guarantee Documents providing for such Specified
Refinancing Debt to be secured thereby, consistent, where applicable, with those
delivered on the Closing Date under Section 3.01 (other than changes to such
legal opinions resulting from a Change in Law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Agent). The Lenders
hereby authorize the Agent to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary in order to establish
any Specified Refinancing Debt and to make such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Agent and the Borrower
in connection with the establishment of such Specified Refinancing Debt, in each
case on terms consistent with and/or to effect the provisions of this Section
2.21.
(d)    Each Class of Specified Refinancing Debt incurred under this Section 2.21
shall be in an aggregate principal amount that is not less than $5,000,000 and
in $1,000,000 increments in excess thereof.
The Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Specified Refinancing Debt incurred pursuant thereto
(including the addition of such


76





--------------------------------------------------------------------------------





Specified Refinancing Debt as separate facilities hereunder and treated in a
manner consistent with the Facilities being refinanced, including for purposes
of prepayments and voting). Any Refinancing Amendment may, without the consent
of any Person other than the Borrower, the Agent and the Lenders providing such
Specified Refinancing Debt, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Agent and the Borrower, to effect the provisions of or be
consistent with this Section 2.21. In addition, in the case of Specified
Refinancing Debt in the form of a new revolving credit facility, if so provided
in the relevant Refinancing Amendment and with the consent of each Issuing Bank,
participation in Letters of Credit shall be reallocated from Lenders holding the
Revolving Credit Commitments being refinanced to Lenders that will hold such
Specified Refinancing Debt in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon the
effectiveness of the Revolving Credit Commitments under such Specified
Refinancing Debt, be deemed to be participation interests in respect of such
refinancing Revolving Credit Commitments and held by the Lenders thereunder and
the terms of such participation interests (including the fees applicable
thereto) shall be adjusted accordingly.
SECTION 2.22.    Extension of Term Loans; Extension of Revolving Loans.
(a)    Extension of Term Loans. The Borrower may, at any time and from time to
time, request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.22. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Agent (who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Term Loan Tranche) (each, a “Term Loan Extension Request”)
setting forth the proposed terms of the Extended Term Loans to be established,
which shall (x) be identical as offered to each Lender under such Existing Term
Loan Tranche (including as to the proposed interest rates and fees payable) and
offered pro rata to each Lender under such Existing Term Loan Tranche and (y) be
identical in all material respects to the Term Loans under the Existing Term
Loan Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments, if any, of all or a
portion of any principal amount of the Extended Term Loans may be delayed to
later dates than the scheduled amortization payments, if any, of principal of
the Term Loans of such Existing Term Loan Tranche, to the extent provided in the
applicable Extension Amendment; (ii)(A) the interest rates (including through
fixed interest rates), interest margins, rate floors, upfront fees, funding
discounts, original issue discounts and voluntary prepayment terms and premiums
with respect to the Extended Term Loans may be different than those for the Term
Loans of such Existing Term Loan Tranche and/or (B) additional fees and/or
premiums may be payable to the Lenders providing such Extended Term Loans in
addition to any of the item contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date of Term Loans that is in effect on
the closing date of the Extension Amendment (immediately prior to the
establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have prepayment terms (including call protection and prepayment terms and
premiums) as may be agreed by the Borrower and the Lenders thereof; provided,
that (A) in no event shall the final maturity date of any Extended Term Loans of
a given Term Loan Extension Series at the time of establishment thereof be
earlier than the maturity date of the Existing Term Loan Tranche from which such
Extended Term Loans are to be amended, (B) the Weighted Average Life to Maturity
of any Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof shall be no shorter (other than by virtue of amortization
or prepayment of such Indebtedness prior to the time of incurrence of such
Extended Term Loans) than the remaining Weighted Average Life to Maturity of the
Existing Term Loan Tranche from which such Extended Term Loans are to be
amended, (C) all documentation in respect of such Extension Amendment


77





--------------------------------------------------------------------------------





shall be consistent with the foregoing and (D) any Extended Term Loans may
participate on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Term Loan Extension
Request. Any Extended Term Loans amended pursuant to any Term Loan Extension
Request shall be designated a series (each, a “Term Loan Extension Series”) of
Extended Term Loans for all purposes of this Agreement; provided that any
Extended Term Loans amended from an Existing Term Loan Tranche may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche. Each Term Loan Extension Series of Extended
Term Loans incurred under this Section 2.22 shall be in an aggregate principal
amount that is not less than $10,000,000.
(b)    Extension of Revolving Credit Commitments. The Borrower may at any time
and from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of such Revolving Credit
Commitments (any such Revolving Credit Commitments which have been so amended,
“Extended Revolving Credit Commitments”) and to provide for other terms
consistent with this Section 2.22. In order to establish any Extended Revolving
Credit Commitments, the Borrower shall provide a notice to the Agent (who shall
provide a copy of such notice to each of the Lenders under the applicable
Existing Revolver Tranche) (each, a “Revolver Extension Request”) setting forth
the proposed terms of the Extended Revolving Credit Commitments to be
established, which shall (x) be identical as offered to each Lender under such
Existing Revolver Tranche (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) be identical in all material respects to the Revolving Credit
Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the maturity
date of the Extended Revolving Credit Commitments may be delayed to a later date
than the maturity date of the Revolving Credit Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
(ii)(A) the interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees and funding discounts with respect to the
Extended Revolving Credit Commitments may be different than those for the
Revolving Credit Commitments of such Existing Revolver Tranche and/or (B)
additional fees and/or premiums may be payable to the Lenders providing such
Extended Revolving Credit Commitments in addition to any of the items
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment; (ii) the Extension Amendment may provide
for other covenants and terms that apply solely to any period after the Latest
Maturity Date of the Revolving Credit Commitments that is in effect on the
effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Revolving Credit Commitments); and (iii) all
borrowings under the applicable Revolving Credit Commitments (i.e., the Existing
Revolver Tranche and the Extended Revolving Credit Commitments of the applicable
Revolver Extension Series) and repayments thereunder shall be made on a pro rata
basis (except for repayments required upon the maturity date of the
non-extending Revolving Credit Commitments); provided, that (A) in no event
shall the final maturity date of any Extended Revolving Credit Commitments of a
given Revolver Extension Series at the time of establishment thereof be earlier
than the maturity date of the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended and (B) all documentation in
respect of such Extension Amendment shall be consistent with the foregoing. Any
Extended Revolving Credit Commitments amended pursuant to any Revolver Extension
Request shall be designated a series (each, a “Revolver Extension Series”) of
Extended Revolving Credit Commitments for all purposes of this Agreement;
provided that any Extended Revolving Credit Commitments amended from an Existing
Revolver Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Revolver
Extension Series with respect to such Existing Revolver Tranche. Each Revolver
Extension Series of Extended Revolving


78





--------------------------------------------------------------------------------





Credit Commitments incurred under this Section 2.22 shall be in an aggregate
principal amount that is not less than $5,000,000.
(c)    Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days (or such shorter period as the Agent may
determine in its sole discretion) prior to the date on which Lenders under the
Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.22. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche (each, an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans under the Existing Term Loan Tranche subject to such
Extension Request amended into Extended Term Loans and any Revolving Credit
Lender (each, an “Extending Revolving Lender”) wishing to have all or a portion
of its Revolving Credit Commitments under the Existing Revolver Tranche subject
to such Extension Request amended into Extended Revolving Credit Commitments, as
applicable, shall notify the Agent (each, an “Extension Election”) on or prior
to the date specified in such Extension Request of the amount of its Term Loans
under the Existing Term Loan Tranche or Revolving Credit Commitments under the
Existing Revolver Tranche, as applicable, which it has elected to request be
amended into Extended Term Loans or Extended Revolving Credit Commitments, as
applicable (subject to any minimum denomination requirements imposed by the
Agent). In the event that the aggregate principal amount of Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, in respect of which applicable Term Lenders or
Revolving Lenders, as the case may be, shall have accepted the relevant
Extension Request exceeds the amount of Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, requested to be extended pursuant
to the Extension Request, Term Loans or Revolving Credit Commitments, as
applicable, subject to Extension Elections shall be amended to Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, on a pro rata
basis (subject to rounding by the Agent, which shall be conclusive) based on the
aggregate principal amount of Term Loans or Revolving Credit Commitments, as
applicable, included in each such Extension Election.
(d)    Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, a “Extension
Amendment”) to this Agreement among the Borrower, the Agent and each Extending
Term Lender or Extending Revolving Lender, as applicable, providing an Extended
Term Loan or Extended Revolving Credit Commitment, as applicable, thereunder,
which shall be consistent with the provisions set forth in this Section 2.22
(but which shall not require the applicable consent of any other Lender). The
effectiveness of any Extension Amendment shall be subject to the satisfaction on
the date thereof of each of the conditions set forth above and in Section 3.02,
and, to the extent reasonably requested by the Agent, receipt by the Agent of
legal opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements, substantially consistent, where applicable, with those delivered on
the Closing Date under Section 3.01 (other than changes to such legal opinions
resulting from a Change in Law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Agent). The Lenders hereby authorize the
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrower as may be necessary in order to effect any Extension Amendment
and to make such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Agent and the Borrower in connection with the
establishment of such Extension Amendment, in each case on terms consistent with
and/or to effect the provisions of this Section 2.22. In addition, if so
provided in the relevant Extension Amendment and with the consent of each
Issuing Bank, participation in Letters of Credit expiring on or after the
scheduled maturity date in respect of a Class of Revolving Credit Commitments
shall be


79





--------------------------------------------------------------------------------





reallocated from Lenders holding such Revolving Credit Commitments to Lenders
holding Extended Revolving Credit Commitments in accordance with the terms of
such Extension Amendment; provided, however, that such participation interests
shall, upon receipt thereof by the relevant Lenders holding refinancing
Revolving Credit Commitments, be deemed to be participation interests in respect
of such extended Revolving Credit Commitments and the terms of such
participation interests (including the commission applicable thereto) shall be
adjusted accordingly. No amendment, conversion or exchange of Loans pursuant to
any Extension Amendment in accordance with this Section 2.22 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.
SECTION 2.23.    Incremental Facilities.
(a)    The Borrower may, by written notice to the Agent from time to time,
request Incremental Commitments in an amount for all such Incremental
Commitments not to exceed the Incremental Facility Amount at such time from one
or more Incremental Lenders, which may include any existing Lender or any
Eligible Assignee (each of which shall be entitled to agree or decline to
participate in its sole discretion); provided that (i) any Incremental Revolving
Credit Commitments (and the Incremental Revolving Credit Loans thereunder) shall
be implemented as an increase to the total Revolving Credit Commitments and
shall have identical terms as the Revolving Credit Commitments (and the
Revolving Credit Loans thereunder) and (ii) each Incremental Lender shall be
subject to the approval of the Agent (and, in the case of an Incremental
Revolving Credit Lender, each Issuing Bank) (which approvals shall not be
unreasonably withheld or delayed). Such notice shall set forth (x) the amount of
the Incremental Commitments being requested (which shall be in minimum
increments of $5,000,000 and a minimum amount of $10,000,000 or such lesser
amount equal to the remaining Incremental Facility Amount, as applicable), (y)
the date on which such Incremental Commitments are requested to become effective
and (z) in the case of Incremental Term Commitments, whether such Incremental
Term Commitments are (i) commitments to make additional Term Loans or (ii)
commitments to make new A Type Term Loans (as defined below) with terms
different from the Term Loans (such loans, “Specified Incremental Term Loans”
and such commitments “Specified Incremental Term Commitments”).
(b)    The Borrower and each applicable Incremental Lender shall execute and
deliver to the Agent an Incremental Assumption Agreement and such other
documentation as the Agent shall reasonably specify to evidence the Incremental
Commitment of each Incremental Lender. Each Incremental Assumption Agreement
shall specify the terms of any Incremental Term Loans to be made thereunder;
provided that (1)(A)(i) the final maturity date of any Specified Incremental
Term Loans shall be no earlier than the Term Loan Maturity Date and (ii) the
Weighted Average Life to Maturity of any Specified Incremental Term Loans shall
be no shorter than the Weighted Average Life to Maturity of the Term Loans; and
(B) if the initial yield on any such Specified Incremental Term Loans that is
incurred on or prior to the date that is 12 months after the Closing Date (as
such yield is determined by the Agent by adding (x) the margin above the
Eurocurrency Rate on such Loans (which shall be increased by the amount that any
interest rate “floor” applicable to such Loans on the date such Loans are made
would exceed the Eurocurrency Rate for a three-month Interest Period commencing
on such date) and (y) if such Loans are initially made at a discount or the
Lenders making the same receive a fee directly or indirectly from Holdings or
any of the Subsidiaries for doing so (but excluding the effect of any bona fide
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders thereof) (the amount
of such discount or fee, expressed as a percentage of such Loans, being referred
to herein as “OID”), the amount of such OID divided by the lesser of (x) the
Weighted Average Life to Maturity of such Loans and (y) four) exceeds by more
than 50 basis points (the amount of such excess above 50 basis points being
referred to herein as the “Yield Differential”) the sum of (x) the Applicable
Margin then in effect for Eurocurrency Rate Term Loans, and (y) the amount of
the OID initially paid in respect of the Term Loans, divided by four, then the
Applicable


80





--------------------------------------------------------------------------------





Margin then in effect for Term Loans shall automatically be increased by the
Yield Differential, effective upon the making of such Specified Incremental Term
Loans and (2) the other terms of any Specified Incremental Term Loans shall be
reasonably satisfactory to the Agent. For purposes of this Section 2.23, “A Type
Term Loans” means any term loans which (w) have scheduled amortization in excess
of 1.00% per annum, (x) have a final maturity of five years or less, (y) are
secured by some or all of the Collateral on an equal and ratable basis with the
Obligations and Obligations (as defined in the Spinco Credit Agreement) and (z)
are guaranteed by some or all of the Guarantors.
(c)    Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.23 unless (i) on the date of such effectiveness,
(A)(1) the representations and warranties contained in Article IV are true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of such date, as though
made on and as of such date except where such representations and warranties
expressly refers to an earlier date, in which case such representations and
warranties shall be true and correct on and as of such earlier date and (2) no
Default or Event of Default shall have occurred and be continuing (and the Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of Holdings); and (B) Holdings and the Restricted
Subsidiaries shall be in compliance with the Financial Covenant after giving pro
forma effect to the incurrence of such Incremental Term Commitments and/or
Incremental Revolving Credit Commitments (assuming a full drawing thereof), as
applicable, the making of Loans to be made on the date of effectiveness thereof,
any Permitted Acquisition consummated simultaneously therewith, and the pro
forma adjustments described in Section 1.07, (ii) all fees and expenses owing to
the Agent and the Lenders in respect of such Incremental Term Commitment and/or
Incremental Revolving Credit Commitment shall have been paid in full, (iii) to
the extent not consistent with this Agreement, the other terms and documentation
in respect of the Incremental Term Loans shall be reasonably satisfactory to the
Agent unless otherwise expressly permitted in this Section 2.23 and (iv) except
as otherwise specified in the applicable Incremental Assumption Agreement, the
Agent shall have received legal opinions, board resolutions and other closing
certificates reasonably requested by the Agent and consistent with those
delivered on the Closing Date.
(d)    Each of the parties hereto hereby agrees that the Agent may, in
consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Loans (other than Specified Incremental
Term Loans), when originally made, are included in each Borrowing of outstanding
Revolving Credit Loans or Term Loans, as applicable, on a pro rata basis. This
may be accomplished by, among other things, requiring each outstanding
Eurocurrency Rate Borrowing to be Converted into a Base Rate Borrowing on the
date of such Incremental Loan, or by allocating a portion of such Incremental
Loan to each outstanding Eurocurrency Rate Borrowing under the relevant Facility
on a pro rata basis. Any Conversion of Eurocurrency Rate Loans to Base Rate
Loans required by the preceding sentence shall be subject to Section 9.04(f). If
any Incremental Loan is to be allocated to an existing Interest Period for a
Eurodollar Borrowing, then the interest rate thereon for such Interest Period
and the other economic consequences thereof shall be as set forth in the
applicable Incremental Assumption Agreement. In addition, to the extent any
Incremental Term Loans are Term Loans, the scheduled amortization payments under
Section 2.06(c), required to be made after the making of such Incremental Term
Loans shall be ratably increased by the aggregate principal amount of such
Incremental Term Loans. Notwithstanding the foregoing, Incremental Term
Commitments to make Specified Incremental Term Loans may not be requested
without the prior written consent of the Agent if, as a result of the Specified
Incremental Term Loans to be made thereunder, there would be more than five
classes of Term Loans and Specified Incremental Term Loans outstanding.


81





--------------------------------------------------------------------------------





(e)    Notwithstanding any other provision of any Loan Document, each Loan
Document may be modified, supplemented, amended and/or amended and restated by
the Agent and the Borrower without the action or consent of any other party, if
the Agent determines it to be necessary or advisable, to provide for terms
applicable to any Incremental Loans permitted by or to otherwise give effect to
this Section 2.23. Without limiting the generality of the foregoing, each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be deemed amended to the extent
necessary to reflect the existence and terms of the Incremental Commitments and
the Incremental Loans evidenced thereby.
ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01.    Conditions Precedent to Effectiveness. The effectiveness of
this Agreement and the obligations of each Term Lender and Revolving Credit
Lender to fund its respective Loans shall be subject to the satisfaction of the
following conditions precedent (the first Business Day on which such conditions
precedent are so satisfied, the “Closing Date”):
(a)    The Agent shall have received duly executed counterparts of this
Agreement and each of the other Loan Documents requested by the Agent from
Holdings, the Borrower, each other Loan Party party thereto, each Lender and
Issuing Bank as of the Closing Date and the Agent.
(b)    The Administrative Agent shall have received on or before the Closing
Date the following, in form and substance reasonably satisfactory to the Agent
and (except for any Notes) in sufficient copies for each Lender:
(i)    A certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws (or comparable organizational document) of such
Loan Party as in effect on the Closing Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors (or comparable governing body) of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which such Loan
Party is a party and, in the case of the Borrower, the Borrowing under the
Facilities, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation (or comparable organizational document) of such Loan Party have
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (iii) below and (D) as
to the incumbency and specimen signature of each Responsible Officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party.
(ii)    A certificate of another Responsible Officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (i) above.
(iii)    Certified copies of the certificate or articles of incorporation (or
comparable organizational document), including all amendments thereto, of each
Loan Party as in effect on the Closing Date, certified as of a recent date by
the Secretary of State (or comparable entity) of the jurisdiction of its
organization, and a certificate as to the good standing (where such concept is


82





--------------------------------------------------------------------------------





applicable) of each Loan Party as of a recent date, from such Secretary of State
(or comparable authority).
(iv)    A favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
for Holdings, the Borrower and the other Loan Parties, dated as of the Closing
Date, addressed to the Administrative Agent, each Collateral Agent, the Issuing
Bank and each Lender in form and substance reasonably satisfactory to the Agent
and covering such other matters relating to the Loan Documents and the
Transactions as the Agent shall reasonably request, and each of Holdings and the
Borrower hereby requests such counsel to deliver such opinion.
(v)    Any Notes, to the extent requested at least three Business Days prior to
the Closing Date by any Lender pursuant to Section 2.16.
(c)    The Administrative Agent shall have received a Notice of Borrowing as
required under Section 2.02 and in the form attached hereto as Exhibit B.
(d)    The Administrative Agent shall have received a solvency certificate from
a Financial Officer of each of Holdings and the Borrower in the form attached
hereto as Exhibit F-1 and Exhibit F-2, respectively.
(e)    The Spinco Internal Reorganization and the Spinco Transfer shall be
consummated in all material respects substantially concurrently with the initial
funding of the Spinco Facilities in all material respects in accordance with the
Spinco Separation Agreement and the Acquisition Agreement, and the Spinco
Distribution and the Spinco Acquisition (and the Spinco Merger) shall have been
consummated, or shall be consummated substantially contemporaneously with the
initial funding under the Facilities, in all material respects in accordance
with the Spinco Separation Agreement and the Acquisition Agreement (in each case
without (i) any waiver of a closing condition by Holdings or any of its
Affiliates, (ii) any waiver of any kind (other than a waiver of the type
described in the foregoing clause (i)) by any Person or (iii) any amendment,
modification or supplement thereof by any Person or any consent or election
thereunder by any Person (any one of the foregoing, a “Modification”) that, in
any such case, is material and adverse to the Arrangers or the Lenders (in each
case, in their capacities as such) without the prior written consent of the
Arrangers) (it being understood and agreed that any Modification that results in
(y) any increase in the amount of the Borrower Special Dividend from
$1,029,210,261 shall be deemed to be materially adverse to the Lenders and the
Arrangers or (z) an increase in the amount of the Spinco Special Cash Payment of
greater than 10% from $1,800,000,000 shall be deemed to be materially adverse to
the Lenders and the Arrangers). The Acquisition Agreement, the Spinco Separation
Agreement and all other related documentation shall be in form and substance
reasonably satisfactory to the Arrangers; provided that (x) the Acquisition
Agreement provided to the Arrangers on January 26, 2016 is satisfactory to the
Arrangers and (y) the Spinco Separation Agreement provided to the Arrangers on
January 26, 2016 is satisfactory to the Arrangers. The Acquisition Agreement
Representations shall be true and correct and the Specified Representations
shall be true and correct in all material respects (or in all respects if
separately qualified by materiality or Material Adverse Effect). The
Administrative Agent shall have received a certificate, dated the Closing Date,
from a Financial Officer of each of Holdings and the Borrower certifying
compliance with this Section 3.01(e).
(f)    All fees required to be paid by Holdings and the Borrower hereunder or as
separately agreed by Holdings or the Borrower and any of the Arrangers or the
Lenders, in each case on or prior to the Closing Date, and, to the extent
invoiced at least three Business Days prior to the Closing Date, all invoiced
expenses of the Agent and the Arrangers relating hereto (including those of
counsel to the Agent and the


83





--------------------------------------------------------------------------------





Arrangers), shall have in each case been paid (which amounts may be offset
against the proceeds of the Loans on the Closing Date).
(g)    All Indebtedness and any other amounts due or outstanding under the
Existing Credit Agreement shall have been, or substantially contemporaneously
with the initial funding under the Facilities shall be, repaid in full, all
commitments in respect thereof shall have been terminated and all guarantees
thereof (if any) and security therefor (if any) discharged and released. After
giving effect to the Transactions and the other transactions contemplated
hereby, Holdings and the Restricted Subsidiaries (including the Acquired
Business) shall not have any outstanding Indebtedness for borrowed money or
preferred stock other than the Indebtedness under the Facilities and the Spinco
Facilities, (b) the Borrower’s 7.125% Notes due 2032, the Borrower’s 5.50% Notes
due 2033, the 2020 Notes and the 2040 Notes.
(h)    Since December 31, 2015, there shall not have occurred any Spinco
Material Adverse Effect.
(i)    The initial funding under the Spinco Facilities shall have been
consummated prior to, or shall be consummated substantially contemporaneously
with, the initial funding under the Facilities.
(j)    The Agent and the Arrangers shall have received: (a)(i)audited
Consolidated balance sheets and related statements of income, comprehensive
income, stockholders’ equity and cash flows of Holdings and the Subsidiaries for
the fiscal years ended January 31, 2014, January 30, 2015 and January 1, 2016,
and (ii) unaudited Consolidated balance sheets and related statements of income,
comprehensive income and cash flows of Holdings and the Subsidiaries for each
fiscal quarter (other than any fourth fiscal quarter) ended after January 1,
2016 and at least 45 days prior to the Closing Date; (b)(i) the Spinco Audited
Financial Statements (as defined in the Acquisition Agreement) and (ii) the
unaudited combined and Consolidated financial statements, including the combined
and Consolidated balance sheets and the combined and Consolidated statements of
earnings, cash flows and parent equity, of (x) the Spinco Business and (y)
Spinco (before giving effect to the Spinco Internal Reorganization and the
Spinco Transfer) for each fiscal quarter ended after December 31, 2015 (other
than any fourth fiscal quarter) and at least 50 days prior to the Closing Date
(or, in the case of the first fiscal quarter ended in 2016, 55 days), and (c) a
pro forma Consolidated balance sheet and related pro forma Consolidated
statement of income of Holdings and the Restricted Subsidiaries as of, and for
the twelve-month period ending on, the last day of the most recently completed
four-fiscal quarter period for which financial statements of Holdings pursuant
to clause (a) above has been delivered, in each case prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of such income statement); and (iv) all other financial, marketing and
other information reasonably requested by any Arranger and customarily provided
by borrowers in the preparation of the Information Memorandum.
(k)    The Agent and the Arrangers shall have received, at least three Business
Days prior to the Closing Date, all documentation and other information with
respect to the Loan Parties required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, to the extent requested in writing at least ten Business Days
prior to the Closing Date by the Agent or the Arrangers.
(l)    Each Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of each of Holdings and the Borrower.
(m)    The Security and Guarantee Documents shall have been duly executed by
each Loan Party that is to be a party thereto and shall be in full force and
effect on the Closing Date. The applicable


84





--------------------------------------------------------------------------------





Collateral Agent, on behalf of the applicable Secured Parties, shall have a
perfected first priority security interest in the Collateral (subject to
applicable Liens permitted under Section 6.01 of this Agreement) described in
each Security and Guarantee Document.
(n)    Each document (including any UCC financing statements but excluding any
Mortgages) required by the Security and Guarantee Documents or under applicable
law or reasonably requested by any Collateral Agent to be filed, registered or
recorded in order to create in favor of any Collateral Agent, for the benefit of
the Lenders and the other Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other person (subject to
applicable Liens permitted under Section 6.01 of this Agreement), shall have
been filed, registered or recorded or delivered to the applicable Collateral
Agent in proper form for filing, registration or recordation. On or prior to the
Closing Date, the applicable Collateral Agent shall have received all Pledged
Collateral (as defined in the Guarantee and Collateral Agreement) required to be
delivered to such Collateral Agent pursuant to the Guarantee and Collateral
Agreement, together with undated proper instruments of assignment duly executed
by the applicable Loan Party in blank and such other instruments or documents as
such Collateral Agent may reasonably request.
(o)    Other than as set forth in Section 5.12, (i) each of the Security and
Guarantee Documents, in form and substance reasonably satisfactory to the
Lenders, relating to each of the Mortgaged Properties shall have been duly
executed by the parties thereto and delivered to the applicable Collateral Agent
and shall be in full force and effect, (ii) each of such Mortgaged Properties
shall not be subject to any Lien other than those permitted under Section 6.01
of this Agreement, (iii) if applicable, each such Security and Guarantee
Document shall have been filed and recorded in the recording office as specified
in the Perfection Certificate (or a lender’s title insurance policy, in form and
substance reasonably acceptable to such Collateral Agent, insuring such Security
and Guarantee Document as a first lien on such Mortgaged Property (subject to
applicable Liens permitted under Section 6.01 of this Agreement) shall have been
received by such Collateral Agent) and, in connection therewith, such Collateral
Agent shall have received evidence reasonably satisfactory to it of each such
filing and recordation and (iv) such Collateral Agent shall have received such
other documents, including a policy or policies of title insurance issued by a
nationally recognized title insurance company, together with such endorsements,
coinsurance and reinsurance as may be reasonably requested by such Collateral
Agent and the Lenders, insuring the Mortgages as valid first liens on the
Mortgaged Properties, free of Liens other than Permitted Liens, together with
such surveys, abstracts, appraisals and legal opinions required to be furnished
pursuant to the terms of the Mortgages or as reasonably requested by such
Collateral Agent or the Lenders.
Notwithstanding the foregoing, if, after the use by the Loan Parties of
commercially reasonable efforts to cause the conditions relating to the
collateral and guarantee matters set forth in Section 3.01(n) and Section
3.01(o) above to be satisfied as of the Closing Date (other than any Collateral
the security interest in which may be perfected by the filing of a UCC financing
statement or the delivery of certificates representing such Equity Interests of
the Borrower, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank and the security agreement giving rise to the
security interest therein), such conditions shall not be a condition precedent
to the effectiveness of this Agreement on the Closing Date, but shall be
accomplished as promptly as practicable after the Closing Date and in any event
within any applicable period specified on Schedule 5.12 (which shall be no later
than the date that is 90 days following the Closing Date, unless a later date is
otherwise agreed to by the Agent in its reasonable discretion).
Without limiting the generality of the provisions of Section 8.03, for purposes
of determining compliance with the conditions specified in this Section 3.01,
each Lender as of the Closing Date shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative


85





--------------------------------------------------------------------------------





Agent shall have received written notice from such Lender prior to the Closing
Date specifying its objection thereto.
SECTION 3.02.    Conditions Precedent to Each Revolving Credit Borrowing and
Issuance. The obligation of each Revolving Credit Lender to make a Revolving
Credit Loan (other than a Loan made (x) on the Closing Date or (y) by any
Issuing Bank or any Revolving Credit Lender pursuant to Section 2.03(c)) on the
occasion of each Borrowing and the obligation of each Issuing Bank to Issue a
Letter of Credit shall be subject to the conditions precedent that the Closing
Date shall have occurred and, on the date of such Borrowing or such Issuance (as
the case may be), the following statements shall be true:
(i)    the representations and warranties contained in Article IV and in each
other Loan Document are true and correct in all material respects (except for
those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) on and
as of such date, before and after giving effect to such Borrowing or such
Issuance and to the application of the proceeds therefrom, as though made on and
as of such date except where such representations and warranties expressly
refers to an earlier date, in which case such representations and warranties
shall be true and correct on and as of such earlier date;
(ii)    no event has occurred and is continuing, or would result from such
Borrowing or such Issuance or from the application of the proceeds therefrom,
that constitutes a Default; and
(iii)    the Agent shall have received a Notice of Borrowing or Notice of
Issuance.
Each Revolving Credit Borrowing and each Issuance of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof that the matters specified in clauses (i) and (ii) of this Section 3.02
are true; provided, however, (A) the application of such clauses (i) and (ii)
hereto to any Incremental Revolving Credit Loan made in connection with any
Limited Condition Acquisition shall, at the Borrower’s option, be subject to
Section 1.07 and (B) clauses (i) and (ii) hereto shall not apply to any Loans
made under any Refinancing Amendment or Extension Amendment unless the lenders
in respect thereof have required satisfaction of the same in the applicable
Refinancing Amendment or Extension Amendment, as applicable.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Each of Holdings and the Borrower represents and warrants as follows:
SECTION 4.01.    Organization; Authorization. Each of Holdings, the Borrower and
the other Restricted Subsidiaries (a) is duly organized and validly existing
under the laws of the jurisdiction of its organization or formation, except in
the case of a Restricted Subsidiary that is not a Loan Party, where the failure
to be so, individually or in the aggregate, would not have a Material Adverse
Effect, (b) has all requisite power and authority to carry on its business as
now conducted, except, in the case of a Restricted Subsidiary that is not a Loan
Party, where the failure to have such, individually or in the aggregate, would
not have a Material Adverse Effect, (c) is in good standing (where relevant) in
its jurisdiction of organization or formation, except in the case of a
Restricted Subsidiary (other than the Borrower), where the failure to do so,
individually or in the aggregate, would not have a Material Adverse Effect and
(d) is qualified to do business in every other jurisdiction where such
qualification is required, except where the failure to do so, individually or in
the aggregate, would not have a Material Adverse Effect.


86





--------------------------------------------------------------------------------





SECTION 4.02.    Powers. Each Loan Party has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Loan Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party.
SECTION 4.03.    No Conflicts. The execution, delivery and performance by each
Loan Party of each Loan Document to which it is a party, and the consummation of
the Transactions and the other transactions contemplated hereby do not conflict
with or contravene or result in any breach of (a) any applicable material law,
(b) such Loan Party’s charter, by-laws or other organizational documents, (c)
any material contractual restriction binding on or affecting such Loan Party or
any of its subsidiaries or (d) any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Loan Party or any
of its subsidiaries is subject, and except as required pursuant to the Secured
Designated Indebtedness Documents, will not result in the creation or imposition
of any Lien on any asset of any of the Loan Parties, except Liens permitted by
the Loan Documents.
SECTION 4.04.    Government Approvals. No authorization, consent, approval or
other action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other third party is or will be required for the due
execution, delivery and performance by any Loan Party of each Loan Document to
which it is a party or otherwise in connection with the Transactions, except for
(a) the filing of Uniform Commercial Code financing statements, (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office, (c) recordation of the Mortgages (if any), (d) such as have been duly
obtained, taken, given or made and are in full force and effect and (e)
consents, approvals, registrations, filing or other actions, which are not
material.
SECTION 4.05.    Execution; Enforceability. This Agreement has been, and each
other Loan Document when delivered hereunder will be, duly executed and
delivered by Holdings, the Borrower and each other Loan Party that is a party
hereto and thereto. This Agreement is, and each other Loan Document when
executed and delivered hereunder will constitute, a legal, valid and binding
obligation of Holdings, the Borrower and each other Loan Party that is a party
thereto, enforceable against Holdings, the Borrower and each other Loan Party
that is a party thereto in accordance with their respective terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium, capital
impairment, recognition of judgments or other similar laws or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 4.06.    Financial Statements; No Material Adverse Effect.
(a)    The audited Consolidated balance sheet of Holdings and the Subsidiaries,
and the related Consolidated statements of income, comprehensive income,
stockholder’s equity and cash flows as of and for each of the fiscal years ended
January 31, 2014, January 30, 2015 and January 1, 2016 (x) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein and (y) fairly present, in all
material respects, the financial condition of Holdings and the Subsidiaries as
of the date thereof and results of operations for the period covered thereby.
(b)    Since January 1, 2016 there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
(c)    The Spinco Audited Financial Statements (as defined in the Acquisition
Agreement): (x) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and (y) are complete and accurate in all material respects and fairly
present, in all material respects, the financial condition of the Spinco
Business and Spinco (before


87





--------------------------------------------------------------------------------





giving effect to the Spinco Internal Reorganization and the Spinco Transfer), as
applicable, as of the date thereof and results of operations for the period
covered thereby.
SECTION 4.07.    Litigation. There is no action, suit, investigation or
proceeding, including pursuant to any Environmental Law, pending against or, to
the knowledge of Holdings or the Borrower, threatened against or affecting
Holdings or any of the Subsidiaries before any court, Governmental Authority or
arbitrator that (a) would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (b) purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document or the consummation of the transactions contemplated hereby.
SECTION 4.08.    Margin Securities. None of the Loan Parties is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying, or extending credit for the purpose of purchasing or
carrying, margin stock (within the meaning of Regulation U or X issued by the
Board of Governors of the Federal Reserve System), and no proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock, or for any other
purpose that entails a violation (including on the part of any Lender) of any
regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.
SECTION 4.09.    Investment Company Act. None of the Loan Parties is an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
SECTION 4.10.    Disclosure. As of the Closing Date, none of the Information
Memorandum or any written reports, financial statements, certificates or other
information furnished by or on behalf of Holdings or any of the Subsidiaries to
the Agent (other than information of a general economic or industry specific
nature, projected financial information or other forward looking information) in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished prior to the date on which this representation is made
or deemed made), taken as a whole, contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, Holdings represents only that such information was prepared in good
faith based upon assumptions Holdings believed to be reasonable at the time.
SECTION 4.11.    Solvency. (a) The Borrower and its subsidiaries, on a
Consolidated basis, are Solvent after giving effect to the Borrower Special
Dividend (but prior to the Spinco Acquisition), and (b) Holdings and the
Subsidiaries, on a Consolidated basis, are Solvent immediately after the
consummation of the Transactions.
SECTION 4.12.    Taxes. Holdings and the Restricted Subsidiaries have timely
filed all material Tax returns and reports required to be filed, and have paid
all material Taxes that are due and payable, except, with respect to payments,
those which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with GAAP and, in the
case of returns and payments (without regard to materiality), those the failure
of which as would not, individually or in the aggregate, be reasonably expected
to have a Material Adverse Effect.
SECTION 4.13.    Subsidiaries. As of the Closing Date, Holdings has no
Subsidiaries other than those specifically disclosed on Schedule 4.13.
SECTION 4.14.    Environmental Matters. The facilities and operations of
Holdings and each of the Subsidiaries comply in all respects with all
Environmental Laws, except for such non-compliance,


88





--------------------------------------------------------------------------------





which would not reasonably be expected to have a Material Adverse Effect.
Holdings and each of the Subsidiaries have obtained all Environmental Permits
that are required under any Environmental Law necessary for its operations, all
such Environmental Permits are in good standing, and Holdings and each of the
Subsidiaries are in compliance with all terms and conditions of such
Environmental Permits, in each case, except where the failure to obtain or
maintain such Environmental Permits or such non-compliance would not be
reasonably likely to have a Material Adverse Effect. Neither Holdings nor any of
the Subsidiaries is undertaking, either individually or together with other
potentially responsible parties, or otherwise liable for any investigation or
assessment or remedial or response action for any actual or threatened release,
or any discharge, disposal or migration of Hazardous Materials at any location,
either voluntarily or pursuant to any order by or any binding and enforceable
agreement with any Governmental Authority or the requirements of any
Environmental Law or Environmental Permit, except as would not, individually or
in the aggregate, be reasonably likely to have a Material Adverse Effect.
SECTION 4.15.    Properties.
(a)    Title. Holdings and each of the Restricted Subsidiaries have good title
to, or valid leasehold interests in, all real property material to their
businesses, except for (i) defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes or where the failure to have such title
or interest would not reasonably be expected to result in a Material Adverse
Effect and (ii) Liens permitted by Section 6.01.
(b)    Intellectual Property. Holdings and each of the Restricted Subsidiaries
owns, or is licensed or possesses the right to use, all trademarks, service
marks, tradenames, copyrights, patents and other intellectual property
(collectively, “IP Rights”) material to its business as currently conducted,
and, to the knowledge of Holdings and the Borrower, the use thereof by Holdings
and the Restricted Subsidiaries does not infringe upon the IP Rights of any
other Person, except for any such failure to own, license or possess or any such
infringement, that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Set forth on Schedule 4.15(b)
is a complete and accurate list of all material registrations for, or
applications to register, IP Rights owned by Holdings or any of the Restricted
Subsidiaries as of the Closing Date, after giving effect to the Transactions. To
the knowledge of Holdings and the Borrower, the conduct of the business of each
of Holdings and the Restricted Subsidiaries as currently conducted does not
infringe upon or violate any IP Rights held by any other Person, except for such
infringements and violations which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of Holdings or
the Borrower, threatened in writing against Holdings or any Restricted
Subsidiary, which either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
SECTION 4.16.    Anti-Corruption Laws and Sanctions.
(a)    Neither Holdings nor any of the Subsidiaries nor to the knowledge of
Holdings or the Borrower any of their respective directors, officers, employees
or agents, is, a Sanctioned Person.
(b)    Neither any Loan nor the proceeds from any Loan or Letter of Credit has
been or will be used, directly or to the knowledge of the Borrower, indirectly,
to lend, contribute, provide or has otherwise been made or will otherwise be
made available in violation of any Anti-Corruption Laws, applicable
anti-terrorism or anti-money laundering laws or Sanctions or for the purpose of
funding any activity or business in any Sanctioned Country or for the purpose of
funding any prohibited activity or business of any Sanctioned Person, absent
valid and effective licenses and permits issued by the government of the United


89





--------------------------------------------------------------------------------





States or otherwise in accordance with applicable laws, or in any other manner
that will result in any violation by any Lender, any Issuing Bank or the Agent
of any Sanctions.
(c)    Holdings and the Restricted Subsidiaries are in compliance with (i) the
Patriot Act and (ii) Anti-Corruption Laws and applicable anti-terrorism and
anti-money laundering laws (other than the Patriot Act), in the case of this
clause (ii) in all material respects.
(d)    Holdings and the Restricted Subsidiaries are in compliance with all laws,
regulations and orders and have all requisite governmental licenses,
authorizations, consents and approvals to operate their respective business,
except for any such non-compliance or failure to have which would not reasonably
be likely to have a Material Adverse Effect.
SECTION 4.17.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected,
individually or in the aggregate, result in a Material Adverse Effect. As of the
most recent valuation date for any Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither Holdings nor any ERISA Affiliate knows of any facts or circumstances
that would reasonably be expected to result in the funding attainment percentage
dropping below 60% as of the most recent valuation date.
SECTION 4.18.    Security Interest in Collateral. (a) The Guarantee and
Collateral Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of each Collateral Agent, for the benefit of the
Applicable Secured Parties (as defined in the Guarantee and Collateral
Agreement), a legal, valid and enforceable (subject to applicable bankruptcy,
insolvency, reorganization, moratorium, capital impairment, recognition of
judgments, recognition of choice of law, enforcement of judgments or other
similar laws or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law) security interest in the Collateral (as defined in the
Guarantee and Collateral Agreement).
(b)    (1) When any Pledged Collateral (as defined in the Guarantee and
Collateral Agreement) constituting “certificated securities” (as defined in the
UCC) is delivered to any Collateral Agent (or any agent of the Collateral Agent
as contemplated by the Leidos/Spinco Intercreditor Agreement), the Lien created
under the Guarantee and Collateral Agreement shall constitute a fully perfected
first priority Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Pledged Collateral, in each case prior and superior
in right to any other Person, other than with respect to non-consensual Liens
expressly permitted by Section 6.01 and subject to the Leidos/Spinco
Intercreditor Agreement, and (2) when the financing statements in appropriate
form describing the Collateral as “all assets” or using language of similar
import or otherwise containing a reasonable description of the Collateral are
filed in the offices specified in the Perfection Certificate, the Lien created
under the Guarantee and Collateral Agreement in the Collateral that may be
perfected by the filing of a financing statement in such office will constitute
a fully perfected first priority Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral, in each case prior
and superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 6.01 and subject to the Leidos/Spinco
Intercreditor Agreement.
(c)    Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the applicable Collateral Agent) with the United States Patent
and Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form referenced in Section 4.18(b) filed in
the offices specified in the Perfection Certificate, the Lien created under the
Guarantee and Collateral Agreement will


90





--------------------------------------------------------------------------------





constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in the United States
registered or applied-for Intellectual Property (as defined in the Guarantee and
Collateral Agreement) included in the Collateral to the extent a security
interest may be perfected by recording a security interest with the United
States Patent and Trademark Office or United States Copyright Office, in each
case prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 6.01 and subject to the Leidos/Spinco
Intercreditor Agreement (it being understood and agreed that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and issued patents, copyright, trademark and patent applications and
registered copyrights acquired or filed by the Loan Parties after the date
hereof).
(d)    Each Mortgage is effective to create in favor of the applicable
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable (subject to applicable bankruptcy, insolvency, reorganization,
moratorium, capital impairment, recognition of judgments, recognition of choice
of law, enforcement of judgments or other similar laws or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law) first
priority Lien on all of the applicable Loan Party’s right, title and interest in
and to the Mortgaged Property described therein and the proceeds thereof, and
when such Mortgage is executed, delivered and filed in the offices specified in
Perfection Certificate, such Mortgage shall constitute a fully perfected first
priority Lien on, and security interest in, all right, title and interest of
such Loan Party in such Mortgaged Property and the proceeds thereof, in each
case prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 6.01 and subject to the Leidos/Spinco
Intercreditor Agreement.
SECTION 4.19.    Compliance with Agreements. Neither Holdings nor any of the
Restricted Subsidiaries is in default under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, where such default has resulted or
would reasonably be expected to result in a Material Adverse Effect.
SECTION 4.20.    Insurance. Schedule 4.20 sets forth a true, complete and
correct description of all insurance maintained by Holdings or by the Restricted
Subsidiaries as of the Closing Date. Such insurance is in full force and effect
and all premiums have been duly paid. Holdings and the Restricted Subsidiaries
have insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice.
SECTION 4.21.    Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against Holdings or any of the Restricted Subsidiaries
pending or, to the knowledge of Holdings or the Borrower, threatened, except as
would not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect. Except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (a)
the hours worked by and payments made to employees of each of Holdings and the
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters; (b) all payments due from each of Holdings and the Restricted
Subsidiaries, or for which any claim may be made against Holdings or any of the
Restricted Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of Holdings or such Restricted Subsidiary; and (c) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings or any of the Restricted Subsidiaries is bound.


91





--------------------------------------------------------------------------------





ARTICLE V

AFFIRMATIVE COVENANTS OF THE LOAN PARTIES
So long as any Loan or any other Loan Document Obligation (other than contingent
indemnification and expense obligations as to which no claim or demand has been
asserted), shall remain unpaid or unsatisfied, any Letter of Credit is
outstanding (except as has been Cash Collateralized) or any Lender shall have
any Commitment hereunder, each of Holdings and the Borrower will:
SECTION 5.01.    Compliance with Laws. (a) Comply, and cause each of its
subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include compliance with ERISA, Environmental Laws,
Anti-Corruption Laws, applicable anti-terrorism and anti-money laundering laws
and Sanctions, except to the extent such non-compliance would not be reasonably
expected to have a Material Adverse Effect.
(b)    Maintain, and cause each of its subsidiaries to maintain, policies and
procedures reasonably designed to promote and achieve compliance with
Anti-Corruption Laws, applicable anti-terrorism and anti-money laundering laws
and Sanctions.
SECTION 5.02.    Payment of Taxes. Pay, and cause each of the Restricted
Subsidiaries to pay, before the same shall become delinquent all material Taxes
imposed upon it or upon its property, except where (a)(i) the validity or amount
thereof is being contested in good faith by appropriate proceedings diligently
conducted, (ii) the Borrower or such Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, and (iii)
such contest effectively suspends collection of the contested obligation and the
foreclosure of any Lien securing such obligation or (b) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 5.03.    Maintenance of Insurance. (a) Maintain, and cause each of the
Restricted Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations in such amounts (with no greater risk
retention and after giving effect to any self-insurance plans reasonable and
customary for similarly situated Persons engaged in the same or similar
businesses as Holdings and the Restricted Subsidiaries and which plans require
adequate reserves for risks that are self-insured) and covering such risks as is
usually carried by companies engaged in the same or similar businesses operating
in the same or similar locations.
(b)    Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement and
to name the applicable Collateral Agent as an additional insured, in form and
substance reasonably acceptable to the Administrative Agent and such Collateral
Agent and to contain such other provisions as the Administrative Agent or such
Collateral Agent may reasonably require from time to time to protect their
interests; upon reasonable request, deliver original or certified copies of all
such policies to such Collateral Agent; and deliver to the Administrative Agent
and such Collateral Agent, prior to the cancellation, modification or nonrenewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Administrative
Agent and such Collateral Agent) together with evidence reasonably satisfactory
to the Administrative Agent and such Collateral Agent of payment of the premium
therefor.
(c)    If at any time the area in which the improvements with respect to any
Mortgaged Property are located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and flood insurance is available in the community in which
the property is located, obtain flood insurance in an amount sufficient to
comply with


92





--------------------------------------------------------------------------------





all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and otherwise reasonably acceptable to the applicable Collateral Agent.
(d)    With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance, including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that which is customary for companies in the same or similar
businesses operating in the same or similar locations, naming the applicable
Collateral Agent as an additional insured, on forms satisfactory to such
Collateral Agent.
SECTION 5.04.    Preservation of Corporate Existence, Etc. Preserve and
maintain, and cause each of the Restricted Subsidiaries to preserve and
maintain, its legal existence and material rights (charter and statutory) and
franchises; provided, however, that Holdings and the Restricted Subsidiaries may
consummate any merger or consolidation permitted under Section 6.11; provided,
further, that neither Holdings nor any of the Restricted Subsidiaries shall be
required to preserve any right or franchise if Holdings or such Restricted
Subsidiary shall determine that preservation thereof is no longer desirable in
the conduct of the business of Holdings or such Restricted Subsidiary, as the
case may be, and that the loss thereof could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.05.    Visitation Rights. At any reasonable time and from time to
time, and with reasonable prior notice, permit the Agent or, during the
continuance of an Event of Default, any of the Lenders (or any agents or
representatives thereof) to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, Holdings and any
of the Restricted Subsidiaries, and to discuss the affairs, finances and
accounts of Holdings and any of the Restricted Subsidiaries with any of their
officers or directors and with their independent certified public accountants
all at such reasonable times during normal business hours; provided that
Holdings or the Borrower may, if it chooses, be present at any such discussions;
provided, further, that the foregoing shall be subject to compliance with
applicable security regulations of any Governmental Authority and shall not
require Holdings or any Restricted Subsidiary to permit inspection of any
properties or financial or operating records (a) to an extent that would require
Holdings or any of the Restricted Subsidiaries to reveal any of its trade
secrets, research data or proprietary information, (b) in respect of which
disclosure to the Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.
SECTION 5.06.    Keeping of Books; Maintenance of Ratings. (a) Keep, and cause
each of the Restricted Subsidiaries to keep, proper books of record and account,
in which entries that are full and correct in all material respects shall be
made of all financial transactions and the assets and business of Holdings and
each such Restricted Subsidiary in accordance with GAAP in effect from time to
time, and (b) use commercially reasonable efforts to cause the Facilities to be
continuously and publicly rated (but not any specific rating) by S&P and Moody’s
and use commercially reasonable efforts to maintain a public corporate rating
(but not any specific rating) from S&P and a public corporate family rating (but
not any specific rating) from Moody’s, in each case with respect to Holdings and
the Subsidiaries on a consolidated basis.
SECTION 5.07.    Maintenance of Properties, Etc. Maintain and preserve, and
cause each of the Restricted Subsidiaries to maintain and preserve, all of its
tangible properties that are used or useful in the conduct of its business in
good working order and condition, ordinary wear and tear and, subject to
casualty and condemnation Dispositions permitted pursuant to Section 6.12,
casualty and condemnation


93





--------------------------------------------------------------------------------





excepted and except to the extent the failure to do so could not reasonably be
expected to result in a Material Adverse Effect or as otherwise expressly
permitted by Section 6.12.
SECTION 5.08.    Reporting Requirements. Furnish to the Agent for further
distribution to the Lenders:
(a)    within forty-five (45) days after the end of each of the first three
quarters of each fiscal year of Holdings, a Consolidated balance sheet of the
Consolidated Group as of the end of such quarter and Consolidated statements of
income, comprehensive income and cash flows of the Consolidated Group for such
fiscal quarter and for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified by a Financial
Officer of Holdings as having been prepared in accordance with GAAP (subject to
the absence of footnotes and year-end audit adjustments) and certificates of a
Financial Officer of Holdings as to (x) compliance with the terms of the Loan
Documents and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 6.15, and (y) the calculation of the Senior
Secured Leverage Ratio as of the end of such quarter, the Available Amount as of
the end of such quarter and the amount of Available Amount used during such
quarter (the “Quarterly Compliance Certificate”);
(b)    within ninety (90) days after the end of each fiscal year of Holdings,
(i) a copy of the annual audit report for such year for the Consolidated Group,
containing a Consolidated balance sheet of the Consolidated Group as of the end
of such fiscal year and Consolidated statements of income, comprehensive income,
stockholders’ equity and cash flows of the Consolidated Group for such fiscal
year prepared in accordance with GAAP, in each case audited and accompanied by
an unqualified report and opinion by Deloitte & Touche LLP or other independent
public accountants of recognized national standing and certificates of a
Financial Officer of Holdings as to (x) compliance with the terms of the Loan
Documents, including setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 6.15, and (y) the calculation
of the Senior Secured Leverage Ratio as of the end of such fiscal year, the
Available Amount as of the end of such fiscal year, the amount of Available
Amount used during such fiscal year, Excess Cash Flow for such fiscal year and
the related Excess Cash Flow Percentage (the “Annual Compliance Certificate”)
and (ii) a certificate of a Financial Officer of Holdings setting forth the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this Section 5.08(b);
(c)    as soon as possible and in any event within five Business Days after
Holdings, the Borrower or any Restricted Subsidiary has obtained knowledge
thereof the occurrence of each Default continuing on the date of such statement,
a statement of a Financial Officer of Holdings setting forth details of such
Default and the action that Holdings has taken and proposes to take with respect
thereto;
(d)    promptly after the sending or filing thereof, copies of all reports that
Holdings or the Borrower sends to any of its securityholders, and copies of all
reports and registration statements that the Consolidated Group files with the
SEC or any national securities exchange;
(e)    as promptly as practicable after a Responsible Officer of Holdings has
obtained knowledge thereof, the commencement of all actions and proceedings
before any court, Governmental Authority or arbitrator affecting the
Consolidated Group of the type described in Section 4.07;
(f)    (A) such other information respecting the Consolidated Group, or
compliance with the terms of the Loan Documents, as any Lender through the Agent
may from time to time reasonably request and (B) all documentation and other
information that such Lender reasonably requests in order to comply


94





--------------------------------------------------------------------------------





with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act; and
(g)    as promptly as practicable after a Responsible Officer of Holdings has
obtained knowledge thereof, written notice of (A) any development that has
resulted or would reasonably be expected to result in a Material Adverse Effect,
(B) any change in public corporate rating by S&P or public corporate family
rating by Moody’s of Holdings and the Subsidiaries on a consolidated basis or
the ratings of any of the Facilities by S&P or Moody’s, or the cessation of
rating Holdings or the Facilities and (C) the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, would
reasonably be expected to have a Material Adverse Effect.
In the event there are one or more Unrestricted Subsidiaries and the aggregate
assets or revenues of all Unrestricted Subsidiaries, determined in accordance
with GAAP, as of the end of or for any fiscal quarter or fiscal year of
Holdings, exceeds 2.5% of Total Assets or Consolidated revenues, respectively,
of Holdings and the Restricted Subsidiaries on a Consolidated basis as of the
end of any fiscal quarter or fiscal year of Holdings, the financial statements
furnished pursuant to clauses (a) or (b) of this Section 5.08 with respect to
such fiscal quarter or year, as applicable, shall be accompanied by
reconciliation statements reasonably satisfactory to the Agent, certified by a
Financial Officer of Holdings, setting forth the adjustments required to remove
the effects of the Unrestricted Subsidiaries from such financial statements.
The information required to be delivered by clauses (a), (b) and (d) of this
Section 5.08 shall be deemed to have been delivered if such information, or one
or more annual or quarterly reports or other reports containing such
information, shall have been posted by the Agent on a Platform to which the
Lenders have been granted access. Information required to be delivered pursuant
to this Section 5.08 may also be delivered by electronic communications pursuant
to procedures approved by the Agent.
SECTION 5.09.    Use of Proceeds. Use the proceeds of any Loans in accordance
with Section 2.17 or any applicable Incremental Assumption Agreement, as
applicable; provided that (y) no part of the proceeds of any Loan will be used
in violation of applicable law or, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any margin
stock or for any other purposes that entails a violation (including on the part
of any Lender) of any regulations of the Board of Governors of the Federal
Reserve System, including Regulations T, U and X, and (z) the Borrower will not
request any Borrowing or Letter of Credit, and neither Holdings nor the Borrower
shall use, and shall procure that their subsidiaries and their respective
directors, officers, employees and agents shall not use, directly or knowingly
indirectly, the proceeds of any Loan or any Letter of Credit (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person or otherwise in violation of
any applicable Anti-Corruption Laws or applicable anti-terrorism or anti-money
laundering laws or (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or in any manner that would result in the violation of
any Sanctions applicable to any party hereto.
SECTION 5.10.    Regulatory Approvals. Maintain, and cause each of the
Restricted Subsidiaries to, maintain all material licenses, permits,
authorizations and regulatory approvals necessary to conduct its business and to
comply with all applicable laws and regulations, except for such non-maintenance
or non-compliance as would not be reasonably expected to have a Material Adverse
Effect.
SECTION 5.11.    Further Assurances. (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing UCC and other financing statements, mortgages and deeds of
trust and any applicable flood documentation) that may


95





--------------------------------------------------------------------------------





be required under applicable law, or that the Required Lenders or the Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and, if applicable, in order to grant, preserve, protect and
perfect the validity and first priority (subject to any Liens permitted under
Section 6.01) of the security interests created or intended to be created by the
Security and Guarantee Documents.
(b)    If, following the Closing Date, any Domestic Restricted Subsidiary (other
than an Excluded Subsidiary) is acquired or organized by any Loan Party, the
Borrower shall promptly (and in any event within ninety (60) days (or such
longer period as the applicable Collateral Agent shall agree) of such event) (i)
notify the Collateral Agents thereof, (ii) cause such Domestic Restricted
Subsidiary to become a Loan Party by executing the Guarantee and Collateral
Agreement (or a supplement thereto in the form specified therein), (iii) cause
the Equity Interest of such Domestic Restricted Subsidiary and the Equity
Interest of any Subsidiary owned directly by such Domestic Restricted Subsidiary
(limited to, in the case of any Foreign Subsidiary or CFC Holdco directly owned
by such Domestic Restricted Subsidiary, 65% of the voting and 100% of the
non-voting Equity Interests of such Foreign Subsidiary or CFC Holdco), to be
pledged to the applicable Collateral Agent on a first priority basis and deliver
to such Collateral Agent all certificates representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank to the extent required by the Security and Guarantee
Documents, (iv) cause all documents and instruments, including UCC financing
statements and Mortgages, required by law or reasonably requested by such
Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security and Guarantee Documents and perfect or
record such Liens to the extent, and with the priority, required by the Security
and Guarantee Documents, to be filed, registered or recorded or delivered to
such Collateral Agent for filing, registration or recording, (v) cause each Loan
Party to take all other action required under the Security and Guarantee
Documents or reasonably requested by such Collateral Agent to perfect, register
and/or record the Liens granted by it thereunder and (vi) cause to be delivered
to such Collateral Agent all such instruments and documents (including legal
opinions, Perfection Certificate, title insurance policies and lien searches) as
such Collateral Agent shall reasonably request to evidence compliance with this
Section 5.11.
(c)    If any fee owned real property (other than 2032/2033 Notes Principal
Property (except as provided in Section 6.02)) is acquired by any Loan Party
after the Closing Date or is held by any Person that becomes a Loan Party after
the Closing Date, having a value in excess of $10,000,000 the Borrower will
notify the applicable Collateral Agent thereof, and, if requested by such
Collateral Agent or the Required Lenders, Holdings or the Borrower will, no
later than 90 days after such acquisition (or such longer period as such
Collateral Agent shall agree), cause such assets to be subjected to a Lien
securing the Facilities and will take such actions as shall be requested by such
Collateral Agent to grant and perfect such Liens, including the satisfaction of
the Real Estate Collateral Requirements, all at the expense of Holdings or the
Borrower.
(d)    Furnish to the Agent (x) prompt written notice of any change in (1) the
jurisdiction of organization or formation of any Loan Party, (2) any Loan
Party’s identity or corporate structure or (3) any Loan Party’s chief executive
office and (y) within 30 days (or such later date as may be agreed by the Agent)
after the occurrence thereof, written notice of any change in (1) the exact
legal name of any Loan Party or (2) any Loan Party’s Federal Taxpayer
Identification Number. Each of Holdings and the Borrower agrees not to effect or
permit any change referred to in clause (x) of the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Collateral Agents to continue at all times following such change to have a
valid, legal and perfected security interest, with the priority required by the
Security and Guarantee Documents, in all the Collateral. Each of Holdings and
the Borrower also agrees promptly to notify the Agent if any material portion of
the Collateral is damaged or destroyed or the subject of any other casualty or
condemnation event.


96





--------------------------------------------------------------------------------





(e)    Notwithstanding anything to the contrary herein or in any other Loan
Document, it is understood and agreed that:
(i)    no Loan Party shall be required to seek any landlord waiver, bailee
letter, estoppel, warehouseman waiver or other collateral access, lien waiver or
similar letter or agreement;
(ii)    no action shall be required to perfect any Lien with respect to Excluded
Property;
(iii)    no Loan Party shall be required to perfect a security interest in any
asset to the extent perfection of a security interest in such asset would be
prohibited under any applicable law; and
(iv)    the Administrative Agent shall not require the taking of a Lien on, or
require the perfection of any Lien granted in, those assets as to which the cost
of obtaining or perfecting such Lien (including any mortgage, stamp, intangibles
or other Tax or expenses relating to such Lien) is excessive in relation to the
benefit to the Lenders of the security afforded thereby as reasonably determined
by the Borrower and the Administrative Agent.
SECTION 5.12.    Post-Closing Obligations. (a) On or before a date that is
ninety (90) days following the Closing Date (unless a later date is otherwise
agreed to by the Agent in its sole discretion), the Real Estate Collateral
Requirements in respect of each Mortgaged Property listed on Schedule 1.01(a)
shall have been satisfied.
(b)    Holdings and the Borrower shall deliver or cause to be delivered all
documents and perform or cause to be performed all actions, if any, set forth on
Schedule 5.12 within the time periods specified on Schedule 5.12 (unless a later
date is otherwise agreed to by the Agent in its sole discretion).
ARTICLE VI

NEGATIVE COVENANTS OF THE LOAN PARTIES
So long as any Loan or any other Loan Document Obligation (other than contingent
indemnification and expense obligations as to which no claim or demand has been
asserted) shall remain unpaid or unsatisfied, any Letter of Credit is
outstanding (except as has been Cash Collateralized) or any Lender shall have
any Commitment hereunder:
SECTION 6.01.    Liens. Neither Holdings nor the Borrower will create or suffer
to exist, or permit any of the Restricted Subsidiaries to create or suffer to
exist, any Lien on or with respect to any of its properties or assets (including
Equity Interests or other securities of any Person), whether now owned or
hereafter acquired, or assign, or permit any of the Restricted Subsidiaries to
assign, any right to receive income, other than:
(a)    (i) Liens pursuant to any Loan Document, (ii) Permitted Liens and (iii)
Liens on property and assets constituting Collateral securing obligations
incurred under Sections 6.09(a)(ii) and 6.09(a)(iii) and that are subject to the
Leidos/Spinco Intercreditor Agreement;
(b)    (i) Liens on any of the assets of Holdings or any of the Restricted
Subsidiaries, created solely to secure obligations incurred to finance the
refurbishment, improvement or construction of such asset, which obligations are
incurred no later than nine (9) months after completion of such refurbishment,
improvement or construction, and all renewals, extensions, refinancings,
replacements or


97





--------------------------------------------------------------------------------





refundings of such obligations and (ii)(A) Liens given to secure the payment of
the purchase price incurred in connection with the acquisition (including
acquisition through merger or consolidation) of assets (including shares of
stock), including Capital Lease transactions in connection with any such
acquisition, and (B) Liens existing on assets at the time of acquisition thereof
or at the time of acquisition by Holdings or any of the Restricted Subsidiaries
of any Person then owning such assets whether or not such existing Liens were
given to secure the payment of the purchase price of the assets to which they
attach; provided that, with respect to clause (ii)(A), the Liens shall be given
within nine (9) months after such acquisition and shall attach solely to the
property acquired or purchased and any improvements then or thereafter placed
thereon; provided, further, that the Liens permitted by this clause (b) shall
only secure Indebtedness incurred under Sections 6.09(c) or (d) and any
Permitted Refinancing thereof;
(c)    the Liens existing on the Closing Date and described on Schedule 6.01(c)
hereto;
(d)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with Holdings or any Restricted Subsidiary or becomes a
Restricted Subsidiary; provided that (i) such Liens were not created in
contemplation of such merger, consolidation or acquisition and (ii) do not
extend to any assets other than those of the Person so merged into or
consolidated with Holdings or such Restricted Subsidiary or acquired by Holdings
or such Restricted Subsidiary (other than the proceeds or products thereof and
after-acquired property of and Equity Interests in such acquired Restricted
Subsidiary subjected to a Lien pursuant to the terms existing at the time of
such acquisition);
(e)    other Liens securing Indebtedness or other obligations; provided that the
sum of (1) the aggregate principal amount of the Indebtedness or other
obligations then outstanding and secured by the Liens referred to in this clause
(e) and (2) the aggregate fair value of property sold pursuant to sale and
lease-back transactions permitted by Section 6.04(c) below with respect to which
the applicable lease remains in effect in, shall not exceed the greater of
$100,000,000 and 1.0% of Total Assets at any time; provided, further, that, to
the extent any Liens are incurred under this clause (e) to secure any
Indebtedness or other obligations with any of the Collateral, such Indebtedness
shall be subject to a Market Intercreditor Agreement reasonably satisfactory to
the Agent providing for such Indebtedness or other obligations to be secured
with the applicable Obligations on a junior basis to the Liens securing such
Obligations;
(f)    Liens encumbering customary initial deposits and margin deposits and
other Liens in the Ordinary Course of Business of Holdings and the Restricted
Subsidiaries, in each case securing obligations under Hedge Agreements and
forward contracts, options, futures contracts, futures options, equity hedges or
similar agreements or arrangements designed to protect from fluctuations in
interest rates, currencies, equities or the price of commodities; provided,
further, that the aggregate principal amount of the obligations secured by the
Liens referred to in this clause (f) shall not exceed $5,000,000 at any time
outstanding;
(g)    [reserved];
(h)    licenses, sublicenses, leases or subleases (or other grants of rights to
use or exploit) of IP Rights (i) existing on the date hereof, (ii) between or
among Holdings and the Restricted Subsidiaries or between or among the
Restricted Subsidiaries, or (iii) granted to others in the Ordinary Course of
Business not interfering in any material respect with the business of Holdings,
the Borrower and the other Restricted Subsidiaries, taken as a whole;
(i)    the replacement, extension or renewal of any Lien permitted by clause (c)
or (d) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal


98





--------------------------------------------------------------------------------





(without increase in the amount or change in any direct or contingent obligor)
of the Indebtedness secured thereby;
(j)    [reserved];
(k)    Liens (i)(A) on advances of cash or Cash Equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 6.08 to be applied against the purchase price for such Investment, and
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.12 (other than Section 6.12(b)(i)), in each case,
solely to the extent such Investment or Disposition, as the case may be, would
have been permitted on the date of the creation of such Lien or on the date of
any contract for such Investment or Disposition and (ii) on cash earnest money
deposits made by Holdings or any Restricted Subsidiary in connection with any
letter of intent or purchase agreement permitted hereunder;
(l)    Liens (i) on Equity Interests in joint ventures or Unrestricted
Subsidiaries; provided such Liens secure Indebtedness of such joint venture or
Unrestricted Subsidiary, as applicable, (ii) consisting of customary rights of
first refusal and tag, drag and similar rights in joint venture agreements and
agreements with respect to non-wholly owned Subsidiaries and (iii) consisting of
any encumbrance or restriction (including put and call arrangements) in favor of
a joint venture party with respect to Equity Interests of, or assets owned by,
any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;
(m)    Liens on property constituting Collateral of the Loan Parties securing
obligations issued or incurred under Incremental Equivalent Debt and any
Permitted Refinancing in respect thereof; provided that (x) at the time of
incurrence thereof such obligations are permitted to be secured pursuant to the
definitions of Incremental Equivalent Debt or Permitted Refinancing in respect
thereof, as applicable, and (y) such Indebtedness is subject to a Market
Intercreditor Agreement reasonably satisfactory to the Agent;
(n)    Liens on assets of Restricted Subsidiaries that are not Loan Parties
(including capital stock owned by such Persons) securing Indebtedness of
Restricted Subsidiaries that are not Loan Parties permitted pursuant to Section
6.09;
(o)    Liens on deposits or other amounts held in escrow to secure contractual
payments (contingent or otherwise) payable by Holdings or the Restricted
Subsidiaries to a seller after the consummation of a Permitted Acquisition;
(p)    Liens on cash, Cash Equivalents or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness to the extent such
defeasance, discharge or redemption is not prohibited by the Loan Documents;
(q)    (i) deposits of cash with the owner or lessor of premises leased or
operated by Holdings or any of the Restricted Subsidiaries and (ii) cash
collateral on deposit with banks or other financial institutions issuing letters
of credit (or backstopping such letters of credit) or other equivalent bank
guarantees issued naming as beneficiaries the owners or lessors of premises
leased or operated by Holdings or any of the Restricted Subsidiaries, in each
case in the Ordinary Course of Business of Holdings and such Restricted
Subsidiaries to secure the performance of Holdings’ or such Restricted
Subsidiary’s obligations under the terms of the lease for such premises; and
(r)    Liens on the proceeds of Escrow Debt and any interest thereof, securing
the applicable Escrow Debt.


99





--------------------------------------------------------------------------------





SECTION 6.02.    2032/2033 Notes Principal Property. Neither Holdings nor the
Borrower will create or suffer to exist, or permit any of the Restricted
Subsidiaries to create or suffer to exist, any Lien on all or any portion of the
2032/2033 Notes Principal Property unless (x) such Lien is permitted by Section
6.01 and (y) the 2032/2033 Notes Principal Property so encumbered becomes
Collateral pursuant to the Security and Guarantee Documents and the Obligations
are secured by Liens on all such 2032/2033 Notes Principal Property on a pari
passu basis pursuant to a Market Intercreditor Agreement reasonably satisfactory
to the Agent.
SECTION 6.03.    Change in Fiscal Year; Change in Nature of Business.
(a)    Neither Holdings nor the Borrower will make or permit, or permit any of
the Restricted Subsidiaries to make or permit, its fiscal year to end on a date
other than the first Friday occurring on or after December 31 in each year.
(b)    Neither Holdings nor the Borrower will make any material change in the
nature of the business of Holdings and the Restricted Subsidiaries, taken as a
whole, from the business as carried out by Holdings and the Restricted
Subsidiaries on the Closing Date; it being understood and agreed that this
Section 6.03(b) shall not prohibit (i) the Acquisition Transactions or
(ii) members of the Consolidated Group from conducting any business or business
activities incidental or related to the business as carried out by Holdings and
the Restricted Subsidiaries on the Closing Date or any business or activity that
is reasonably similar, related, ancillary or complementary thereto or a
reasonable extension, development or expansion thereof or ancillary thereto as
determined by Holdings or the Borrower in good faith (any such business, a
“Related Business”).
SECTION 6.04.    Limitation on Sale and Lease-Back Transactions. Neither
Holdings nor the Borrower will enter into, or permit any of the Restricted
Subsidiaries to enter into, any sale and lease-back transaction for the sale and
leasing back of any property, whether now owned or hereafter acquired, unless:
(a)    such transaction was entered into prior to the Closing Date;
(b)    such transaction was for the sale and leasing back to Holdings or any of
the Restricted Subsidiaries of (x) any property by one of the Restricted
Subsidiaries or (y) any property by any domestic or foreign Governmental
Authority in connection with pollution control, industrial revenue, private
activity bonds or similar financing; or
(c)    (i) Holdings or any Restricted Subsidiary would be entitled to Dispose of
any such property sold pursuant to such transactions in accordance with Section
6.12; provided that the aggregate fair value of any such property sold, which
involve a lease for more than three years that is then outstanding, shall not
exceed, together with the aggregate principal amount of Indebtedness that is
then outstanding and secured by the Liens referred to in Section 6.01(e) above,
the greater of (x) $100,000,000 and (y) 1.0% of Total Assets; (ii) Holdings or
any of the Restricted Subsidiaries would be entitled to incur Indebtedness
secured by a mortgage on the property to be leased in an amount equal to the
Attributable Indebtedness with respect to such sale and lease-back transaction;
and (iii) Holdings or any of the Restricted Subsidiaries applies the Net Cash
Proceeds received from the property sold pursuant to such transactions to prepay
Term Loans in accordance with Section 2.10(b)(v).
SECTION 6.05.    Hedge Agreements. Neither Holdings not the Borrower will, nor
will they permit any Restricted Subsidiary to, enter into any Hedge Agreement,
except (a) Hedge Agreements entered into to hedge or mitigate risks to which
Holdings or any Restricted Subsidiary has actual or potential


100





--------------------------------------------------------------------------------





exposure (other than those in respect of Equity Interests of Holdings or any of
the Restricted Subsidiaries), except as may be related to convertible
indebtedness, including to hedge or mitigate foreign currency and commodity
price risks, (b) Hedge Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or Investment of Holdings or any Restricted
Subsidiary and (c) to the extent constituting a Hedge Agreement, any accelerated
share repurchase contract, prepaid forward purchase contract or similar contract
with respect to the purchase by Holdings of its Equity Interest, which purchase
is permitted by Section 6.06.
SECTION 6.06.    Restricted Payments. Except for transactions between or among
Loan Parties, neither Holdings nor the Borrower will (nor will they permit any
of the Restricted Subsidiaries to) declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of Equity Interests of Holdings or any of the
Restricted Subsidiaries, or purchase, redeem or otherwise acquire for value (or
permit any of the Restricted Subsidiaries to do so) any shares of any class of
Equity Interests of Holdings or any of the Restricted Subsidiaries or any
warrants, rights or options to acquire any such shares, now or hereafter
outstanding (collectively, “Restricted Payments”), except that:
(a)    each Restricted Subsidiary may (i) make Restricted Payments to Holdings
and to other Restricted Subsidiaries that directly or indirectly own Equity
Interests of such Restricted Subsidiary (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to Holdings and any of its
other Restricted Subsidiaries and to each other owner of Equity Interests of
such Restricted Subsidiary on a pro rata basis to the holders of its Equity
Interests or on a greater than ratable basis to the extent such greater payments
are made solely to Holdings or a Restricted Subsidiary) and (ii) declare and
make dividend payments or other distributions payable solely in the Equity
Interests (other than Disqualified Equity Interests) of such Person;
(b)    to the extent constituting Restricted Payments, Holdings and the
Restricted Subsidiaries may enter into transactions expressly permitted by
Sections 6.08, 6.11 and 6.12 (other than Section 6.12(b));
(c)    Holdings and the Restricted Subsidiaries may make additional Restricted
Payments in an aggregate amount not to exceed the portion, if any, of the
Available Amount as of such time that Holdings or the Borrower elects to apply
to this Section 6.06(c), such election to be specified in a written notice of a
Financial Officer of Holdings calculating in reasonable detail the amount of
Available Amount immediately prior to such election and the amount thereof
elected to be so applied; provided that (i) before and after giving effect to
any such Restricted Payment, no Default or Event of Default shall have occurred
and be continuing or would result therefrom and (ii) after giving effect to any
such Restricted Payment, the Leverage Ratio is equal to or less than 3.25 to
1.00 on a pro forma basis after giving effect to such Restricted Payment and the
pro forma adjustments described in Section 1.07;
(d)    Holdings and the Restricted Subsidiaries may make (i) Restricted Payments
under this clause (d) and (ii) Investments pursuant to Section 6.08(k) in an
aggregate amount (taken together) not to exceed $250,000,000 in any fiscal year;
provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom;
(e)    Holdings may pay for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of Holdings (including related stock
appreciation rights or similar securities) held by any future, present or former
director, officer, member of management, employee or consultant of


101





--------------------------------------------------------------------------------





Holdings or any of the Subsidiaries (or the estate, heirs, family members,
spouse, former spouse, domestic partner or former domestic partner of any of the
foregoing); provided that the aggregate amount of Restricted Payments made under
this clause (e) in any fiscal year does not exceed (x) $30,000,000 (the “Yearly
Limit”) plus (y) the portion of the Yearly Limit from the immediately preceding
fiscal year (not including any fiscal year ending prior to 2017) which was not
expended by the Borrower for Restricted Payments in such fiscal year (the
“Carryover Amount” and in calculating the Carryover Amount for any fiscal year,
the Yearly Limit applicable to the previous fiscal year shall be deemed to have
been utilized first by any Restricted Payments made under this clause (e) in
such fiscal year);
(f)    Holdings may repurchase Equity Interests of Holdings upon the cashless
exercise of stock options, warrants or other convertible securities as a result
of Holdings accepting such options, warrants or other convertible securities as
satisfaction of the exercise price of such Equity Interests;
(g)    Holdings and any Restricted Subsidiary may pay cash payments in lieu of
fractional shares in connection with (i) any dividend, split or combination of
its Equity Interests or any Permitted Acquisition (or similar Investment) or
(ii) the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Holdings or any of the Subsidiaries;
(h)    Holdings and any Restricted Subsidiary may make repurchases of Equity
Interests deemed to occur upon the non-cash exercise of Equity Interests to pay
Taxes related to the exercise of such Equity Interests;
(i)    Holdings and the Restricted Subsidiaries may make any additional
Restricted Payments so long as (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (ii) the Leverage Ratio
is equal to or less than 3.00 to 1.00 on a pro forma basis after giving effect
to such Restricted Payment and the pro forma adjustments described in Section
1.07; and
(j)    in connection with the Acquisition Transactions, (i) the Borrower may
make the Borrower Special Dividend and (ii) Spinco may make the Spinco Special
Cash Payment.
SECTION 6.07.    Negative Pledge. Neither Holdings nor the Borrower will enter
into or suffer to exist, or permit any of the Restricted Subsidiaries to enter
into or suffer to exist, any agreement (other than the Loan Documents) that
prohibits or imposes any conditions upon the ability of Holdings or any
Restricted Subsidiary that is or is required to be a Loan Party to create, incur
or permit to exist any Lien upon any of its property or assets in favor of any
Collateral Agent (or any agent or designee of a Collateral Agent) for the
benefit of the Secured Parties securing any of the Obligations; provided that
the foregoing shall not apply:
(a)    (x) to restrictions and conditions imposed by applicable law, rule,
regulation or order or (y) by any customary or reasonable restrictions and
conditions contained in any Loan Document, Spinco Loan Document, any document
governing any Swap Obligations, Refinancing Notes, any Refinancing Junior Loan,
any Incremental Equivalent Debt, and any Permitted Refinancing in respect of any
of the foregoing;
(b)    to customary restrictions and conditions contained in agreements relating
to Dispositions permitted by Section 6.12 pending such Dispositions;
(c)    to customary provisions in leases and other contracts, restricting the
assignment, subletting or other transfer thereof (including the granting of any
Lien);


102





--------------------------------------------------------------------------------





(d)    to restrictions or conditions imposed by restrictions on cash and other
deposits or net worth provisions in leases and other agreements entered into in
the Ordinary Course of Business;
(e)    if such restrictions and conditions were binding on a Restricted
Subsidiary or its assets at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary or such assets were first acquired by such Restricted
Subsidiary (other than a Restricted Subsidiary that was a Restricted Subsidiary
on the Closing Date or assets owned by any Restricted Subsidiary on the Closing
Date), so long as such Obligations were not entered into in contemplation of
such Person becoming a Restricted Subsidiary or assets being acquired;
(f)    to customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures, in each case not prohibited by this
Agreement, that restrict the transfer of assets of, or ownership interests in
the joint venture;
(g)    to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness or
the Persons obligated thereon;
(h)    to customary restrictions that arise in connection with any Lien
permitted by Section 6.01 on any asset or property that is not, and is not
required to be, Collateral that relates to the asset or property subject to such
Lien; and
(i)    to any restrictions and conditions imposed by any amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing of any contract, instrument or obligation referred to in clauses
(a) through (h) above; provided that such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing is, in the
good faith judgment of the Borrower, no more restrictive with respect to such
restrictions taken as a whole than those in existence prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.
SECTION 6.08.    Investments, Loans and Advances. Neither Holdings nor the
Borrower will (nor will they permit any of the Restricted Subsidiaries to) make,
hold or acquire any Investments, except:
(a)    (i) Investments existing on, or contractually committed as of, the date
hereof and set forth on Schedule 6.08(a); (ii) Investments by Holdings and the
Restricted Subsidiaries existing on the Closing Date in the Borrower or any
other Restricted Subsidiary and (iii) additional Investments by Holdings and the
Restricted Subsidiaries in the Borrower or any other Restricted Subsidiary and
any modification, replacement, renewal or extension of the foregoing; provided
that the aggregate amount of Investments made after the Closing Date in
Restricted Subsidiaries that are not Loan Parties, taken together with the
aggregate amount of loans and advances made after the Closing Date by Loan
Parties to Restricted Subsidiaries that are not Loan Parties (determined without
regard to any write-downs or write-offs of such investments, loans and advances)
pursuant to clause (d) below shall not exceed the greater of (x) $200,000,000
and (y) 2.0% of Total Assets;
(b)    Investments in the form of cash, Cash Equivalents and Investments that
were Cash Equivalents when such Investments were made;


103





--------------------------------------------------------------------------------





(c)    guarantees of Indebtedness of Holdings or any Restricted Subsidiary
permitted by Section 6.09 (other than Section 6.09(j)); provided that if the
Indebtedness is subordinated, the guarantee of such Indebtedness is subordinated
on the same terms;
(d)    loans or advances made by Holdings to any of the Restricted Subsidiaries
and made by any of the Restricted Subsidiaries to Holdings or any other
Restricted Subsidiary; provided that any such loans and advances made by a Loan
Party shall be evidenced by a promissory note or global intercompany note
pledged pursuant to the Security and Guarantee Documents; provided further that
the amount of such loan and advances made by Loan Parties to any Restricted
Subsidiaries that are not Loan Parties, taken together with the aggregate amount
of Investments made after the Closing Date in Restricted Subsidiaries that are
not Loan Parties pursuant to clause (a) above shall not exceed the greater of
(x) $200,000,000 and (y) 2.0% of Total Assets
(e)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with customers, suppliers
or other Persons, in each case in the Ordinary Course of Business of Holdings
and the Restricted Subsidiaries;
(f)    notes and other non-cash consideration received as part of the purchase
price of assets subject to a Disposition permitted by Section 6.12 (other than
Sections 6.12(b)(ii) and (f));
(g)    advances or extensions of trade credit in the Ordinary Course of
Business;
(h)    Holdings and the Restricted Subsidiaries may make loans and advances in
the Ordinary Course of Business to their respective future, present or former
officers, directors, employees, members of management or consultants of Holdings
and the Restricted Subsidiaries so long as the aggregate principal amount
thereof at any time outstanding (determined without regard to any write-downs or
write-offs of such loans and advances) shall not exceed $5,000,000 in any fiscal
year;
(i)    [reserved];
(j)    Holdings or any of the Restricted Subsidiaries may purchase, hold or
acquire all or substantially all the assets of a Person or line of business of
such Person, or at least a majority of the Equity Interests of a Person
(including with respect to an Investment in a Restricted Subsidiary that serves
to increase Holdings’ or the Restricted Subsidiaries’ respective ownership of
Equity Interests therein) (referred to herein as the “Acquired Entity”);
provided that (i) the Acquired Entity shall be in a line of business reasonably
similar, ancillary, incidental or reasonably related to or a reasonable
expansion of or extension to the business of that of Holdings and the Restricted
Subsidiaries; (ii)(A) no Default or Event of Default shall have occurred and be
continuing at the time the acquisition agreement for such Permitted Acquisition
is entered into, and (B) at the option of the Borrower, at the time of the
consummation of such transaction, or at the time the acquisition agreement for
such Permitted Acquisition is entered into, the Senior Secured Leverage Ratio,
after giving pro forma effect to such transaction and the pro forma adjustments
described in Section 1.07, is equal to or less than 3.50 to 1.00; (iii) the
Borrower shall provide to Administrative Agent, prior to the consummation of the
Permitted Acquisition (as defined below), the following: (A) notice of the
Permitted Acquisition and (B) a certificate signed by a Financial Officer of the
Borrower certifying as to compliance with clauses (i) and (ii) above and
containing reasonably detailed calculations in support thereof, in form and
substance satisfactory to the Agent; and (iv) the Borrower shall comply with
Section 5.11 to the extent applicable; provided that the total consideration
paid by or on behalf of Holdings or any of the Restricted Subsidiaries for any
such acquisition of a Person that does not become or merge with and into a Loan
Party and for assets that do not become collateral under any Security and
Guarantee Documents, when aggregated with the total consideration paid by or on
behalf of Holdings and the Restricted Subsidiaries for all other


104





--------------------------------------------------------------------------------





acquisitions of Persons that do not become or merge with and into Loan Parties
and for assets that do not become collateral under any Security and Guarantee
Documents, shall not exceed the greater of (x) $75,000,000 and (y) 0.75% of
Total Assets (each, a “Permitted Acquisition”);
(k)    Holdings and the Restricted Subsidiaries may make (i) Investments under
this clause (k) and (ii) Restricted Payments pursuant to Section 6.06(d) in an
aggregate amount (taken together) not to exceed $250,000,000 in any fiscal year;
provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom;
(l)    Holdings and the Restricted Subsidiaries may make additional Investments
so long as (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) the Leverage Ratio is equal to or
less than 3.00 to 1.00, in each case on a pro forma basis after giving effect to
such Investment and the pro forma adjustments described in Section 1.07.
(m)    [reserved];
(n)    advances of payroll payments to employees in the Ordinary Course of
Business;
(o)    guarantees by Holdings and the Restricted Subsidiaries of leases of
Holdings and Restricted Subsidiaries (other than Capital Lease Obligations) or
of other obligations not constituting Indebtedness, in each case entered into in
the Ordinary Course of Business;
(p)    Investments (i) consisting of endorsements for collection or deposit,
(ii) resulting from pledges and/or deposits permitted by clause (c), (d) and (l)
of the definition of Permitted Liens in Section 1.01, and Section 6.01(j) and
(iii) consisting of the licensing, sublicensing or contribution of intellectual
property pursuant to joint marketing arrangements, in each case, in the Ordinary
Course of Business;
(q)    any Investments in any Restricted Subsidiary in connection with
intercompany cash management arrangements or related activities arising in the
Ordinary Course of Business; provided that any entity that serves to hold cash
balances for the purposes of making such advances to Restricted Subsidiaries is
a Loan Party;
(r)    any acquisition of assets (other than cash and Cash Equivalents) or
Equity Interests solely in exchange for the substantially contemporaneous
issuance of Equity Interests (other than Disqualified Equity Interests) of
Holdings;
(s)    endorsements of negotiable instruments and documents in the Ordinary
Course of Business;
(t)    Investments made in connection with the funding of contributions under
any non-qualified retirement plan or similar employee compensation plan in an
amount not to exceed the amount of compensation expense recognized by Holdings
and the Restricted Subsidiaries in connection with such plans;
(u)    Holdings and the Restricted Subsidiaries may make Investments in an
aggregate amount not to exceed the portion, if any, of the Available Amount as
of such time that Holdings or the Borrower elects to apply to this Section
6.08(u), such election to be specified in a written notice of a Financial
Officer of Holdings calculating in reasonable detail the amount of Available
Amount immediately prior to such election and the amount thereof elected to be
so applied; provided that (i) before and after giving effect to any such
Investment, no Default or Event of Default shall have occurred and be continuing
or would result


105





--------------------------------------------------------------------------------





therefrom and (ii) after giving effect to any such Investment, the Leverage
Ratio is equal to or less than 3.50 to 1.00 on a pro forma basis after giving
effect to such Investment and the pro forma adjustments described in Section
1.07;
(v)    Investments in any Restricted Subsidiary that is not a Loan Party in an
amount required to permit such Restricted Subsidiary to consummate a Permitted
Acquisition otherwise permitted hereunder substantially contemporaneously with
the receipt by such Restricted Subsidiary of the proceeds of such Investment;
(w)    (i) Investments held by any Restricted Subsidiary acquired after the
Closing Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with the Borrower or any Restricted Subsidiary after the Closing
Date, in each case as part of an Investment otherwise permitted by this Section
6.08 to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of the relevant acquisition, merger, amalgamation or
consolidation and (ii) any modification, replacement, renewal or extension of
any Investment permitted under clause (i) of this Section 6.08(w) so long as no
such modification, replacement, renewal or extension thereof increases the
amount of such Investment except as otherwise permitted by this Article VI; and
(x)    Investments in joint ventures or non-wholly owned Subsidiaries in an
aggregate amount not to exceed the greater of (x) $50,000,000 and (y) 0.5% of
Total Assets;
For purposes of compliance with this Section 6.08, the amount of any Investment
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such Investment
but, except to the extent it would increase the Available Amount, giving effect
to any returns or distributions of capital or repayment of principal actually
received in cash by such other Person with respect thereto (but only to the
extent that the aggregate amount of all such returns, distributions and
repayments with respect to such Investment does not exceed the principal amount
of such Investment).
SECTION 6.09.    Indebtedness. Neither Holdings nor the Borrower will (nor will
they permit any of the Restricted Subsidiaries to) incur, create, assume or
permit to exist any Indebtedness, except:
(a)    (i) Indebtedness created hereunder and under the other Loan Documents,
(ii)(A) Indebtedness of a Loan Party under the Spinco Credit Agreement in an
aggregate principal amount, when taken together with the aggregate principal
amount of any Permitted Refinancings thereof outstanding, not to exceed the sum
of (w) $1,841,450,000 plus (x) the aggregate principal amount of any
“Incremental Term Commitments” (as defined in the Spinco Credit Agreement)
established after the Closing Date under and in accordance with Section 2.23 of
the Spinco Credit Agreement as in effect on the Closing Date (or any comparable
successor provision in the case of a refinancing or other replacement thereof so
long as such provision does not permit a greater amount of Indebtedness to be
incurred and such provision is otherwise not disadvantageous to the Lenders in
any material respect as compared to the predecessor provision included in the
Spinco Credit Agreement (any such provision, a “Comparable Successor
Provision”)) plus (y) the “Incremental Facility Amount” (as defined in the
Spinco Credit Agreement as in effect on the Closing Date (or any Comparable
Successor Provision)) at such time (for the avoidance of doubt, without
duplication of clause (x) above) plus (z) the amount of all accrued and unpaid
interest and premiums on, and commissions, fees and expenses incurred in
connection with, any Permitted Refinancing thereof (including, for the avoidance
of doubt, any Permitted Refinancing of Indebtedness subject to a previous
Permitted Refinancing), and (B) any Permitted Refinancing of any Indebtedness
described in the foregoing clause (ii)(A) so long as, if secured, the terms and
provisions thereof shall be subject to the Leidos/Spinco Intercreditor Agreement


106





--------------------------------------------------------------------------------





and (iii) Indebtedness of the Loan Parties evidenced by Refinancing Notes or
Refinancing Junior Loans, and any Permitted Refinancing in respect thereof;
(b)    intercompany Indebtedness of Holdings and the Restricted Subsidiaries to
the extent permitted by Section 6.08(d); provided that (x) any such Indebtedness
owed to a Loan Party shall be evidenced by a promissory note (including a global
intercompany note), pledged and delivered to the Agent as additional security
for the Obligations of such Loan Party, together with an appropriate allonge or
note power and (y) any such Indebtedness owed by a Loan Party to a Restricted
Subsidiary that is not a Loan Party shall be subordinated in right of payment to
the Obligations of the Loan Party pursuant to an affiliate subordination
agreement reasonably satisfactory to the Agent;
(c)    Indebtedness of Holdings or any of the Restricted Subsidiaries incurred
to finance the acquisition, lease, construction or improvement of any fixed or
capital assets, and extensions, renewals, repair, improvement and replacements
of any such assets or other Investments permitted hereunder; provided that
(i) such Indebtedness is incurred prior to or within two hundred seventy (270)
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount at any time outstanding of
Indebtedness permitted by this Section 6.09(c), when combined with the aggregate
principal amount of all Capital Lease Obligations incurred pursuant to Section
6.09(d), shall not exceed the greater of $60,000,000 and 0.6% of Total Assets
(determined at the time of incurrence of such Indebtedness (calculated on a pro
forma basis) as of the last day of the most recently ended Test Period on or
prior to the date of determination) at any time outstanding;
(d)    Capital Lease Obligations of Holdings or any of the Restricted
Subsidiaries in an aggregate principal amount at any time outstanding, when
combined with the aggregate principal amount of all Indebtedness incurred
pursuant to Section 6.09(c), not exceeding the greater of (i) $60,000,000 and
(ii) 0.6% of Total Assets, and any Permitted Refinancing thereof;
(e)    obligations in respect of workers compensation claims, health, disability
or other employee benefits, unemployment insurance and other social security
laws or regulations or property, casualty or liability insurance and premiums
related thereto, self-insurance obligations, obligations in respect of bids,
tenders, trade contracts, governmental contracts and leases, statutory
obligations, customs, surety, stay, appeal and performance bonds, and
performance and completion guarantees and similar obligations incurred by
Holdings or any Restricted Subsidiary, in each case in the Ordinary Course of
Business;
(f)    Indebtedness in respect of Designated Additional Letter of Credit
Facilities in an aggregate amount outstanding at any time not to exceed
$100,000,000 (and for purposes of this clause (f), the Borrower shall be deemed
to have incurred an amount of Indebtedness under each letter of credit issued
under any Designated Additional Letter of Credit Facility equal to the Stated
Amount (applied mutatis mutandis) of such letter of credit);
(g)    Indebtedness of any Person that becomes a Restricted Subsidiary after the
Closing Date or Indebtedness acquired or assumed by Holdings or any of the
Restricted Subsidiaries in connection with any Permitted Acquisition or other
acquisition permitted under Section 6.08; provided that (i) such Indebtedness
exists at the time such Person becomes a Restricted Subsidiary or such asset is
acquired and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary or such asset being acquired,
(ii) immediately before and after such Person becomes a Restricted Subsidiary,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom and (iii) at the time such Indebtedness is acquired or assumed
or such Person becomes a Restricted Subsidiary, Holdings and the Restricted
Subsidiaries shall be in compliance with the Financial Covenant set forth in
Section 6.15


107





--------------------------------------------------------------------------------





after giving pro forma effect to the acquisition or assumption of such
Indebtedness and the pro forma adjustments described in Section 1.07 and any
Permitted Refinancing thereof;
(h)    unsecured Indebtedness of Holdings and the Restricted Subsidiaries in an
unlimited aggregate amount, so long as after giving pro forma effect to the
incurrence of such Indebtedness (and the use of proceeds therefrom) and the pro
forma adjustments described in Section 1.07, the Leverage Ratio is equal to or
less than 5.00 to 1.00; provided that (A) the terms of such Indebtedness are
not, when taken as a whole, materially more favorable to the lenders providing
such Indebtedness than those applicable to the Facilities or are otherwise on
current market terms for such type of Indebtedness, (B) the final maturity date
of such Indebtedness shall be no earlier than 91 days after the Latest Maturity
Date of any of the Facilities outstanding at the time of incurrence of such
Indebtedness, (C) the aggregate amount of principal payments required to be made
on such Indebtedness prior to the date that is 91 days after the Latest Maturity
Date of any of the Facilities outstanding at the time of incurrence of such
Indebtedness shall not exceed 10% of the original principal amount of such
Indebtedness, (D) on a pro forma basis after giving effect to the incurrence of
such Indebtedness (and the use of proceeds therefrom), no Default or Event of
Default shall have occurred and be continuing or would result therefrom and (E)
the aggregate amount of all such Indebtedness incurred by Restricted
Subsidiaries that are not Loan Parties pursuant to this clause (h), when
combined with the aggregate principal amount of Indebtedness incurred by (i)
Restricted Subsidiaries that are not Loan Parties pursuant to Section 6.09(z)
and (ii) Foreign Subsidiaries pursuant to Section 6.09(n), shall not exceed the
greater of (1) $100,000,000 and (2) 1.0% of Total Assets (determined at the time
of incurrence of such Indebtedness (calculated on a pro forma basis) as of the
last day of the most recently ended Test Period on or prior to the date of
determination);
(i)    Indebtedness outstanding as of the Closing Date (other than Indebtedness
created under the Spinco Loan Documents), as set forth on Schedule 6.09(i) and
any Permitted Refinancing thereof;
(j)    guarantees by Holdings and the Restricted Subsidiaries in respect of
Indebtedness otherwise permitted hereunder (if directly incurred by such Person)
of Holdings and the Restricted Subsidiaries; provided that in the case of any
guarantee by any Loan Party of the obligations of any non-Loan Party, the
related Investment is permitted under Section 6.08 (other than Section 6.08(c));
(k)    [reserved];
(l)    Indebtedness consisting of obligations of Holdings or any of the
Restricted Subsidiaries under purchase price adjustments and other deferred
consideration (e.g., earn-outs, indemnifications, incentive non-competes and
other contingent obligations) or other similar arrangements incurred by such
Person in connection with the Spinco Acquisition, any Permitted Acquisition or
other Investment permitted under Section 6.08 or any Dispositions permitted
under Section 6.12;
(m)    [reserved];
(n)    Indebtedness of Foreign Subsidiaries in an aggregate amount outstanding,
when combined with the aggregate principal amount of Indebtedness incurred by
(i) Restricted Subsidiaries that are not Loan Parties pursuant to Section
6.09(h) and (ii) Restricted Subsidiaries that are not Loan Parties pursuant to
Section 6.09(z), shall not exceed the greater of (1) $100,000,000 and (2) 1.0%
of Total Assets (determined at the time of incurrence of such Indebtedness
(calculated on a pro forma basis) as of the last day of the most recently ended
Test Period on or prior to the date of determination);
(o)    Indebtedness in respect of (i) one or more series of notes issued by the
Borrower that are either (x) senior or subordinated and unsecured or (y) secured
by Liens on the Collateral ranking


108





--------------------------------------------------------------------------------





junior to or pari passu with the Liens securing the Obligations, in each case
issued in a public offering, Rule 144A or other private placement in lieu of the
foregoing (and any Registered Equivalent Notes issued in exchange therefor), and
(ii) loans made to the Borrower that are either (x) senior or subordinated and
unsecured or (y) secured by Liens on Collateral ranking junior to the Liens
securing the Obligations (any such Indebtedness, “Incremental Equivalent Debt”);
provided that (A) the aggregate principal amount of all Incremental Equivalent
Debt shall not exceed the amount then permitted to be incurred under the
Incremental Facility Amount (it being understood and agreed that, solely for
purposes of determining the Senior Secured Leverage Ratio under the Incremental
Facility Amount, (x) any Incremental Equivalent Debt incurred or proposed to be
incurred under the Incremental Facility Amount that is unsecured or secured by
Liens on Collateral ranking junior to the Liens securing the Obligations shall
nevertheless be deemed to be senior secured debt and included in Total Senior
Secured Debt and (y) any Incremental Equivalent Debt consisting of revolving
commitments shall be deemed to be fully drawn on the effective date thereof and
the Agent shall have received a certificate demonstrating compliance with the
Incremental Facility Amount dated the date of incurrence and executed by a
Financial Officer of Holding); provided, further, that in the case of
Incremental Equivalent Debt that is secured, such Incremental Equivalent Debt
shall be subject to a Market Intercreditor Agreement reasonably satisfactory to
the Agent, (B) (x) the final maturity of any Incremental Equivalent Debt
consisting of revolving credit commitments shall be no earlier than the Latest
Maturity Date of any Revolving Credit Commitments in effect at the time of
incurrence and (y) the final maturity of any other Incremental Equivalent Debt
shall be no earlier than the Latest Maturity Date of any Term Loan in effect at
the time of the incurrence, issuance or obtainment of such Indebtedness, (C) the
terms of any Incremental Equivalent Debt (other than revolving credit
commitments) shall have a Weighted Average Life to Maturity that is no shorter
than the then longest remaining Weighted Average Life to Maturity of the then
outstanding Term Loans at the time of incurrence; provided that this clause (C)
shall not apply to any bridge facility on customary terms if the long-term
indebtedness that such bridge facility is to be converted into satisfies the
maturity and amortization restrictions in this paragraph, (D) the terms of such
Incremental Equivalent Debt that constitutes notes shall not be subject to any
amortization prior to the final maturity thereof, or be subject to any mandatory
redemption or prepayment provisions or rights (except customary assets sale or
change of control provisions) and (E) such Incremental Equivalent Debt shall
have pricing (including interest, fees and premiums), optional prepayment and
optional redemption terms as may be agreed to by the Borrower and the lenders
party thereto, (F) such Incremental Equivalent Debt may not have (x) obligors or
contingent obligors that were not obligors or contingent obligors under the
Facilities or (y) security in any case more extensive than that of the
Facilities (including, for the avoidance of doubt, that such Incremental
Equivalent Debt may not have security on any assets that do not constitute
Collateral), (G) the other terms and conditions including such financial
maintenance covenants (if any) applicable to such Incremental Equivalent Debt
shall not be, when taken as a whole, materially more favorable (as determined in
good faith by the board of directors of Holdings), to the holders of such
Indebtedness than those applicable under this Agreement (except for covenants or
other provisions (i) applicable only to periods after the Latest Maturity Date
or (ii) that are also for the benefit of all other Lenders in respect of Loans
and Commitments outstanding at the time such Incremental Equivalent Debt is
incurred); provided that a certificate of a Responsible Officer of the Borrower
delivered to the Agent at least five (5) Business Days prior to the incurrence
of such Incremental Equivalent Debt, together with a reasonably detailed
description of material terms and conditions of such Incremental Equivalent Debt
or drafts of the documentation related thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement in this clause (H) shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Agent notifies the
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees), and (I) no Default or Event of Default shall have occurred and be
continuing or would exist after giving effect to the issuance of such
Incremental Equivalent Debt;


109





--------------------------------------------------------------------------------





(p)    to the extent constituting Indebtedness, contingent obligations arising
under indemnity agreements to title insurance companies to cause such title
insurers to issue title insurance policies in the Ordinary Course of Business
with respect to the real property of Holdings or any Restricted Subsidiary;
(q)    to the extent constituting Indebtedness, (i) unfunded pension fund and
other employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law and (ii) to the extent
constituting Indebtedness, deferred compensation or similar arrangements payable
to future, present or former directors, officers, employees, members of
management or consultants of Holdings and the Restricted Subsidiaries;
(r)    Indebtedness in respect of repurchase agreements constituting Cash
Equivalents;
(s)    Indebtedness consisting of promissory notes issued by Holdings or any
Restricted Subsidiary to future, present or former directors, officers, members
of management, employees or consultants of Holdings or any of the Subsidiaries
or their respective estates, executors, administrators, heirs, family members,
legatees, distributees, spouses or former spouses, domestic partners or former
domestic partners to finance the purchase or redemption of Equity Interests of
the Borrower permitted by Section 6.06(e);
(t)    cash management obligations and Indebtedness incurred by Holdings or any
Restricted Subsidiary in respect of netting services, overdraft protections,
commercial credit cards, stored value cards, purchasing cards and treasury
management services, automated clearing-house arrangements, employee credit card
programs, controlled disbursement, ACH transactions, return items, interstate
deposit network services, dealer incentive, supplier finance or similar
programs, Society for Worldwide Interbank Financial Telecommunication transfers,
cash pooling and operational foreign exchange management and similar
arrangements, in each case entered into in the Ordinary Course of Business in
connection with cash management, including among Holdings and the Restricted
Subsidiaries, and deposit accounts;
(u)    (i) Indebtedness consisting of the financing of insurance premiums and
(ii) take-or-pay obligations constituting Indebtedness of Holdings or any
Restricted Subsidiary, in each case, entered into in the Ordinary Course of
Business;
(v)    [reserved];
(w)    Indebtedness of Holdings or any Restricted Subsidiary to the extent that
100% of such Indebtedness is supported by any Letter of Credit and in principal
amount not in excess of the Stated Amount of such Letter of Credit;
(x)    customer deposits and advance payments received in the Ordinary Course of
Business from customers for goods and services purchased in the Ordinary Course
of Business;
(y)    Indebtedness of a Receivables Subsidiary pursuant to any Permitted
Receivables Facility; and
(z)    other Indebtedness of Holdings and the Restricted Subsidiaries; provided
that the aggregate principal amount of Indebtedness permitted by this clause (z)
shall not exceed the greater of $250,000,000 and 2.5% of Total Assets
(determined at the time of incurrence of such Indebtedness (calculated on a pro
forma basis) as of the last day of the most recently ended Test Period on or
prior to the date of determination); provided further that the aggregate amount
of all such Indebtedness incurred by Restricted Subsidiaries that are not Loan
Parties pursuant to this clause (z), when combined with the aggregate principal
amount of Indebtedness incurred by (i) Restricted Subsidiaries that are not Loan
Parties pursuant to Section


110





--------------------------------------------------------------------------------





6.09(h) and (ii) Foreign Subsidiaries pursuant to Section 6.09(n), shall not
exceed the greater of (1) $100,000,000 and (2) 1.0% of Total Assets (determined
at the time of incurrence of such Indebtedness (calculated on a pro forma basis)
as of the last day of the most recently ended Test Period on or prior to the
date of determination).
SECTION 6.10.    Other Indebtedness and Agreements. (a) Neither Holdings nor the
Borrower will (nor will they permit any of the Restricted Subsidiaries to)
effect (i) any waiver, supplement, modification or amendment of (A) (x) any
indenture, instrument or agreement pursuant to which any unsecured Material
Indebtedness, any Indebtedness that is expressly subordinated in right of
payment to the obligations of the Loan Parties in respect of the Loan Documents
or any Indebtedness that is secured by junior-priority security interest in any
Collateral securing the Facilities and (y) the 2020/2040 Indenture
(collectively, together with any Permitted Refinancing of the foregoing, “Junior
Financing”) or (B) any of the Spinco Loan Documents, in each case, if the effect
of such waiver, supplement, modification or amendment (1) would be adverse to
the Lenders in any material respect (as determined in good faith by Holdings) or
(2) solely with respect to the Spinco Loan Documents, is in violation of the
Leidos/Spinco Intercreditor Agreement or (ii) any waiver, supplement,
modification or amendment of its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational
documents, to the extent any such waiver, supplement, modification or amendment
would be adverse to the Lenders in any material respect.
(b)    Neither Holdings nor the Borrower will (nor will they permit any of the
Restricted Subsidiaries to) prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any Junior
Financing (it being understood and agreed that payments of regularly scheduled
interest and principal shall be permitted) or make any payment in violation of
any subordination terms of any Junior Financing (each, a “Restricted Debt
Payment”), except: (i) the refinancing of any Junior Financing with any
Permitted Refinancing thereof; (ii) the prepayment, redemption, purchase,
defeasement or other satisfaction prior to the scheduled maturity of any Junior
Financing, so long as after giving pro forma effect thereto and the pro forma
adjustments described in Section 1.07, (A) the Leverage Ratio is equal to or
less than 3.00 to 1.00 and (B) no Default or Event of Default shall have
occurred and be continuing or would result therefrom; and (iii) the prepayment,
redemption, purchase, defeasement or other satisfaction prior to the scheduled
maturity of any Junior Financing in an aggregate amount not to exceed the
portion, if any, of the Available Amount as of such time that Holdings or the
Borrower elects to apply to this Section 6.10(b)(iii), such election to be
specified in a written notice of a Financial Officer of Holdings calculating in
reasonable detail the amount of Available Amount immediately prior to such
election and the amount thereof elected to be so applied; provided that, in the
case of this Section 6.10(b)(iii), (1) before and after giving effect to any
such prepayment, redemption, purchase, defeasement or other satisfaction, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (2) after giving effect to any such prepayment, redemption,
purchase, defeasement or other satisfaction, the Leverage Ratio is equal to or
less than 3.50 to 1.00 on a pro forma basis after giving effect to such
prepayment, redemption, purchase, defeasement or other satisfaction and the pro
forma adjustments described in Section 1.07;
(c)    Neither Holdings nor the Borrower will (nor will they permit any of the
Restricted Subsidiaries to) enter into or permit to exist any contractual
obligation (other than this Agreement or any other Loan Document) that limits
the ability of any of the Restricted Subsidiaries to make Restricted Payments to
the Borrower or any Guarantor or to otherwise transfer property to or invest in
the Borrower or any Guarantor, except for (i) any agreement in effect on the
Closing Date (other than the Spinco Loan Documents) and described on
Schedule 6.10, (ii) any agreement in effect at the time any Person becomes a
Restricted Subsidiary, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary, (iii) any
agreement representing Indebtedness of a Restricted Subsidiary which is


111





--------------------------------------------------------------------------------





not a Loan Party which is permitted by Section 6.09, (iv) any agreement in
connection with a Disposition permitted hereunder, (v) customary provisions in
partnership agreements, limited liability company governance documents, joint
venture agreements or other similar agreements that restrict the transfer of
assets of, or ownership interests in, the relevant partnership, limited
liability company, joint venture or similar Person, (vi) customary provisions
restricting assignment of any agreement entered into in the Ordinary Course of
Business of Holdings and the Restricted Subsidiaries, (vii) customary provisions
restricting the subletting or assignment of any lease governing a leasehold
interest, (viii) customary restrictions contained in Indebtedness permitted
under this Agreement to the extent no more restrictive, taken as a whole, to
Holdings and the Restricted Subsidiaries in any material respect than the
covenants contained in this Agreement (as reasonably determined by the
Borrower), (ix) restrictions regarding licenses or sublicenses by Holdings and
the Restricted Subsidiaries of IP Rights in the Ordinary Course of Business of
Holdings and the Restricted Subsidiaries (in which case such restriction shall
relate only to such IP Rights), (x) provisions in agreements or instruments that
prohibit the payment of dividends or the making of other distributions with
respect to any class of Equity Interests of a Person other than on a pro rata
basis to the holders thereof, (xi) restrictions imposed by applicable law; (xii)
the Spinco Loan Documents; (xiii) any restrictions or conditions imposed by the
Acquisition Agreement or in connection with the Acquisition Transactions; and
(xiv) any restrictions and conditions imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of any contract, instrument or obligation referred to in clauses (i)
through (xiii) above; provided that such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing is, in the
good faith judgment of the Borrower, no more restrictive with respect to such
restrictions taken as a whole than those in existence prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.
SECTION 6.11.    Fundamental Changes. Neither Holdings nor the Borrower will
(nor will they permit any of the Restricted Subsidiaries to) merge, dissolve,
liquidate, amalgamate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:
(a)    any Restricted Subsidiary (other than the Borrower) may merge, amalgamate
or consolidate with (i) the Borrower (including a merger, the purpose of which
is to reorganize the Borrower into a new jurisdiction in any State of the United
States of America); provided that the Borrower shall be the continuing or
surviving Person or the surviving Person shall be a Domestic Restricted
Subsidiary and shall expressly assume all Obligations of the Borrower pursuant
to documents reasonably acceptable to the Agent or (ii) any other Restricted
Subsidiary; provided that when any Subsidiary Guarantor is merging, amalgamating
or consolidating with another Subsidiary (A) the Subsidiary Guarantor shall be
the continuing, resulting or surviving Person, (B) to the extent constituting an
Investment (including in each case where a non-Loan Party is the continuing,
resulting or surviving Person), such Investment must be a permitted Investment
in accordance with Section 6.08 and (C) to the extent constituting a
Disposition, such Disposition must be permitted hereunder;
(b)    (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party and (ii) any Restricted Subsidiary (other than the Borrower or
Spinco) may liquidate or dissolve if Holdings determines in good faith that such
action is in the best interest of Holdings and the Restricted Subsidiaries and
is not disadvantageous to the Lenders in any material respect (it being
understood and agreed that, in the case of any dissolution of any Subsidiary
that is a Subsidiary Guarantor, such Subsidiary Guarantor shall at or before the
time of such dissolution transfer its assets to another Subsidiary Guarantor
unless such Disposition of assets is otherwise permitted hereunder);


112





--------------------------------------------------------------------------------





(c)    any Restricted Subsidiary (other than the Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to (x)
if such Restricted Subsidiary is a Loan Party, a Loan Party and (y) if such
Restricted Subsidiary is not a Loan Party, Holdings or any Restricted
Subsidiary, in each case, if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders;
(d)    Holdings and the Restricted Subsidiaries may consummate the Acquisition
Transactions;
(e)    any Restricted Subsidiary (other than the Borrower or Spinco) may merge,
dissolve, liquidate, amalgamate or consolidate with or into another Person in
order to effect a Disposition permitted pursuant to Section 6.12 (other than
Section 6.12(b)(i)); and
(f)    any Investment permitted by Section 6.08 may be structured as a merger,
consolidation or amalgamation.
SECTION 6.12.    Dispositions. Neither Holdings nor the Borrower will (nor will
they permit any of the Restricted Subsidiaries to) make any Disposition, except:
(a)    (i) Dispositions of obsolete, surplus or worn out property, whether now
owned or hereafter acquired, in the Ordinary Course of Business of Holdings and
the Restricted Subsidiaries and (ii) Dispositions of property no longer used or
useful in or economically practicable to maintain in the conduct of the business
of Holdings or any Restricted Subsidiary;
(b)    (i) Dispositions permitted by Section 6.11 (other than Section 6.11(e)),
(ii) Investments permitted by Section 6.08 (other than Section 6.08(f)), (iii)
Restricted Payments permitted by Section 6.06 (other than Section 6.06(b)) and
(iv) Liens permitted by Section 6.01 (other than Section 6.01(k));
(c)    Dispositions by Holdings or any of the Restricted Subsidiaries of
property pursuant to sale-leaseback transactions permitted by Section 6.04;
(d)    Dispositions of inventory (including on an intercompany basis), cash and
Cash Equivalents in the Ordinary Course of Business;
(e)    licenses, sublicenses, leases or subleases (or other grants of rights to
use or exploit) of IP Rights (i) existing on the date hereof, (ii) between or
among Holdings and the Restricted Subsidiaries or between or among the
Restricted Subsidiaries or (iii) granted to others in the Ordinary Course of
Business not interfering in any material respect with the business of Holdings,
the Borrower and the other Restricted Subsidiaries, taken as a whole;
(f)    Disposition of property (i) between Loan Parties, (ii) between Restricted
Subsidiaries (other than Loan Parties), (iii) by Restricted Subsidiaries that
are not Loan Parties to any Loan Party or (iv) by Loan Parties to any Subsidiary
that is not a Loan Party; provided that (A) the portion (if any) of any such
Disposition made for less than fair market value and (B) any noncash
consideration received in exchange for any such Disposition, shall in each case
constitute an Investment in such Subsidiary (and such Disposition shall be
permitted only if such Investment is permitted by Section 6.08 (other than
Section 6.08(f)));


113





--------------------------------------------------------------------------------





(g)    Dispositions in the Ordinary Course of Business consisting of (i) the
termination of leasehold or other non-fee interests in real property which, in
the reasonable good faith determination of the Borrower, are not material to the
conduct of the business of Holdings and the Subsidiaries and (ii) leases,
subleases, licenses or sublicenses of property or other grants in real property
permitted pursuant to clause (e) of the definition of Permitted Liens in the
Ordinary Course of Business and which do not materially interfere with the
business of Holdings and the Restricted Subsidiaries;
(h)    transfers of equipment, fixed assets or real property (including any
improvements thereon) subject to any event that gives rise to the receipt by
Holdings and the Restricted Subsidiaries of any casualty insurance proceeds or
condemnation awards in respect thereof to replace, restore or repair, or
compensate for the loss of, such equipment, fixed assets or real property, upon
receipt of the Net Cash Proceeds of such casualty insurance proceeds or
condemnation awards;
(i)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, any other Dispositions of assets for fair
market value; provided that (i) at least 75% of the total consideration received
by Holdings and the Restricted Subsidiaries for any such Disposition with a fair
market value in excess of $7,500,000 is in the form of (x) cash, (y) Cash
Equivalents or (z) Designated Non-Cash Consideration; provided, however, that
the fair market value of such Designated Non-Cash Consideration shall not, when
taken together with all other Designated Non-Cash Consideration outstanding at
the time of such Disposition, exceed $30,000,000 (with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value), and (ii) the
requirements of Section 2.10(b), to the extent applicable, are complied with in
connection therewith;
(j)    Dispositions of non-core assets (which may include real property)
acquired in connection with any Permitted Acquisition or other Investment
permitted by Section 6.08 (other than Section 6.08(f)) within 365 days after the
consummation of such Permitted Acquisition or other Investment in an aggregate
amount for all such Dispositions not to exceed $50,000,000;
(k)    any individual Disposition or series of related Dispositions in the
Ordinary Course of Business of Holdings and the Restricted Subsidiaries having a
fair market value not in excess of $7,500,000; provided that the aggregate
amount of Dispositions pursuant to this clause (k) shall not exceed $40,000,000;
(l)    [reserved];
(m)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to, buy/sell arrangements between the joint venture parties set
forth in the joint venture agreement or similar binding agreements entered into
with respect to such Investment in such joint venture;
(n)    Dispositions of Equity Interests deemed to occur upon the exercise of
stock options, warrants or other convertible securities if such Equity Interests
represent (i) a portion of the exercise price thereof or (ii) withholding
incurred in connection with such exercise;
(o)    [reserved];
(p)    [reserved];
(q)    sales of receivables pursuant to any Permitted Receivables Facility;


114





--------------------------------------------------------------------------------





(r)    Asset Swaps; provided that, immediately after giving effect to such Asset
Swap, the Borrower shall be in compliance, on a pro forma basis, with the
Financial Covenant;
(s)    (i) Dispositions of Investments and accounts receivable in connection
with the collection, settlement or compromise thereof in the Ordinary Course of
Business or (ii) any surrender or waiver of contract rights pursuant to a
settlement, release, recovery on or surrender of contract, tort or other claims
of any kind;
(t)    Dispositions in the Ordinary Course of Business consisting of (i) the
abandonment of IP Rights which, in the reasonable good faith determination of
the Borrower, are not material to the conduct of the business of Holdings and
the Subsidiaries and (ii) licensing, sublicensing and cross-licensing
arrangements involving any technology or other intellectual property or general
intangibles of Holdings or the Subsidiaries;
(u)    terminations of Hedge Agreements; and
(v)    Dispositions of the Equity Interests of, or the assets or securities of,
Unrestricted Subsidiaries.
SECTION 6.13.    Designation of Subsidiaries. Neither Holdings nor the Borrower
will (nor will they permit any of the Restricted Subsidiaries to) designate any
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary, except that Holdings and the Borrower may designate any
Subsidiary (other than the Borrower or Spinco) as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(a) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing or would result therefrom; (b)
Holdings and the Restricted Subsidiaries shall be in compliance with the
Financial Covenant, after giving pro forma effect to such designation and the
pro forma adjustments described in Section 1.07; (c) no Subsidiary may be
designated as an Unrestricted Subsidiary for purposes of this Agreement if it is
a “Restricted Subsidiary” for the purpose of the Spinco Loan Documents or any
Incremental Equivalent Debt, Refinancing Notes or any Refinancing Junior Loans,
or any Permitted Refinancing of any of the foregoing, unless such Subsidiary is
substantially contemporaneously also designated as an “Unrestricted Subsidiary”
under the applicable Indebtedness; (d) the designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by Holdings in such
Subsidiary at the date of designation in an amount equal to the fair market
value of Holdings’ and the Restricted Subsidiaries’ Investments therein; (e) the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall be
deemed a new incurrence at the time of designation of any Investment,
Indebtedness and Liens of such Subsidiary existing at such time; and (f)
Holdings shall have delivered to the Agent a certificate executed by a
Responsible Officer of Holdings, certifying compliance with the foregoing
requirements, as applicable, and with respect to the foregoing clauses (b), (d)
and (e), as applicable, containing reasonably detailed calculations thereof.
SECTION 6.14.    Transactions with Affiliates. Holdings and the Borrower will
not, nor will they permit any Restricted Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates involving aggregate payments, for any such transaction or
series of related transactions, in excess of $10,000,000, except:
(a)    transactions (i) that are at fair and reasonable prices and on fair and
reasonable terms and conditions not materially less favorable to Holdings or
such Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties or (ii) for which the Borrower has delivered to the


115





--------------------------------------------------------------------------------





Administrative Agent a letter from an independent financial advisor stating that
such transaction is fair from a financial point of view;
(b)    transactions between or among Holdings and Restricted Subsidiaries not
involving any other Affiliate;
(c)    any Restricted Payment permitted by Section 6.06;
(d)    the payment of reasonable and customary fees and expenses, and the
provision of customary indemnification to directors, officers, employees,
members of management and consultants of Holdings and the Subsidiaries;
(e)    sales or issuances of Equity Interests (other than Disqualified Equity
Interests) of Holdings that are otherwise permitted or not restricted by the
Loan Documents;
(f)    loans and other transactions by and among Holdings and/or the Restricted
Subsidiaries to the extent permitted under this Article VI;
(g)    the consummation of and the payment of all fees, expenses, bonuses and
awards related to the Acquisition Transactions;
(h)    employment and severance arrangements (including options to purchase
Equity Interests of Holdings, restricted stock plans, long-term incentive plans,
stock appreciation rights plans, participation plans or similar employee
benefits plans) between Holdings and any Restricted Subsidiary and their
directors, officers, employees, members of management and consultants in the
ordinary course of business;
(i)    the existence of, and the performance of obligations of Holdings or any
of the Restricted Subsidiaries under the terms of any agreement in existence or
contemplated as of the Closing Date and identified on Schedule 6.14, as these
agreements may be amended, restated, amended and restated, supplemented,
extended, renewed or otherwise modified from time to time; provided, however,
that any future amendment, restatement, amendment and restatement, supplement,
extension, renewal or other modification entered into after the Closing Date
will be permitted to the extent that its terms are not more disadvantageous in
any material respect, taken as a whole, to the Lenders than the terms of the
agreements on the Closing Date;
(j)    any agreement between any Person and an Affiliate of such Person existing
at the time such Person is acquired by or merged into Holdings or the Restricted
Subsidiaries pursuant to the terms of this Agreement; provided that such
agreement was not entered into in contemplation of such acquisition or merger,
or any amendment thereto (so long as any such amendment is not disadvantageous
to the Lenders in any material respect in the good faith judgment of Holdings
when taken as a whole as compared to such agreement as in effect on the date of
such acquisition or merger);
(k)    [reserved];
(l)    the entering into of any Tax sharing agreement or arrangement to the
extent payments under such agreement or arrangement would otherwise be permitted
under Section 6.06;
(m)    any contribution to the capital of Holdings or any of the Restricted
Subsidiaries otherwise permitted by Section 6.08;


116





--------------------------------------------------------------------------------





(n)    the formation and maintenance of any consolidated group or subgroup for
Tax, accounting or cash pooling or management purposes in the Ordinary Course of
Business;
(o)    transactions undertaken in good faith (as certified by a Responsible
Officer of Holdings) for the purpose of improving the consolidated Tax
efficiency of Holdings and the Subsidiaries and not for the purpose of
circumventing any covenant set forth in this Agreement; and
(p)    any other transaction with an Affiliate that is approved by a majority of
disinterested members of the board of directors of Holdings in good faith.
SECTION 6.15.    Financial Covenant. So long as any Loan or any other Loan
Document Obligation (other than contingent indemnification and expense
obligations as to which no claim or demand has been asserted) shall remain
unpaid or unsatisfied, any Letter of Credit is outstanding (except as has been
Cash Collateralized) or any Lender shall have any Commitment hereunder: Holdings
and the Borrower will maintain, as at the end of each fiscal quarter after the
Closing Date, (i) in the case of any fiscal quarter ending on or prior to
February 16, 2018, a Senior Secured Leverage Ratio equal to or less than 4.75 to
1.00, (ii) in the case of any fiscal quarter ending after February 16, 2018 and
on or prior to February 16, 2019, a Senior Secured Leverage Ratio equal to or
less than 4.25 to 1.00 and (iii) in the case of any fiscal quarter ending after
February 16, 2019, a Senior Secured Leverage Ratio equal to or less than 3.75 to
1.00.
ARTICLE VII

EVENTS OF DEFAULT
SECTION 7.01.    Events of Default. If any of the following events (such events,
“Events of Default”) shall occur and be continuing:
(a)    the Borrower shall fail to pay any principal of any Loan on the date the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Loan or make any other payment of interest, fees or any other amounts
payable under this Agreement or any other Loan Document within five (5) days
after the same becomes due and payable; or
(b)    any representation or warranty or certification made or deemed made by
any Loan Party in any Loan Document or by such Loan Party (or any of its
officers) in connection with any Loan Document shall prove to have been
incorrect in any material respect (or if qualified by materiality or Material
Adverse Effect, in any respect) when made or deemed made; or
(c)    (i) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.04 (with respect to Holdings and the Borrower
only), 5.09 or Article VI or (ii) any Loan Party shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement or in
any other Loan Document on its part to be performed or observed if (solely for
purposes of this clause (ii)) such failure shall remain unremedied for thirty
(30) days after written notice thereof shall have been given to the Borrower by
the Agent or any Lender; or
(d)    (i) Holdings or any Restricted Subsidiary shall fail to pay any principal
of or premium or interest on any Material Indebtedness (but excluding
Indebtedness outstanding hereunder) of Holdings or any Restricted Subsidiary,
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material


117





--------------------------------------------------------------------------------





Indebtedness; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Material Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Material Indebtedness; or any
such Material Indebtedness shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption, or, with respect to any secured Material Indebtedness,
resulting from a disposition, condemnation, insured loss or similar event
relating to the property securing such Material Indebtedness), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Material
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof or (ii) without limiting the foregoing clause (i), any “Event
of Default” (as defined in the Spinco Credit Agreement) shall occur under any of
the Spinco Loan Documents; provided, that any failure, event, condition or Event
of Default described under clauses (i) or (ii) remains unremedied and is not
waived by the holders of such Material Indebtedness prior to any termination of
the outstanding Revolving Credit Commitments or acceleration of the outstanding
Loans pursuant to this Article VII; or
(e)    Holdings, the Borrower or any other Restricted Subsidiary (other than any
Immaterial Subsidiary) shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against Holdings, the Borrower or any other Restricted
Subsidiary(other than any Immaterial Subsidiary) seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any Debtor Relief Laws, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of sixty (60) days,
or any of the actions sought in such proceeding (including the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or Holdings, the Borrower or any other Restricted Subsidiary (other
than any Immaterial Subsidiary) shall take any corporate action to authorize any
of the actions set forth above in this subsection (e); or
(f)    one or more judgments or orders for the payment of money in excess of
$100,000,000 in the aggregate shall be rendered against Holdings or any
Restricted Subsidiary and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of sixty (60) consecutive days during which any such judgment or order
remains unpaid, undischarged, unvacated, unbonded or unstayed; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 7.01(f) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer has
been notified of, and has not disputed the claim made for payment of, the amount
of such judgment or order; or
(g)    a Change in Control shall occur; or
(h)    Holdings, the Borrower or any of their ERISA Affiliates shall incur
liability in excess of $100,000,000 in the aggregate as a result of the
occurrence of any ERISA Event; or
(i)    any material provision of this Agreement or any other Loan Document shall
for any reason cease to be in full force and effect except as expressly
permitted hereunder or thereunder, or the Borrower or any Loan Party shall so
state in writing, in each case other than in connection with a release of any
guarantee in accordance with the terms of this Agreement; or


118





--------------------------------------------------------------------------------





(j)    (i) any security interest over any material portion of the Collateral
shall cease to be, or shall be asserted by the Borrower or any other Loan Party
not to be, a valid, perfected security interest in the asset or property
intended to be covered thereby, with the priority required by the Security and
Guarantee Documents, except (A) to the extent that perfection or priority is not
required pursuant to the Guarantee and Collateral Agreement or Section 5.11(e),
(B) in connection with a release of such Collateral in accordance with the terms
of this Agreement or (C) as a result of any Collateral Agent’s failure to (1)
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security and Guarantee Documents or (2)
file Uniform Commercial Code continuation statements; or (ii) the Leidos/Spinco
Intercreditor Agreement shall, in whole or in part, terminate, cease to be in
full force and effect or cease to be legal, valid or binding obligation of or
enforceable against any party thereto; or
(k)    the Spinco Acquisition shall not have been consummated or is not
consummated on the Closing Date immediately following the initial funding of the
Facilities; or
(l)    subject to the penultimate paragraph of Section 3.01 (but replacing
“Equity Interests of the Borrower” with “Equity Interests of Spinco”), the
conditions set forth in Sections 3.01(m), (n) and (o) as they would have applied
(assuming that the Spinco Acquisition and the Spinco Merger occurred immediately
prior to the Closing Date) to the Acquired Business shall not have been
satisfied or are not satisfied immediately upon the effective time of the Spinco
Merger,
then, and in any such event, the Agent (a) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Loans (other than Loans to be made by an
Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks
to Issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, (b) shall at the request, or may with the consent, of the Required
Lenders, by notice to the Borrower, declare all the Loans, all interest thereon
and all other amounts payable under this Agreement to be forthwith due and
payable, whereupon all the Loans, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by Holdings
and the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower or any other Loan
Party under any Debtor Relief Law, (i) the obligation of each Lender to make
Loans (other than Loans to be made by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to Issue Letters of Credit shall
automatically be terminated and (ii) the Loans, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by Holdings and the Borrower, and (c) shall be entitled to exercise on
behalf of itself, the Lenders, the Issuing Banks and the other Secured Parties
all rights and remedies available to it, the Lenders, the Issuing Banks and the
other Secured Parties under the Loan Documents and/or under applicable law.
SECTION 7.02.    Actions in Respect of the Letters of Credit upon Default. If
any Event of Default shall have occurred and be continuing, the Agent may with
the consent, or shall at the request, of the Required Revolving Credit Lenders,
irrespective of whether it is taking any of the actions described in Section
7.01 or otherwise, make demand upon the Borrower to, and forthwith upon such
demand the Borrower will, (a) pay to the Agent on behalf of the Revolving Credit
Lenders in same day funds at the Agent’s office designated in such demand, for
deposit in the L/C Cash Deposit Account, an amount equal to the aggregate Stated
Amount of all Letters of Credit then outstanding (but only to the extent such
Stated Amount has not already been Cash Collateralized) or (b) make such other
arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Required Revolving Credit Lenders and not more disadvantageous
to the Borrower than clause (a); provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to the Borrower under
any Debtor Relief Law, an amount equal to the aggregate Stated


119





--------------------------------------------------------------------------------





Amount of all outstanding Letters of Credit shall be immediately due and payable
to the Agent for the account of the Revolving Credit Lenders without notice to
or demand upon the Borrower, which are expressly waived by Holdings and the
Borrower, to be held in the L/C Cash Deposit Account. If at any time an Event of
Default is continuing the Agent determines that any funds held in the L/C Cash
Deposit Account are subject to any right or claim of any Person other than the
Agent and the Lenders or that the total amount of such funds is less than the
aggregate Stated Amount of all Letters of Credit, the Borrower will, forthwith
upon demand by the Agent, pay to the Agent, as additional funds to be deposited
and held in the L/C Cash Deposit Account, an amount equal to the excess of (i)
such aggregate Stated Amount over (ii) the total amount of funds, if any, then
held in the L/C Cash Deposit Account that the Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit, to
the extent funds are on deposit in the L/C Cash Deposit Account, such funds
shall be applied to reimburse the Issuing Banks to the extent permitted by
applicable law. After all such Letters of Credit shall have expired or been
fully drawn upon and all other obligations of the Borrower hereunder and under
the other Loan Documents shall have been paid in full, the balance, if any, in
such L/C Cash Deposit Account shall be applied in accordance with the priority
of payments set forth in Section 7.03.
SECTION 7.03.    Application of Funds. After the exercise of any remedies
provided for in Section 7.01 or Section 7.02 (or after an actual or deemed entry
of an order for relief with respect to Holdings, the Borrower or any other Loan
Party under any Debtor Relief Law), any amounts received on account of the
Obligations (including, for the avoidance of doubt, any proceeds of any
collection, sale, foreclosure or other realization upon any Collateral,
including Collateral consisting of cash) shall, subject to the provisions of
Sections 2.19 and 2.20 and subject to any contrary provisions expressly set
forth in the Leidos/Spinco Intercreditor Agreement, be applied by the Agent in
the following order:
(a)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 9.04) payable to the Agent in its
capacity as such, including any costs and expenses incurred by the Agent in its
capacity as such in connection with the collection, sale, foreclosure or
realization or otherwise of Collateral in connection with this Agreement or any
other Loan Document or any of the Obligations, the repayment of advances made by
the Agent hereunder or under any other Loan Document on behalf of any Loan Party
and any other costs or expenses incurred in connection with exercise of any
right or remedy hereunder or under any other Loan Document;
(b)    second, to payment in full of Unfunded Loans/Participations (the amounts
so applied to be distributed between or among, as applicable, the Agent and the
Issuing Banks pro rata in accordance with the amounts of Unfunded
Loans/Participations owed to them on the date of any such distribution);
(c)    third, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit fees) payable to the Lenders and the Issuing Banks (including
fees, disbursements and other charges of counsel payable under Section 9.04)
arising under the Loan Documents, ratably among them in proportion to the
respective amounts described in this clause (c) held by them;
(d)    fourth, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit fees and interest on the Loans, and interest
on unreimbursed Letter of Credit drawings, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
(d) held by them;


120





--------------------------------------------------------------------------------





(e)    fifth, subject to Section 7.04(a), (i) to payment of that portion of the
Obligations constituting unpaid principal of the Loans, unreimbursed Letter of
Credit drawings and obligations of the Loan Parties then arising under Secured
Hedging Obligations, Secured Cash Management Obligations, Secured Additional
Letter of Credit Facility Obligations and Secured Designated Indebtedness
Obligations and (ii) to Cash Collateralize Letters of Credit in the manner
contemplated by Section 7.02 (ratably among the Lenders, the Issuing Banks, the
Hedge Banks, the Cash Management Banks, Secured Additional Letter of Credit
Facility Providers and Secured Designated Indebtedness Holders or the Designated
Representative thereof for the benefit of the Secured Designated Indebtedness
Holders) in proportion to the respective amounts described in this clause (e)
held by them; provided upon the expiration of any Letter of Credit, the pro rata
share of Cash Collateral attributable to such expired Letter of Credit shall be
applied by the Agent in accordance with the priority of payments set forth in
this Section 7.03;
(f)    sixth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Agent, the Lenders, the Issuing Banks and the other holders or beneficiaries
thereof, ratably based upon the respective aggregate amounts of all such
Obligations then owing to all of them; and
(g)    last, after all of the Obligations have been indefeasibly paid in full,
to the Borrower or as otherwise required by law.
SECTION 7.04.    Specified Collateral. (a) Notwithstanding any provision of the
Loan Documents to the contrary, payment of that portion of the Obligations
constituting Secured Designated Indebtedness Obligations pursuant to Section
7.03(e) shall only be made with the applicable ratable share (as provided in
Section 7.03(e)) of proceeds from any collection, sale, foreclosure or other
realization upon any Specified Collateral (and proceeds from any collection,
sale, foreclosure or other realization upon any other Collateral shall not be
applied to Secured Designated Indebtedness Obligations).
(b)    In making the determinations and allocations required by Section 7.03(e),
the Agent may conclusively rely upon information supplied by the Designated
Representative as to the amounts of unpaid principal and interest and other
amounts with respect to the Secured Designated Indebtedness Obligations, and the
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information. The Agent shall have no duty to inquire as to the
application by the Designated Representative of any amounts distributed to it
for distribution to the Secured Designated Indebtedness Holders.
Section 7.05.    Secured Additional Letter of Credit Facility Obligations upon
Event of Default. If, upon the occurrence and during the continuation of an
Event of Default, there are any Secured Additional Letter of Credit Facility
Obligations outstanding, then, during such period, the “obligations of the Loan
Parties” arising thereunder shall, solely for purposes of Section 7.03(e), be
deemed to be (a) the lesser of (i) the sum of (x) the aggregate Stated Amount
(applied mutatis mutandis) of all letters of credit then outstanding under the
Designated Additional Letter of Credit Facilities plus (y) such additional
amounts as the agent or the issuing bank under each Designated Additional Letter
of Credit Facility shall require for purposes of cash collateralizing the
applicable Secured Additional Letter of Credit Facility Obligations in
accordance with the terms of the applicable Designated Additional Letter of
Credit Facility and (ii) $100,000,000, minus, (b) in each case, the amount of
any cash collateral in respect of such Secured Additional Letter of Credit
Facility Obligations held by any agent or issuing bank under any applicable
Designated Additional Letter of Credit Facilities. After all such letters of
credit (x) shall have expired or (y) shall have been fully drawn upon and no
Secured Additional Letter of Credit Facility Obligations (other than contingent
obligations for which no claim has been asserted) shall remain outstanding, the
Borrower shall cause the


121





--------------------------------------------------------------------------------





balance, if any, of any amounts deposited with the agent or issuing bank under
the applicable Designated Additional Letter of Credit Facilities to be paid over
to the Agent hereunder and forthwith applied in accordance with the priority of
payments set forth in Section 7.03.
ARTICLE VIII

THE AGENT
Section 8.01.    Authorization and Authority. (a) Each of the Lenders hereby
irrevocably appoints, designates and authorizes Citibank to act on its behalf as
the Agent hereunder and under the other Loan Documents and authorizes the Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. Except as expressly set forth in
Section 8.06, the provisions of this Article are solely for the benefit of the
Agent, the Lenders and the Issuing Banks, and neither Holdings nor the Borrower
shall have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any Loan
Document (or any other similar term) with reference to the Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b)    The Agent shall also act as the Secured Parties Collateral Agent and the
Non-Notes Secured Parties Collateral Agent under the Loan Documents, and each of
the Lenders (including in each such Lender’s capacity as a potential Cash
Management Bank and/or Hedge Bank) and Issuing Banks hereby irrevocably appoints
and authorizes the Agent to act as the agent of such Lender or Issuing Bank for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Agent, as the Secured Parties Collateral Agent and the Non-Notes
Secured Parties Collateral Agent, and any co-agents, sub-agents and
attorneys-in-fact appointed by the Agent pursuant to Section 8.05 for purposes
of holding or enforcing any Lien on the collateral (or any portion thereof)
granted under the Security and Guarantee Documents, or for exercising any rights
and remedies thereunder at the direction of the Agent, shall be entitled to the
benefits of all provisions of this Article VIII and of paragraphs (a), (b) and
(c) of Section 9.04 (as though such agent, co-agents, sub-agents and
attorneys-in-fact were the Agent under the Loan Documents) as if set forth in
full herein with respect thereto. Anything contained in any of the Loan
Documents to the contrary notwithstanding, but without limiting the rights of
any Lender, Issuing Bank or any of their respective Affiliates under Section
9.05, each Loan Party, the Agent and each Lender hereby agree that no Lender, in
its capacity as such, shall have any right individually to realize upon any
collateral subject to any Security and Guarantee Documents, it being understood
and agreed that all powers, rights and remedies hereunder or thereunder may be
exercised solely by the Agent, on behalf of the Lenders, in accordance with the
terms hereof or thereof, as applicable.
Section 8.02.    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
any member of the Consolidated Group or other Affiliate thereof as if such
Person were not the Agent hereunder and without any duty to account therefor to
the Lenders.


122





--------------------------------------------------------------------------------





Section 8.03.    Duties of Agent; Exculpatory Provisions. (a) The Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
(b)    The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 7.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by the Borrower or a Lender.
(c)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.
Section 8.04.    Reliance by Agent. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the Closing Date, the
making of a Loan or the Issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, the Agent may
presume that such condition is satisfactory to such Lender unless the Agent
shall have


123





--------------------------------------------------------------------------------





received notice to the contrary from such Lender or Issuing Bank prior to the
occurrence of the Closing Date, the making of such Loan or such Issuance of such
Letter of Credit. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
Section 8.05.    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Agent. The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.
Section 8.06.    Resignation of Agent. (a) The Agent may at any time give notice
of its resignation to the Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(vi) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Agent and, in consultation with the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”) then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder (except that in the case of any collateral
security held by the Agent on behalf of the Lenders hereunder, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (ii) except for any indemnity payments owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent (other than any rights to indemnity payments owed to
the retiring or removed Agent), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The annual administrative fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such


124





--------------------------------------------------------------------------------





successor. After the retiring or removed Agent’s resignation or removal
hereunder, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as Agent.
(d)    Any resignation pursuant to this Section 8.06 by a Person also acting as
an Issuing Bank shall, unless such Person shall notify the Borrower and the
Lenders otherwise, also act to relieve such Person and its Affiliates of any
obligation to advance or issue new, or extend existing, Letters of Credit where
such advance, issuance or extension is to occur on or after the effective date
of such resignation. Upon the acceptance of a successor’s appointment as Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank, (ii) the
retiring Issuing Bank shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents and (iii) the successor Issuing
Bank shall issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.
Section 8.07.    Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
Section 8.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, Arrangers, Co-Syndication Agents or
the Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent or a Lender or
Issuing Bank hereunder.
Section 8.09.    Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Agent (irrespective of whether the principal of any Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agent and their respective agents and
counsel and all other amounts due the Lenders and the Agent under Sections 2.04
and 9.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent


125





--------------------------------------------------------------------------------





any amount due for the reasonable compensation, expenses, disbursements and
advances of the Agent and its respective agents and counsel, and any other
amounts due the Agent under Sections 2.04 and 9.04.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.
Section 8.10.    Collateral and Guaranty Matters. Each of the Lenders (including
in each such Lender’s capacity as a potential Cash Management Bank, Secured
Additional Letter of Credit Facility Provider or Hedge Bank) and each Issuing
Bank, irrevocably authorize the Agent, and the Designated Representative on
behalf of the Secured Designated Indebtedness Holder is deemed to irrevocably
authorize the Agent (x) to enter into the Security and Guarantee Documents
(including the Leidos/Spinco Intercreditor Agreement) for the benefit of such
Persons and (y), at its option and in its discretion:
(a)    to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Commitments and payment in full of
all Loan Document Obligations (other than contingent indemnification and expense
obligations as to which no claim or demand has been asserted), and the
expiration or termination of all Letters of Credit (other than Letters of Credit
which have been Cash Collateralized), (ii) that is sold or distributed or to be
sold or distributed as part of or in connection with any sale permitted
hereunder or under any other Loan Document, (iii) if approved, authorized or
ratified in writing by the Required Lenders (unless approval by a greater number
or percentage of Lenders is expressly provided in any Loan Document) or (iv) to
the extent required pursuant to the terms of the Leidos/Spinco Intercreditor
Agreement;
(b)    to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Sections 6.01(b) and (d); and
(c)    to release any Guarantor from its obligations under the Security and
Guarantee Documents if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted hereunder.
Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Security and Guarantee Documents pursuant to this Section 8.10. In each case as
specified in this Section 8.10, the Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of collateral
from the assignment and security interest granted under the Security and
Guarantee Documents, or to release such Guarantor from its obligations under the
Security and Guarantee Documents, in each case in accordance with the terms of
the Loan Documents and this Section 8.10; provided that the Borrower shall have
delivered to the Agent a certificate of a Responsible Officer of Holdings
certifying that any such transaction has been consummated in compliance with
this Agreement and the other Loan Documents.
Section 8.11.    Cash Management Banks, Hedge Banks, Secured Additional Letter
of Credit Facility Providers and Secured Designated Indebtedness Holders. No
Cash Management Bank, Hedge Bank, Secured Additional Letter of Credit Facility
Providers, Secured Designated Indebtedness Holder or Designated Representative
that obtains the benefits of any guarantee or any collateral by virtue of the
provisions hereof or of any Security and Guarantee Document shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of any
collateral (including the release or impairment of any collateral) other than in
its capacity as


126





--------------------------------------------------------------------------------





a Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article VIII to the
contrary, the Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, any Secured Cash
Management Obligations, Secured Hedging Obligations, Secured Additional Letter
of Credit Facility Obligations or Secured Designated Indebtedness Obligations
unless the Agent has received written notice of such Obligations, together with
such supporting documentation as the Agent may request, from the applicable Cash
Management Bank, Hedge Bank, Secured Additional Letter of Credit Facility
Providers and Secured Designated Indebtedness Holder or Designated
Representative thereof, as applicable.
ARTICLE IX

MISCELLANEOUS
Section 9.01.    Amendments, Etc. (a) Without limiting Section 8.10 and except
as otherwise provided below in this Section 9.01, no amendment or waiver of any
provision of any Loan Document or the Notes, or consent to any departure by any
Loan Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that (i) no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders, do any of the following:
(w) waive any of the conditions specified in Section 3.01, (x) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans, or the number of Lenders, that shall be required for the Lenders or any
of them to take any action hereunder, (y) release all or substantially all of
the value of the Collateral or of the guarantees of the Guarantors (in each case
except as otherwise permitted by the Loan Documents),or (z) amend this Section
9.01 as it relates to amendments, waivers or consents requiring the consent of
all Lenders; (ii) no amendment, waiver or consent shall, unless in writing and
signed by each Lender directly affected thereby (but not, for the avoidance of
doubt, the consent of the Required Lenders, except in the case of clause (u)
below in connection with Commitment increases that are not expressly permitted
hereunder without the approval of the Required Lenders), do any of the
following: (u) increase the Commitments of such Lender or non-pro rata
reductions in the Commitments of such Lender (it being understood that a waiver
of any condition precedent in Section 3.02 or the waiver of any Default, Event
of Default or mandatory prepayment shall not be an increase of a Commitment of
any Lender), (v) reduce the principal of, or interest on, the Loans (other than
interest accruing pursuant to Section 2.07(b) or a waiver thereof) or any fees
or other amounts payable to such Lender, (w) postpone any date fixed for any
payment of principal of, or interest on, the Loans (other than interest accruing
pursuant to Section 2.07(b) or a waiver thereof) or any fees or other amounts
payable to such Lender hereunder, (x) change Section 9.07 in a manner that would
impose additional restrictions on such Lender’s ability to assign or otherwise
transfer its rights and obligations hereunder, (y) change Section 2.15 or
Section 7.03 in a manner that would alter the pro rata sharing of payments or
proceeds, as applicable, required thereby or (z) amend this Section 9.01 as it
relates to amendments, waivers or consents requiring the consent of such Lender;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Required Revolving Credit Lenders, waive any of the conditions specified in
Section 3.02; and (iv) no amendment, waiver or consent shall change the
provisions of any Loan Document in a manner that by its terms adversely affects
Lenders holding Loans of one Class in respect of the rights to payments or
security interest in Collateral, in each case, in a manner different than such
amendment, waiver or consent affects the rights of any other Class in respect of
rights to payments or security interests in Collateral without, in addition to
the Lenders required above to take such action, the prior written consent of
Lenders holding a majority in interest of the outstanding Loans and unused
Commitments of each Class so adversely affected; and provided, further, that (i)
no amendment, waiver or consent shall, unless in writing and signed by the Agent
in addition to the Lenders required above to take such action, affect the rights
or duties of the Agent under this Agreement or any other


127





--------------------------------------------------------------------------------





Loan Document and (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Issuing Banks in addition to the Lenders required above to
take such action, adversely affect the rights or obligations of the Issuing
Banks in their capacities as such under this Agreement.
(b)    Notwithstanding anything to the contrary contained in this Section 9.01,
(i) the Borrower, the Agent and each Lender agreeing pursuant to the terms
thereof to (A) make any Incremental Loans in accordance with the provisions of
Section 2.23 and may enter into an Incremental Assumption Agreement without the
consent of any other Person and (B) extend the maturity date applicable to any
Term Loans or Revolving Credit Commitments in accordance with the provisions of
Section 2.22 and may enter into an Extension Amendment without the consent of
any other Person; provided that after execution and delivery thereof (and except
as expressly provided otherwise therein), such Incremental Assumption Agreement
or Extension Amendment, as applicable, may thereafter only be modified in
accordance with the requirements of Section 9.01(a).
(c)    Notwithstanding anything to the contrary contained in this Section 9.01,
(x) the Security and Guarantee Documents and related documents executed in
connection with this Agreement may be in a form reasonably determined by the
Agent and may be amended, modified, supplemented and waived by the Agent and the
Borrower without the need to obtain the consent of any other Person if such
amendment, modification, supplement or waiver is delivered in order (i) to
comply with local law (including any foreign law or regulatory requirement) or
advice of local counsel, (ii) to cure any ambiguity, inconsistency, obvious
error or mistake or any error, mistake or omission of a technical or immaterial
nature jointly identified by the Agent and the Borrower or (iii) to cause such
Security and Guarantee Document or other document to be consistent with this
Agreement and the other Loan Documents and (y) if the Agent and the Borrower
shall have jointly identified an ambiguity, inconsistency, obvious error or
mistake or any error, mistake or omission of a technical or immaterial nature,
in each case, in any provision of the Loan Documents (other than the Security
and Guarantee Documents), then the Agent and the Borrower shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other Person if the same is not objected to in
writing by the Required Lenders within five Business Days following receipt of
notice thereof.
(d)    Notwithstanding anything to the contrary contained in this Section 9.01,
any amendment, modification or waiver of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 9.01 if such Class of Lenders were the only Class of Lenders
hereunder at the time.
(e)    Notwithstanding anything to the contrary contained in this Section 9.01,
the Borrower, the Agent and each Lender agreeing pursuant to the terms thereof
to provide any Specified Refinancing Debt in accordance with the provisions of
Section 2.21 may enter into a Refinancing Amendment without the consent of any
other Person; provided that after execution and delivery thereof (and except as
expressly provided otherwise therein), such Refinancing Amendment may thereafter
only be modified in accordance with the requirements of Section 9.01(a).
(f)    Notwithstanding anything herein to the contrary, no Lender consent is
required to effect any amendment or supplement to Leidos/Spinco Intercreditor
Agreement or any other intercreditor agreement referred to in Section 9.18 (i)
that is for the purpose of, in connection with the incurrence by any Loan Party
of any Indebtedness of such Loan Party that is permitted to be secured by the
Collateral pursuant


128





--------------------------------------------------------------------------------





to Section 6.01 of this Agreement, (x) adding the holders thereof (or a
representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of any such intercreditor agreement or other
arrangement permitted under this Agreement, as applicable, and/or (y) causing
such Indebtedness to be secured by a valid, perfected Lien (with such priority
as may be designated by such Loan Party, to the extent such priority is
permitted by the Loan Documents) (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
or other arrangement as, in the good faith determination of the Agent, are
required to effectuate the foregoing and provided that such other changes are
not adverse, in any material respect, to the interests of the Lenders) or (ii)
that is expressly contemplated by any such intercreditor agreement or other
intercreditor agreement permitted under this Agreement; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Agent hereunder or under any other Loan Document without the prior
written consent of the Agent.
Section 9.02.    Notices, Etc. (a) Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:
(i)    if to Holdings, the Borrower or any other Loan Party, to Holdings and the
Borrower at 11951 Freedom Drive, Reston, VA 20190, Attention of Marc H. Crown
(Email: marc.h.crown@leidos.com; Telephone No. 571-526-6470);
(ii)    if to the Administrative Agent, to Citibank at Building #3, 1615 Brett
Road, New Castle, Delaware 19720, Attention of Bank Loan Syndications (Facsimile
No. 646-274-5080; Telephone No. (302) 894-6010); email:
global.loans.support@citi.com;
(iii)    if to the Collateral Agent, to Citibank at CRMS Documentation Unit, 580
Crosspoint Pkwy, Getzville, NY 14068; email: crms.us.icg.documentation@citi.com;
(iv)    (A) if to Citibank in its capacity as Issuing Bank, to it at Building
#3, 1615 Brett Road, New Castle, Delaware 19720, Attention of Bank Loan
Syndications (Facsimile No. 646-274-5080; Telephone No. (302) 894-6010); email:
global.loans.support@citi.com;
(B) if to JPMorgan Chase Bank, N.A in its capacity as Issuing Bank, to it at
JPMorgan Loan Services, JPMorgan Chase Bank, 10 South Dearborn, Floor L2S,
Chicago, IL 60603, Attention of Anand CR (Facsimile No. 1-214-307-6874 or email
CB-NAST@tls.ldsprod.com; Telephone No. 855-609-9959; email:
chicago.lc.agency.activity.team@jpmorgan.com);
(C) if to The Bank of Tokyo-Mitsubishi UFJ, Ltd. in its capacity as Issuing
Bank, to it at The Bank of Tokyo-Mitsubishi UFJ, Ltd., Attention of Antonina
Bondi (Facsimile No. 201-521-2336; Telephone No. 201-413-8823]; email:
abondi@us.mufg.jp);
(D) if to Bank of America, N.A. in its capacity as Issuing Bank, to it at 315
Montgomery Street, 6th Floor, CA5-704-06-37, San Francisco, CA 94104, Attention
of Stuart Bonomo (Telephone No. 415-913-4777; email: stuart.bonomo@baml.com);


129





--------------------------------------------------------------------------------





(E) if to The Bank of Nova Scotia in its capacity as Issuing Bank, to it at The
Bank of Nova Scotia, GWS Loan Operations, 720 King Street West, 2nd Floor,
Toronto, Ontario, Canada M5V 2T3, Attention of Mona Nagpaul; U.S. Loan
Operations (Facsimile No. 1.212.225.5709; Telephone No. 1.212.225.5705; email
mona.nagpaul@scotiabank.com);
(F) if to Wells Fargo Bank, National Association in its capacity as Issuing
Bank, to it at 90 S 7th Street, 7th floor, Minneapolis, MN 55402, Attention of
Doug Lindstrom (Facsimile No. 612-667-2276; Telephone No. 612-667-5542; email:
Douglas.a.lindstrom@wellsfargo.com);
(v)    if to any other Issuing Bank, to it at the address provided in writing to
the Agent and the Borrower at the time of its appointment as an Issuing Bank
hereunder; and
(vi)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent; provided that the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Article II if
such Lender or Issuing Bank, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform.
(i)    Each of Holdings and the Borrower agrees that the Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Issuing Banks and the


130





--------------------------------------------------------------------------------





other Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Holdings, the Borrower, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of Holdings’, the Borrower’s or the Agent’s
transmission of Communications through the Platform, except to the extent of
damages caused by the gross negligence, bad faith or willful misconduct of any
Agent Party hereunder, as determined by a final, non-appealable judgment of a
court of competent jurisdiction. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of Holdings, the Borrower or any other Restricted Subsidiary
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Agent, any Lender or any Issuing Bank by means of electronic
transmission systems pursuant to this Section 9.02, including through the
Platform.
Section 9.03.    No Waiver; Remedies. No failure on the part of any Lender or
the Agent to exercise, and no delay in exercising, any right hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
Section 9.04.    Costs and Expenses. (a) Costs and Expenses. Holdings and the
Borrower shall pay upon written demand therefor (i) all reasonable and
documented out-of-pocket costs and expenses incurred by the Agent and its
Affiliates (including the reasonable fees, disbursements and other charges of
one primary counsel (and one local counsel in each material jurisdiction, as
necessary) for the Agent and its Affiliates), in connection with the syndication
of the Facilities, the Transactions, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents, or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the Issuance of any Letter of Credit or
any demand for payment thereunder, and (iii) all reasonable and documented
out-of-pocket costs and expenses incurred by the Agent, any Lender or any
Issuing Bank (including the reasonable fees, disbursements and other charges of
one primary counsel for such Persons, one additional counsel to each group of
similarly situated Persons as required due to actual or reasonably perceived
conflicts of interest and local counsel for such Persons in each material
jurisdiction, as necessary), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 9.04, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by Holdings and the Borrower. Holdings and the Borrower
shall indemnify the Agent (and any sub-agent thereof), the Co-Syndication
Agents, the Documentation Agent, each Arranger, each Lender and each Issuing
Bank, and each Related Party of any of the foregoing Persons


131





--------------------------------------------------------------------------------





(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims (including shareholder
actions), damages, liabilities and reasonable and documented related expenses
(including the reasonable and documented out-of-pocket fees, disbursements and
other charges of one primary counsel for such Persons, one additional counsel to
each group of similarly situated Persons as required due to actual or reasonably
perceived conflicts of interest and local counsel for such Persons in each
material jurisdiction, as necessary), incurred by any Indemnitee or asserted or
awarded against any Indemnitee by any Person (including the Borrower or any
other Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) the
Transactions, (iii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iv) any liability for the presence or release of Hazardous
Materials on or from any property owned or operated by a member of the
Consolidated Group, or any violation of, obligation or liability under any
Environmental Law by or of any member of the Consolidated Group, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by Holdings or any of the Subsidiaries
(including Spinco and its subsidiaries) or any Affiliate, securityholder or
creditor of the foregoing or an Indemnitee, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee (or a Related
Party of such Indemnitee), (y) result from a claim brought by the Borrower
against an Indemnitee for material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction or (z) result from a proceeding that is not the result
of an act or omission by Holdings, the Subsidiaries (including Spinco and its
subsidiaries) or any of their Affiliates and that is brought by an Indemnitee
against any other Indemnitee (other than claims against any Arranger, Agent,
Co-Syndication Agent, Documentation Agent or any other agent in its capacity or
in fulfilling its role as an Arranger or agent hereunder or any similar role
with respect to the Spinco Facilities). This Section 9.04(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that Holdings or the Borrower for
any reason fails to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section 9.04 to be paid by it to the Agent (or any sub-agent
thereof), any Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Agent (or any such sub-agent), such
Issuing Bank or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the aggregate
principal amount of the Loans and the Stated Amount of all outstanding Letters
of Credit at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that with respect to
such unpaid amounts owed to any Issuing Bank solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Lenders’ Ratable
Share of the Revolving Credit Facility (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided,
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent) or such Issuing Bank in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Agent


132





--------------------------------------------------------------------------------





(or any such sub-agent) or such Issuing Bank in connection with such capacity.
The obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.02(e).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit, or the use of the proceeds thereof; provided that
nothing contained in this paragraph shall limit the indemnity and reimbursement
obligations of Holdings and the Borrower for such damages awarded to third
parties to the extent set forth in paragraphs (a) and (b) above. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems (including the Platform) in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby,
except to the extent of damages caused by the gross negligence, bad faith or
willful misconduct of any Indemnitee hereunder, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section 9.04 shall be payable not
later than five Business Days after demand therefor.
(f)    Breakage. If any payment of principal of, or Conversion of, any
Eurocurrency Rate Loan is made by the Borrower to or for the account of a Lender
(i) other than on the last day of the Interest Period for such Loan, as a result
of a prepayment or payment or Conversion pursuant to Section 2.08, 2.10 or 2.12,
acceleration of the maturity pursuant to Section 7.01 or for any other reason,
or by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Loan upon an assignment of rights and obligations under
this Agreement pursuant to Section 9.07 as a result of a demand by the Borrower
pursuant to Section 2.18 or (ii) as a result of a prepayment or payment or
Conversion pursuant to Section 2.08, 2.10 or 2.12, the Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Loan.
(g)    Without prejudice to the survival of any other agreement of Holdings or
the Borrower hereunder, the agreements and obligations of Holdings and the
Borrower contained in Sections 2.11, 2.14 and 9.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
the other Loan Documents.
Section 9.05.    Right of Set-Off. If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of Holdings or the Borrower against any and all of the
obligations of Holdings or the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not


133





--------------------------------------------------------------------------------





such Lender, Issuing Bank or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of Holdings
or the Borrower may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender or such Issuing Bank different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of set-off, (x) all amounts so set off shall be paid over immediately to
the Agent for further application in accordance with the provisions of Section
2.20 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the Agent, the
Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Agent a statement describing in reasonable detail the Loans
owing to such Defaulting Lender as to which it exercised such right of set-off.
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section 9.05 are in addition to other rights and remedies (including
other rights of set-off) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender and Issuing Bank agrees to notify the Borrower
and the Agent promptly after any such set-off and application; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.
Section 9.06.    Binding Effect. This Agreement shall become effective on and as
of the Closing Date and thereafter shall be binding upon and inure to the
benefit of Holdings, the Borrower, the Agent, the Issuing Banks and each Lender
and their respective successors and assigns, except that neither the Borrower
nor any other Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Agent and the
Lenders (and any other attempted assignment or transfer by any party hereto
shall be null and void).
Section 9.07.    Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 9.07, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 9.07, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section 9.07 (and any other attempted
assignment or transfer by any Lender shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section 9.07 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (in each case with
respect to any Facility) at the time owing to it); provided that (in each case
with respect to any Facility) any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section 9.07 in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section 9.07,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding


134





--------------------------------------------------------------------------------





thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $2,500,000, in the case of any assignment in respect the Revolving
Credit Facility, or $1,000,000, in the case of any assignment in respect of any
other Facilities, unless each of the Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower, otherwise consents (each such
consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section 9.07 and,
in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that if consent of the
Borrower is required, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
ten Business Days after having received written notice thereof;
(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (i) the Revolving
Credit Facility and (ii) any Term Loans if such assignment is to a Person who is
not a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
Holdings or any Affiliate of Holdings, (B) any Defaulting Lender, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B) or (C) a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall


135





--------------------------------------------------------------------------------





make such additional payments to the Agent in an aggregate amount sufficient,
upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the Borrower and
the Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Agent, each Issuing Bank
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Ratable Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section 9.07, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11, 2.14 and 9.04 and remain liable under Section
9.04(e) with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided that, except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 9.07.
(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Participations. Any Lender may, at any time, without the consent of, or
notice to, the Borrower, any Issuing Bank or the Agent, sell participations to
any Person (other than a natural Person or Holdings, the Borrower or any of
Holdings’ or the Borrower’s Affiliates or subsidiaries) (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Borrower,
the Agent, the Issuing Banks and Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.


136





--------------------------------------------------------------------------------





Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i) or (ii) of the
first proviso to Section 9.01(a) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.11,
9.04(f) and 2.14 (subject to the requirements and limitations therein, including
the requirements under Section 2.14(f) (it being understood and agreed that the
documentation required under Section 2.14(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
9.07; provided that such Participant (A) agrees to be subject to the provisions
of Section 2.18 as if it were an assignee under paragraph (b) of this Section
9.07; and (B) shall not be entitled to receive any greater payment under
Sections 2.11 or 2.14, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.18 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.05 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.15 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 9.08.    Confidentiality. Each of the Agent, the Lenders and the Issuing
Banks agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood and agreed that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; provided that such Person shall, to
the extent permitted by law, use its commercially reasonable efforts to promptly
inform the Borrower of such disclosure and to ensure that such Information is
accorded confidential treatment; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action


137





--------------------------------------------------------------------------------





or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to Holdings and its
obligations, the Borrower and its obligations, Spinco and its obligations, this
Agreement or payments hereunder, in each case who agree to comply with the
provisions of this Section 9.08 (or provisions substantially similar to this
Section 9.08); (g) on a confidential basis to (i) any rating agency in
connection with rating Holdings, the Borrower or the Subsidiaries or the
Facilities or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the
Facilities; (h) with the consent of the Borrower; (i) in syndication or other
marketing materials relating to the Facilities or (j) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 9.08, or (y) becomes available to the Agent, any Lender, any
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than Holdings or the Borrower.
For purposes of this Section 9.08, “Information” means all information received
from Holdings or any of the Restricted Subsidiaries relating to Holdings or any
of the Restricted Subsidiaries or any of their respective businesses, other than
any such information that is available to the Agent, any Lender or any Issuing
Bank on a nonconfidential basis prior to disclosure by Holdings or any of the
Restricted Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.08 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Section 9.09.    Governing Law. This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
Section 9.10.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by fax
or email shall be effective as delivery of a manually executed counterpart of
this Agreement.
Section 9.11.    Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
(b)    The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency,


138





--------------------------------------------------------------------------------





the Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Agent (as the case may be) against
such loss, and if the amount of the applicable Primary Currency so purchased
exceeds such sum due to any Lender or the Agent (as the case may be) in the
applicable Primary Currency, such Lender or the Agent (as the case may be)
agrees to remit to the Borrower such excess.
Section 9.12.    Jurisdiction, Etc. (a) Jurisdiction. Each of Holdings and the
Borrower irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Agent, any
Lender, any Issuing Bank, or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Agent, any Lender or any Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against Holdings, the Borrower, any other Loan Party or their respective
properties in the courts of any jurisdiction.
(b)    Waiver of Venue. Each of Holdings and the Borrower irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 9.12. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(c)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
Section 9.13.    No Liability of the Issuing Banks. The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its Related Parties shall be liable or responsible for: (a) the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the failure to obtain any
document (other than any sight draft, certificates and documents expressly
required by the applicable Letter of Credit); (c) validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (d) payment by such Issuing Bank against presentation of documents that
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the Letter of Credit;
or (e) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that the Borrower shall have a claim against
such Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not special, indirect consequential or punitive,
damages suffered by the Borrower that the Borrower proves (as determined by a
court of competent jurisdiction by final and nonappealable judgment) were caused
by such Issuing Bank’s bad faith, willful misconduct or gross negligence when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance and


139





--------------------------------------------------------------------------------





not in limitation of the foregoing, such Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; provided
that nothing herein shall be deemed to excuse such Issuing Bank if it acts with
bad faith, gross negligence or willful misconduct (as determined by a court of
competent jurisdiction by final and nonappealable judgment) in accepting such
documents.
Section 9.14.    Patriot Act Notice. Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies Holdings and the Borrower that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each of Holdings and the Borrower
and the other Loan Parties, which information includes the name and address of
each of Holdings and the Borrower and the other Loan Parties and other
information that will allow such Lender or the Agent, as applicable, to identify
Holdings and the Borrower and the other Loan Parties in accordance with the
Patriot Act. The Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act.
Section 9.15.    Other Relationships; No Fiduciary Duty. No relationship created
hereunder or under any other Loan Document shall in any way affect the ability
of the Agent and each Lender to enter into or maintain business relationships
with Holdings, the Borrower or any Affiliate thereof beyond the relationships
specifically contemplated by this Agreement and the other Loan Documents. Each
of Holdings and the Borrower agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
Holdings, the Borrower, their respective subsidiaries and their respective
Affiliates, on the one hand, and the Agent, the Lenders and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any advisory, equitable or fiduciary duties
on the part of the Agent, any Lender or any of their respective Affiliates, and
no such duties will be deemed to have arisen in connection with any such
transactions or communications. Each of Holdings and the Borrower also hereby
agrees that none of the Agent, any Lender or any of their respective Affiliates
have advised and are advising Holdings, the Borrower or any of their respective
subsidiaries or Affiliates as to any legal, accounting, regulatory or tax
matters, and that each of Holdings and the Borrower is consulting its own
advisors concerning such matters to the extent it deems appropriate.
Section 9.16.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.16.
Section 9.17.    Interest Rate Limitation. Notwithstanding anything to the
contrary in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be


140





--------------------------------------------------------------------------------





applied to the principal of the Loans or, if it exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by the Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Loan Document
Obligations hereunder.
Section 9.18.    Intercreditor Agreement. Each of the Lenders and the other
Secured Parties (a) acknowledges that it has received a copy of the
Leidos/Spinco Intercreditor Agreement, (b) consents to the terms of the
Leidos/Spinco Intercreditor Agreement, (c) authorizes and instructs the Agent to
enter into the Leidos/Spinco Intercreditor Agreement or other intercreditor
agreements (and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, such agreements in
connection with the incurrence by any Loan Party of any Indebtedness of such
Loan Party that is permitted to be secured by the Collateral pursuant to Section
6.01 of this Agreement, in order to permit such Indebtedness to be secured by a
valid, perfected Lien (with such priority as may be designated by such Loan
Party, to the extent such priority is permitted by the Loan Documents)) as
collateral agent and on behalf of such Person, and by its acceptance of the
benefits of the Security and Guarantee Documents, hereby acknowledges that the
Leidos/Spinco Intercreditor Agreement and any such other intercreditor agreement
is or will be, as applicable, binding upon it and (d) agrees that it will be
bound by and will take no actions contrary to the provisions of the
Leidos/Spinco Intercreditor Agreement or such other intercreditor agreements
(and any amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, such agreements in connection with the
incurrence by any Loan Party of any Indebtedness of such Loan Party that is
permitted to be secured by the Collateral pursuant to Section 6.01 of this
Agreement, in order to permit such Indebtedness to be secured by a valid,
perfected Lien (with such priority as may be designated by such Loan Party, to
the extent such priority is permitted by the Loan Documents)), and to subject
the Liens on the Collateral securing the Obligations to the provisions thereof.
Section 9.19.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto or
to any other Loan Document, each party hereto acknowledges that any liability of
any EEA Financial Institution (as defined below) arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the Write
Down and Conversion Powers (as defined below) of an EEA Resolution Authority (as
defined below) and agrees and consents to, and acknowledges and agrees to be
bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action (as defined below) on any such
liability, including, if applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will


141





--------------------------------------------------------------------------------





be accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
The following terms shall for purposes of this Section 9.19 have the meanings
set forth below:
“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.








142





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
LEIDOS, INC.
 
By:
/s/ Marc H. Crown
 
 
Name: Marc H. Crown
 
 
Title: Senior Vice President and Treasurer
 





LEIDOS HOLDINGS, INC.
 
By:
/s/ Marc H. Crown
 
 
Name: Marc H. Crown
 
 
Title: Senior Vice President and Treasurer
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------








CITIBANK, N.A., as Agent
 
By:
/s/ David Leland
 
 
Name: David Leland
 
 
Title: Vice President
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------









CITIBANK, N.A., as Lender
 
By:
 
 
 
Name:
 
 
Title:
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------











[●], as Lender and Issuing Bank
 
By:
 
 
 
Name:
 
 
Title:
 





[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender
 
By:
 
 
 
Name:
 
 
Title:
 





[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as Lender
 
By:
 
 
 
Name:
 
 
Title:
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Lender
 
By:
 
 
 
Name:
 
 
Title:
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as Lender
 
By:
 
 
 
Name:
 
 
Title:
 





[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA, as Lender
 
By:
 
 
 
Name:
 
 
Title:
 









[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------









WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender
 
By:
 
 
 
Name:
 
 
Title:
 





[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as Lender
 
By:
 
 
 
Name:
 
 
Title:
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------







SUNTRUST BANK, as Lender
 
By:
 
 
 
Name:
 
 
Title:
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------







U.S. BANK, NATIONAL ASSOCIATION, as Lender
 
By:
 
 
 
Name:
 
 
Title:
 





[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------









[LENDER], as Lender
 
By:
 
 
 
Name:
 
 
Title:
 







By:*
 
 
 
Name:
 
 
Title:
 

































































* For Lenders requiring a second signature.




[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






CITIBANK, N.A., as Lender and Issuing Bank
 
By:
/s/ David Leland
 
 
Name: David Leland
 
 
Title: Vice President
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ LTD., as Lender
 
By:
/s/ George Stoecklein
 
 
Name: George Stoecklein
 
 
Title: Managing Director
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ LTD., as Issuing Bank
 
By:
/s/ George Stoecklein
 
 
Name: George Stoecklein
 
 
Title: Managing Director
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






BANK OF AMERICA, NA, as Lender
 
By:
/s/ Stuart Bonomo
 
 
Name: Stuart Bonomo
 
 
Title: Director
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






BANK OF AMERICA, NA, as Issuing Bank
 
By:
/s/ Stuart Bonomo
 
 
Name: Stuart Bonomo
 
 
Title: Director
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Lender
 
By:
/s/ Alicia Schreibstein
 
 
Name: Alicia Schreibstein
 
 
Title: Executive Director
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Issuing Bank
 
By:
/s/ Alicia Schreibstein
 
 
Name: Alicia Schreibstein
 
 
Title: Executive Director
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as Lender
 
By:
/s/ Charles Johnston
 
 
Name: Charles Johnston
 
 
Title: Managing Director
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as Lender
 
By:
/s/ Winston Lua
 
 
Name: Winston Lua
 
 
Title: Director
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as Issuing Bank
 
By:
/s/ Winston Lua
 
 
Name: Winston Lua
 
 
Title: Director
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender
 
By:
/s/ Adam Spreyer
 
 
Name: Adam Spreyer
 
 
Title: Vice President
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank
 
By:
/s/ Adam Spreyer
 
 
Name: Adam Spreyer
 
 
Title: Vice President
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






SUNTRUST BANK, as Lender
 
By:
/s/ Thomas Parrott
 
 
Name: Thomas Parrott
 
 
Title: Managing Director
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as Lender
 
By:
/s/ Lukas Coleman
 
 
Name: Lukas Coleman
 
 
Title: Vice President
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as Lender
 
By:
/s/ Steven Day
 
 
Name: Steven Day
 
 
Title: Vice President
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






MIZUHO BANK, LTD., as Lender
 
By:
/s/ Daniel Guevara
 
 
Name: Daniel Guevara
 
 
Title: Authorized Signatory
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






TD BANK, N.A., as Lender
 
By:
/s/ Bernadette Collins
 
 
Name: Bernadette Collins
 
 
Title: Senior Vice President
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as Lender
 
By:
/s/ Benjamin Lennon
 
 
Name: Benjamin Lennon
 
 
Title: Authorized Signatory
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






BANK OF MONTREAL, as Lender
 
By:
/s/ Joshua Hovermale
 
 
Name: Joshua Hovermale
 
 
Title: Vice President
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






CAPITAL ONE, as Lender
 
By:
/s/ Joshua Dearmon
 
 
Name: Joshua Dearmon
 
 
Title: Senior Vice President
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






FIFTH THIRD BANK, as Lender
 
By:
/s/ Douglas T. Brown
 
 
Name: Douglas T. Brown
 
 
Title: Senior Vice President
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






REGIONS BANK, as Lender
 
By:
/s/ Bruce Rudolph
 
 
Name: Bruce Rudolph
 
 
Title: Director
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






BANK OF THE WEST, as Lender
 
By:
/s/ Andrea Colella
 
 
Name: Andrea Colella
 
 
Title: Vice President
 
 
 
 
By:
/s/ Francesco Ingargiola
 
 
Name: Francesco Ingargiola
 
 
Title: Director
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






STATE BANK OF INDIA, NEW YORK, as Lender
 
By:
/s/ Manoranjan Panda
 
 
Name: Manoranjan Panda
 
 
Title: VP & Head, (Credit Management Cell)
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






THE NORTHERN TRUST COMPANY, as Lender
 
By:
/s/ Lisa DeCristofaro
 
 
Name: Lisa DeCristofaro
 
 
Title: SVP
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






BANCO DE SABADELL, S.A., MIAMI BRANCH, as Lender
 
By:
/s/ Maurici Lladó
 
 
Name: Maurici Lladó
 
 
Title: Executive Director, Corporate Banking America & Asia
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. LOS ANGELES BRANCH, as Lender
 
By:
/s/ YiMing Ko
 
 
Name: YiMing Ko
 
 
Title: SVP & General Manager
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






RAYMOND JAMES BANK N.A., as Lender
 
By:
/s/ Alexander L. Rody
 
 
Name: Alexander L. Rody
 
 
Title: Senior Vice President
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]

--------------------------------------------------------------------------------






STIFEL BANK & TRUST, as Lender
 
By:
/s/ Nathan L. Yocum
 
 
Name: Nathan L. Yocum
 
 
Title: Vice President
 







[Signature Page to Leidos Credit Agreement]
[[3583535]]